OFFICE LEASE AGREEMENT

BETWEEN

STREET RETAIL, INC., LANDLORD

AND

OPNET TECHNOLOGIES, INC., TENANT

DATE: December 21st, 2006

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/Section

        Page Number

ARTICLE I REFERENCE PROVISIONS, DEFINITIONS AND EXHIBITS

   1

Section 1.01

  

Reference Provisions

   1   

A.     Leased Premises

   1   

B.     Intentionally Omitted

   1   

C.     Term Commencement Date

   1   

D.     Termination Date

   1   

E.     Minimum Rent

   1   

F.      Security Deposit

   1   

G.     Rent Payments

   1   

H.     Notice Addresses

   1   

I.       Building

   1   

J.      Parking Spaces

   2   

K.     Renewal Option

   2   

L.     Schedules and Exhibits

   2

Section 1.02

  

Definitions

   2   

A.     Common Areas

   2   

B.     Floor Area

   2   

C.     Interest

   2   

D.     Lease Year

   2   

E.     Partial Lease Year

   2   

F.      Operating Year

   2   

G.     Base Year

   2   

H.     Person

   2   

I.       Additional Rent

   2   

J.      Rent

   2   

K.     Tenant’s Operating Costs Share

   2   

L.     Tenant’s Tax Share

   3   

M.    Base Operating Costs

   3   

N.     Base Taxes

   3   

O.     Building Hours

   3

ARTICLE II LEASED PREMISES

   3

Section 2.01

  

Leased Premises

   3

ARTICLE III TERM

   4

Section 3.01

  

Term

   4

Section 3.02

  

End of Term

   4

Section 3.03

  

Holding Over

   4

Section 3.04

  

Renewal

   5

ARTICLE IV USE AND OPERATION OF THE LEASED PREMISES

   6

Section 4.01

  

Intentionally Deleted

   6

Section 4.02

  

Use

   6

Section 4.03

  

Intentionally Deleted

   7

Section 4.04

  

Signs and Advertising

   7

ARTICLE V RENT

   8

Section 5.01

  

Rent Payable

   8

Section 5.02

  

Payment of Minimum Rent

   8

ARTICLE VI COMMON AREAS

   8

Section 6.01

  

Use of Common Areas

   8

Section 6.02

  

Management and Operation of Common Areas

   8

Section 6.03

  

Tenant’s Share of Operating Costs and Taxes

   9

ARTICLE VII SERVICES AND UTILITIES

   12

ARTICLE VIII INDEMNITY AND INSURANCE

   14

Section 8.01

  

Indemnity by Landlord and Tenant

   14   

A.     Indemnity by Tenant

   14   

B.     Indemnity by Landlord

   14

Section 8.02

  

Landlord Not Responsible for Acts of Others

   14

Section 8.03

  

Tenant’s Insurance

   14

Section 8.04

  

Tenant’s Contractor’s Insurance

   15

Section 8.05

  

Policy Requirements

   15

Section 8.06

  

Increase in Insurance Premiums

   15

Section 8.07

  

Waiver of Right of Recovery

   15

Section 8.08

  

Landlord’s Insurance

   16

ARTICLE IX CONSTRUCTION AND ALTERATIONS

   16

Section 9.01

  

Condition of Leased Premises Upon Delivery

   16

Section 9.03

  

Alterations

   16

Section 9.04

  

Work Requirements

   17

 

   i    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/Section

        Page Number

Section 9.05

  

Ownership of Improvements

   17

Section 9.06

  

Removal of Tenant’s Property

   17

Section 9.07

  

Mechanic’s Liens

   17

ARTICLE X REPAIRS, MAINTENANCE, AND LANDLORD’S ACCESS

   18

Section 10.01

  

Repairs by Landlord

   18

Section 10.02

  

Repairs and Maintenance by Tenant

   18

Section 10.03

  

Inspections, Access and Emergency Repairs by Landlord

   18

Section 10.04

  

Landlord’s Compliance with Laws

   18

ARTICLE XI CASUALTY

   18

Section 11.01

  

Fire or Other Casualty

   18

Section 11.02

  

Right to Terminate

   18

Section 11.03

  

Landlord’s Duty to Reconstruct

   19

Section 11.04

  

Tenant’s Duty to Reconstruct

   19

ARTICLE XII CONDEMNATION

   19

Section 12.01

  

Taking of Leased Premises

   19

Section 12.02

  

Taking of Building

   19

Section 12.03

  

Condemnation Award

   19

ARTICLE XIII PARKING

   20

Section 13.01

  

Parking Rights

   20

Section 13.02

  

Parking Rules and Conditions

   20

ARTICLE XIV SUBORDINATION AND ATTORNMENT

   20

Section 14.01

  

Subordination

   20

Section 14.02

  

Attornment

   20

Section 14.03

  

Estoppel Certificate

   20

Section 14.04

  

Quiet Enjoyment

   20

ARTICLE XV ASSIGNMENT AND SUBLETTING

   21

Section 15.01

  

Landlord’s Consent Required

   21

ARTICLE XVI DEFAULT AND REMEDIES

   23

Section 16.01

  

Default

   23

Section 16.02

  

Remedies and Damages

   23

Section 16.03

  

Remedies Cumulative

   24

Section 16.04

  

Waiver

   24

ARTICLE XVII MISCELLANEOUS PROVISIONS

   24

Section 17.01

  

Notices

   24

Section 17.02

  

Recording

   24

Section 17.03

  

Interest and Administrative Cost

   24

Section 17.04

  

Legal Expenses

   25

Section 17.05

  

Successors and Assigns

   25

Section 17.06

  

Limitation on Right of Recovery Against Landlord

   25

Section 17.07

  

Security Deposit

   25   

A.     Amount

   25   

B.     Security

   25   

C.     Form

   25   

D.     Right to Draw

   25   

E.     Right to Pledge or Assign

   26   

F.      Reservation of Rights

   26   

G.     Return of Security Deposit

   26

Section 17.08

  

Entire Agreement; No Representations; Modification

   26

Section 17.09

  

Severability

   27

Section 17.10

  

Joint and Several Liability

   27

Section 17.11

  

Broker’s Commission

   27

Section 17.12

  

Irrevocable Offer, No Option

   27

Section 17.13

  

Inability to Perform

   27

Section 17.14

  

Survival

   27

Section 17.15

  

Corporate Tenants

   27

Section 17.16

  

Construction of Certain Terms

   27

Section 17.17

  

Showing of Leased Premises

   27

Section 17.18

  

Relationship of Parties

   27

Section 17.19

  

Intentionally Omitted

   27

Section 17.20

  

Choice of Law

   27

Section 17.21

  

Choice of Forum

   27

Section 17.22

  

Intentionally Omitted

   27

Section 17.23

  

Financial Statements

   28

Section 17.24

  

Time is of the Essence

   28

 

   ii    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article/Section

        Page Number

ARTICLE XVIII RIGHT OF FIRST OFFER FOR WACHOVIA SPACE

   28

Section 18.01

  

Wachovia Space

   28

ARTICLE XIX ANTENNA RIGHTS

   29

LIST OF CERTAIN DEFINITIONS

 

Additional Rent

   2

Affiliate Notice

   22

Alterations

   16

Antenna

   29

Availability Notice

   28

Brokers

   27

Building Permit

   Exhibit B

Casualty

   18

Common Restrooms

   6

Construction Documents

   Exhibit B

Default

   23

Escalation Date

   8

Relocation Notice

   28

Extension Option

   5

Extension Terms

   5

Force Majeure

   3

FRIT

   14

Holdover Minimum Rent

   4

Holdover Occupancy

   4

Interest Rate

   23

Landlord

   1

Landlord’s Agent

   Exhibit B

Landlord’s Indemnified Parties

   14

Lease

   1

Leasehold Improvements

   17

Letter of Credit

   25

Market Rate

   4

Mortgage

   20

Mortgagee

   20

Negotiation Period

   5

Notice

   24

Operating Costs

   10

Operating Costs Statement

   10

Permitted Alterations Notice

   16

Permitted Capital Expenditures

   11

Permitted Exterior Signage

   7

Plans

   Exhibit B

Preliminary Plans

   Exhibit B

Premises Systems

   6

Qualified Lender

   20

Qualified Tenant Affiliate

   22

Released Parties

   15

Relocation Notice

   28

Right of First Offer

   28

Security Deposit

   1

Substitute Tenant

   23

Taking

   19

Taxes

   11

Tenant

   1

Tenant Work

   Exhibit B

Tenant Work Allowance

   Exhibit B

Tenant’s Agent

   Exhibit B

Tenant’s Indemnified Parties

   14

Tenant’s Insurance

   15

Tenant’s Property

   17

Tenant’s Share of Operating Costs and Taxes

   9

Transfer

   21

Transfer Response Failure Notice

   21

Transferee

   21

Wachovia Lease

   28

Wachovia Relocation Amendment

   28

Wachovia Space

   28

Waiving Party

   15

 

   iii    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made this 21st day of December,
2006, by and between STREET RETAIL, INC., a Maryland corporation (“Landlord”),
and OPNET TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

IN CONSIDERATION of the payments of rents and other charges provided for herein
and the covenants and conditions hereinafter set forth, Landlord and Tenant
hereby covenant and agree as follows:

ARTICLE I

REFERENCE PROVISIONS, DEFINITIONS AND EXHIBITS

As used in this Lease, the following terms shall have the meanings set forth in
Sections 1.01 and 1.02 below.

Section 1.01 Reference Provisions.

A. Leased Premises. The premises consisting of the entire rentable area on the
second (2nd) floor (designated as Suite 200) of the Building described in
Section 1.01.1, below, as shown on the floor plan attached hereto as Exhibits
A-1, and consisting of approximately twenty-two thousand two hundred fifty-three
(22,253) square feet of rentable office space, which square footage is
stipulated by Landlord and Tenant and shall conclusively be deemed to be the
rentable square feet of the Leased Premises for purposes of this Lease.

B. Intentionally Omitted.

C. Term Commencement Date. December 20, 2006, subject to adjustment pursuant to
Section 3.01.B hereof.

Rent Commencement Date. April 1, 2007.

D. Termination Date. January 31, 2016, or any earlier date on which this Lease
is terminated in accordance with the provisions hereof.

E. Minimum Rent. Eight Hundred Twenty-three Thousand Three Hundred Sixty-one and
Zero/100 Dollars ($823,361.00) for the first Lease Year, payable in twelve
(12) equal monthly installments of Sixty-eight Thousand Six Hundred Thirteen and
forty-two/1oo Dollars ($68,613.42) for the first Lease Year (at $37.00 per
rentable square foot in the Leased Premises), which shall be increased on each
Escalation Date (hereinafter defined) in accordance with the provisions of
Section 5.02 hereof.

F. Security Deposit. One (1) month’s Minimum Rent, being Sixty-eight Thousand
Six Hundred Thirteen and *DrtlHwo/1OO Dollars ($68,613.42).

G. Rent Payments. The rent payments due herein shall be made payable to Landlord
at the following address:

Street Retail, Inc. - Property #1022

c/o Federal Realty Investment Trust

P.O. Box 8500-9320

Philadelphia, Pennsylvania

Attention: Legal Department

H. Notice Addresses.

 

TO LANDLORD:    Street Retail, Inc.    1626 East Jefferson Street    Rockville,
Maryland 20852-4041    Attention: Legal Department TO TENANT:    OPNET
Technologies, Inc.    7255 Woodmont Avenue    Bethesda, Maryland    Attention:
Alberto Morales

I. Building. That certain building, consisting of 63,068 square feet of rentable
office and retail space and currently having a street address of 7250 Woodmont
Avenue, in the City of Bethesda, County of Montgomery, in the State of Maryland,
including the land upon which the Building is situated (the legal description of
which is set forth on Exhibit A), which square footage is stipulated by Landlord
and Tenant and shall conclusively be deemed to be the rentable square feet of
the Building for purposes of this Lease. The Building contains 44,840 square
feet of rentable office area, which square footage is stipulated by Landlord and
Tenant and shall conclusively be deemed to be the rentable square feet of the
office area in the Building for purposes of this Lease.

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

J. Parking Spaces. Twelve (12) monthly parking contracts (based upon the ratio
of one (1) monthly parking contract for every two thousand (2,000) square feet
of rentable area of the Leased Premises, rounded up to the next whole number),
the terms of which are set forth in Article XIII.

K. Renewal Option. One (1)five (5)-year option. as provided in Section 3.04
hereof.

L. Schedules and Exhibits. The schedules and exhibits listed below are attached
to this Lease and are hereby incorporated in and made a part of this Lease.

 

Exhibit A    Legal Description of the Land Exhibit A-1    Second Floor Plan
Exhibit B    Work Agreement Exhibit C    Rules and Regulations Exhibit D   
Rules for Tenant’s Contractors Exhibit E    Intentionally Omitted Exhibit F   
Intentionally Omitted Exhibit G    Intentionally Omitted Exhibit H    Additional
Exclusions to Operating Costs Exhibit I    Intentionally Omitted Exhibit J   
Form of Letter of Credit Exhibit K    Location and Parameters of Permitted
Exterior Signage Exhibit L    Intentionally Omitted Exhibit M    Cleaning
Specifications Exhibit N    Right of First Offer

Section 1.02 Definitions.

A. Common Areas. Any existing or future improvements, equipment, areas and/or
spaces for the non-exclusive, common and joint use or benefit of Landlord,
Tenant and other tenants, occupants and users of the Building. The Common Areas
include without limitation sidewalks, roofs, gutters and downspouts, parking
areas, access roads, driveways, landscaped areas, service drives and service
roads, traffic islands, loading and service areas, stairs, landings, ramps,
elevators, escalators, utility and mechanical rooms and equipment, corridors,
lobbies, public washrooms, and other similar areas and improvements.

B. Floor Area. When used with respect to the Leased Premises, the number of
rentable square feet set forth in Section 1.01 .A, above, which the Leased
Premises shall be deemed to contain. When used with respect to any other space
in the Building, Floor Area shall mean the number of rentable square feet of
such space as reasonably determined by Landlord; provided, however, when used
with respect to any other office space in the Building, Floor Area shall mean
the number of rentable square feet of such space as reasonably determined by
Landlord in accordance with BOMA.

C. Interest. A rate per annum of twelve percent (12%).

D. Lease Year. Each twelve (12) month period beginning with the Rent
Commencement Date, and each anniversary thereof, provided the Rent Commencement
Date occurs on the first day of a month. If the Rent Commencement Date occurs on
a day other than the first day of a month, then the first Lease Year shall begin
on the Rent Commencement Date and shall terminate on the last day of the twelfth
(12th) full calendar month after the Rent Commencement Date. Each subsequent
Lease Year shall commence on the date immediately following the last day of the
preceding Lease Year and shall continue for a period of twelve (12) full
calendar months, except that the last Lease Year of the Term shall terminate on
the date this Lease expires or is otherwise terminated.

E. Partial Lease Year. Any period during the Term which is less than a full
Lease Year.

F. Operating Year. Each respective calendar year or part thereof during the Term
of this Lease or any renewal thereof, or at the option of Landlord, any other
twelve month period or part thereof designed by Landlord.

G. Base Year. The calendar year commencing January 1, 2007.

H. Person. An individual, firm, partnership, association, corporation, limited
liability company, or any other legal entity.

I. Additional Rent. All sums payable by Tenant to Landlord under this Lease,
other than Minimum Rent.,

J. Rent. Minimum Rent plus Additional Rent.

K. Tenant’s Operating Costs Share. Shall mean a fraction, the numerator of which
is the Floor Area of the Leased Premises and the denominator of which is the
total Floor Area of the office portion of the Building, which is 44,840 rentable
square feet, as measured in accordance with BOMA. Tenant’s Operating Costs Share
is currently 49:63%.

 

   2    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

L. Tenant’s Tax Share. Shall mean a fraction, the numerator of which is the
Floor Area of the Leased Premises and the denominator of which is the total
Floor Area of the office and retail portions of the Building. Tenant’s Tax Share
is currently 35.28%.

M. Base Operating Costs. The Operating Costs for the Base Year.

N. Base Taxes. Taxes applicable to the first Lease Year.

O. Building Hours. At least from 8:00 a.m. until 6:00 p.m. on weekdays
(excluding holidays) and from 9:00 a.m. until 1:00 p.m. on Saturdays (excluding
holidays).

P. Force Majeure. Any acts of God, strikes, sabotage, acts of war, fire and
casualty, legal requirements, government restrictions or controls on
construction, unusual shortages or inability to obtain labor, materials or
equipment, energy shortage, the failure in the applicable governmental authority
to promptly issue any building permit, conduct inspections or issue any required
certificate or approval in connection with any work undertaken by Landlord, or
any causes beyond the reasonable control of Landlord.

ARTICLE II

LEASED PREMISES

Section 2.01 Leased Premises.

A. Landlord demises and leases to Tenant, and Tenant leases and takes from
Landlord, the Leased Premises together with the right to use for ingress to and
egress from the Leased Premises, in common with others, the Common Areas.
Landlord has the exclusive right, subject to any express limitation set forth in
Section 4.04 and Article XIX hereof, to (i) use the exterior faces of all
perimeter walls of the Building, the roof and all air space above the Building
and (ii) install, maintain, use, repair and replace pipes, ducts, cables,
conduits, plumbing, vents, utility lines and wires to, in, through, above and
below the Leased Premises and other parts of the Building; provided, that if any
such pipes, ducts, cables, conduits, plumbing, vents, utility lines and wires
are installed in the Leased Premises by Landlord pursuant to this Article II or
Section 7.02, then (a) Landlord shall use reasonable efforts to either install
such items within or behind the walls or above the ceiling or as near to a wall
or ceiling of the Leased Premises as is reasonably practicable or otherwise
minimize the impact such items may have on the interior design of the Leased
Premises, and (b) Landlord shall repair any damage caused by such installation.

B. Provided Tenant has delivered to Landlord evidence reasonably satisfactory to
Landlord that all insurance required to be carried by Tenant and its contractor
hereunder is effective, Tenant shall have access to the Leased Premises
immediately upon the Term Commencement Date; provided, however, Tenant shall not
be entitled to make any alterations or improvements to the Leased Premises until
the Plans (as defined in the Work Agreement) have been finally approved by
Landlord in accordance with the Work Agreement. Except for purposes of
constructing the Tenant Work in accordance with the Work Agreement, Tenant shall
not be permitted to occupy the Leased Premises for purposes of conducting its
business therein or for any other purpose, unless and until Tenant delivers to
Landlord a certificate of occupancy and any other approvals required for
Tenant’s occupancy of the Leased Premises from any governmental authorities
having jurisdiction over the Leased Premises, all of which shall be obtained by
Tenant at Tenant’s sole cost and expense. If Landlord notifies Tenant that the
Leased Premises are otherwise available for Tenant to take possession thereof,
but Tenant is not permitted to take possession of the Leased Premises because
Tenant has failed to deliver to Landlord evidence reasonably satisfactory to
Landlord that all insurance required hereunder to be carried by Tenant and its
contractor is effective, then (i) Landlord shall be deemed to have tendered
possession of the Leased Premises to Tenant, (ii) neither the Term Commencement
Date, nor the Rent Commencement Date shall be delayed as a result thereof, and
(iii) Tenant shall be entitled to access the Leased Premises when such evidence
of insurance has been delivered to Landlord.

C. In the event that as of the Term Commencement Date the Common Restrooms are
in violation of any laws, rules, regulations or legal requirements, then in
effect, of any governmental authority having jurisdiction over the Building or
the Leased Premises (an “Existing Common Restroom Violation”) and Tenant
notifies Landlord of such Existing Common Restroom Violation within 30 days
after the Term Commencement Date (“Violation Notice Date”) and prior to making
any improvements or alteration (other than cosmetic alterations such as painting
and floor and wall covering), Landlord shall either (i) make such improvements
or alteration required to cure any such Existing Common Restroom Violation, or
(ii) reimburse Tenant for the reasonable cost of such improvements or alteration
required to cure any such Existing Common Restroom Violation, provided such
costs are approved by Landlord in advance. Notwithstanding anything contained
herein to the contrary (including the provisions of Section 10.04 and 4.02.B),
in the event that Tenant makes any alteration to any component of the Common
Restrooms to which any such Existing Common Restroom Violation applies, Landlord
shall not have any obligation with respect to such Existing Common Restroom
Violation and Tenant shall be required to bring such component into compliance
with any and all laws, rules, regulations and legal requirements of any
governmental authority having jurisdiction over the Building or the Leased
Premises (including curing any Existing Common Restroom Violation). In addition,
notwithstanding any other provision of this Lease to the contrary (including the
provisions of Section 10.04 and 4.02.B), from and after the Violation Notice
Date, Tenant, as a part of the Tenant Work and at its sole cost, shall be
required to cure any Existing Common Restroom Violation, unless Tenant has given
Landlord notice of such Existing Common Restroom Violation prior to the
Violation Notice Date and Tenant does not alter the component of the

 

   3    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Common Restrooms to which such Existing Common Restroom Violation applies.
Tenant shall also be responsible for the cost of any Tenant Work or Alteration
to the Common Restrooms undertaken by Tenant, including any improvements that
exceed current code. The cost incurred in connection with Landlord’s repair,
maintenance and cleaning of the Common Restroom shall be included in Operating
Costs, subject to and in accordance with the terms of this Lease.

ARTICLE III

TERM

Section 3.01 Term.

A. This Lease shall be effective as of the date hereof. The Term shall commence
on the Term Commencement Date specified in Section 1.01.C. above (except as
expressly set forth in Section 3.01 B hereof), and shall be for the period time
specified in Section 1.01.B., above, and expire on the Termination Date
specified in Section 1.01 .D, above.

B. In the event that Landlord has not tendered possession of the Leased Premises
to Tenant by the Term Commencement Date (as set forth in Section 1.01.C) for any
reason or cause, then the Term Commencement Date shall be delayed and shall be
the date that Landlord tenders possession of the Leased Premises to Tenant. In
the event the Term Commencement Date is so delayed, Landlord shall not be liable
or responsible for any claims, damages, or liabilities by reason of such delay,
but the Rent Commencement Date shall be delayed by one (1) day for each day that
the Term Commencement Date is so delayed.

C. Minimum Rent shall commence on the Rent Commencement Date irrespective of the
date that Tenant actually completes the Tenant Work and occupies the Leased
Premises, which Rent Commencement Date is subject to adjustment only pursuant to
the provisions of Section 3.01 B hereof. It is understood and agreed that
Landlord will not make, and is under no obligation to make, any structural or
other alterations, decorations, additions or improvements in or to the Leased
Premises in connection with Tenant’s initial occupancy thereof. Provided Tenant
has delivered to Landlord evidence reasonably satisfactory to Landlord that all
insurance required to be carried by Tenant and its contractor hereunder is
effective, Tenant shall have access to the Leased Premises to commence the
Tenant Work in the Leased Premises in accordance with the Plans (as defined in
Exhibit B hereof; i.e., the Construction Documents approved by Landlord) on the
Term Commencement Date. Except for purposes of constructing the Tenant Work in
accordance with Exhibit B and installing furniture and equipment, Tenant shall
not be permitted to occupy the Leased Premises for purposes of conducting its
business therein or for any other purpose, unless and until Tenant delivers to
Landlord a certificate of occupancy and any other approvals required for
Tenant’s occupancy of the Leased Premises from any governmental authorities
having jurisdiction over the Leased Premises, all of which shall be obtained by
Tenant at Tenant’s sole cost and expense. If Landlord notifies Tenant that the
Leased Premises are otherwise available for Tenant to take possession thereof,
but Tenant is not permitted to take possession of the Leased Premises because
Tenant has failed to deliver to Landlord evidence reasonably satisfactory to
Landlord that all insurance required hereunder to be carried by Tenant and its
contractor is effective, then (a) Landlord shall be deemed to have tendered
possession of the Leased Premises to Tenant; (b) neither the Term Commencement
Date nor the Rent Commencement Date shall be delayed as a result thereof; and
(c) Tenant shall be entitled to access the Leased Premises when such evidence of
insurance has been delivered to Landlord.

D. Within five (5) days after request from Landlord, Landlord and Tenant shall
execute an amendment to the Lease setting forth the Term Commencement Date, Rent
Commencement Date and Termination Date.

Section 3.02 End of Term. This Lease shall terminate on the Termination Date
without the necessity of notice from either Landlord or Tenant. Upon the
Termination Date, Tenant shall quit and surrender to Landlord the Leased
Premises, broom-clean, in good order and condition, ordinary wear and tear
excepted; and shall surrender to Landlord all keys and access cards, if
applicable, to or for the Leased Premises.

Section 3.03 Holding Over. If Tenant fails to vacate the Leased Premises on the
Termination Date, Landlord shall have the benefit of all provisions of law
respecting the speedy recovery of possession of the Leased Premises (whether by
summary proceedings or otherwise). In addition to and not in limitation of the
foregoing, occupancy subsequent to the Termination Date (“Holdover Occupancy”)
shall be a tenancy at will. Holdover Occupancy shall be subject to all terms,
covenants, and conditions of this Lease (including those requiring payment of
Additional Rent), except that the Minimum Rent for each day that Tenant holds
over (“Holdover Minimum Rent”) shall be equal to one and one-half (1 1/2) times
the per diem Minimum Rent payable in the last Lease Year. Landlord also shall be
entitled to recover all damages, including lost business opportunity regarding
any prospective tenant(s) for the Leased Premises, suffered by Landlord as a
result of Tenant’s Holdover Occupancy; provided, however, Landlord shall waive
its right to such damages if Tenant vacates and surrenders to Landlord the
Leased Premises in the condition required pursuant to this Lease on or before
the date that is forty-five (45) days after the expiration of the Term.

 

   4    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Section 3.04 Renewal.

A. Landlord grants Tenant the option (referred to as the “Extension Option,”) to
extend the Term for one (1) period of five (5) years (the “Extension Term”).
Tenant shall have no right to an extension of the Term if at the time Tenant
seeks to exercise the Extension Option, or at the time the Extension Term would
have otherwise commenced, Tenant (i) has then assigned this Lease (other than to
a Qualified Tenant Affiliate) or sublet more than fifty percent (50%) of the
Leased Premises (other than to a Qualified Tenant Affiliate); (ii) is then in an
uncured Default (as defined in Section 16.01 hereof); or (iii) has been in
Default (as defined in Section 16.01 hereof) under this Lease two (2) or more
times in the prior thirty-six (36) month period. To exercise the Extension
Option, Tenant shall give notice of its exercise to Landlord not earlier than
eighteen (18) months prior to the Termination Date and not later than twelve
(12) months prior to the Termination Date. If Tenant is entitled to and gives
Landlord notice in accordance with the terms of this Section, the Term shall be
extended for the period of the Extension Term commencing on the day after
expiration of the initial Term, and except as set forth below in this Section,
shall be on the same terms and condition as are set forth in this Lease. Minimum
Rent during the extended Term shall be the then-current (i.e., as of the
commencement of the applicable Extension Term) market rent for renewal tenants
in first-class office properties of comparable quality and character to the
Building in Bethesda, Maryland, taking into consideration market concessions,
allowances and other relevant factors applicable to renewal tenant at such time
(the “Market Rate”), but in no event less than ninety percent (90%) of the
Minimum Rent payable as of the Termination Date, with subsequent escalations in
Minimum Rent thereafter to be determined by market practice with respect to
comparable space, as such Minimum Rent is reasonably determined by Landlord (and
notice thereof delivered to Tenant on or before the date that is the later of
(i) sixty (60) days after Tenant’s notice of exercise of the Extension Option or
(ii) thirteen (13) months prior to the Extension Term).

B. If Tenant disagrees with Landlord’s determination of Minimum Rent for any
Extension Term, Tenant shall give Landlord notice of objection within fifteen
(15) days after Tenant receives Landlord’s notice of Landlord’s Minimum Rent
determination; otherwise Landlord’s determination shall be deemed conclusive. If
Tenant timely delivers to Landlord such notice of objection as provided above,
then Landlord and Tenant shall negotiate in good faith to determine the amount
of Minimum Rent within ten (10) days of the date of Landlord’s receipt of
Tenant’s written notice of objection (the “Negotiation Period”).

C. In the event Landlord and Tenant are unable to agree upon the Minimum Rent
for the Extension Term within the Negotiation Period, then either Landlord or
Tenant shall be entitled to elect to proceed with the binding arbitration
process set forth below by delivering written notice of such election to the
other party within twenty (20) days after the expiration of the Negotiation
Period. If either party timely elects to proceed with binding arbitration, then
the Minimum Rent for the Extension Term shall be based upon the Market Rate for
renewal tenants in first-class office properties of comparable quality and
character to the Building in Montgomery County, Maryland (taking into
consideration market concessions, allowances and other relevant factors
applicable to renewal tenant at such time), as determined by binding arbitration
in accordance with the following procedures. Within fifteen (15) days after
either party first delivers notice to the other party of its election to proceed
to binding arbitration, Landlord and Tenant shall each select a real estate
broker (based on the criteria set forth in Section 3.04.D hereof). Within twenty
(20) days of their selection, each broker shall make a written determination of
the Market Rate for the Extension Term. All determinations of the Market Rate
shall be in writing. The party appointing each broker shall be obligated,
promptly after receipt of the valuation report prepared by the broker appointed
by such party, to deliver a copy of such valuation report to an escrow agent
who, after receiving both valuation reports, shall deliver each party’s
valuation report to the other party. If the Market Rate determination of the
broker designated by Landlord is within five percent (5%) of the Market Rate
determination of the broker designated by Tenant, then the Minimum Rent for the
applicable Extension Term shall be the average of the two Minimum Rent
determinations for the Extension Term. If the Market Rate determinations of
these two brokers vary by more than five percent (5%), then a third broker shall
be selected by the initial two brokers within fifteen (15) business days after
the initial two valuation reports have been delivered to the parties (the third
broker also having the qualifications set forth in Section 1 .D(iv) below). If a
third broker is appointed, the third broker shall review the valuation reports
of the initial two brokers and select the one of the initial two valuation
reports that most closely reflects the Market Rate for the Extension Term. The
third broker shall promptly deliver a report of his determination to each of the
parties. The determination of the Market Rate for the applicable Extension Term
pursuant to this Section 3.04.C hereof (but in no event less than ninety percent
(90%) of the Minimum Rent payable as of the Termination Date) shall be final and
binding upon Landlord and Tenant. The expenses of each of the first two brokers
appointed under this Section 3.04.C shall be borne by the party appointing such
broker. The expenses of the third broker appointed under this Section 3.04.C
shall be paid one-half (1/2) by Landlord and one-half (1/2) by Tenant.

D. The real estate brokers selected by Landlord and Tenant shall have the
following qualifications: (i) must be a independent and licensed real estate
broker in the State of Maryland; (ii) must have a minimum of ten (10) years’
experience in commercial office leasing in the Montgomery County, Maryland area;
(iii) must be an active broker in the Montgomery County, Maryland area and known
for commercial office expertise; (iv) in the case of the third broker only, must
have experience representing both landlords and tenants; (v) in the case of the
third broker only, is not then representing either Landlord or Tenant; and
(vi) in the case of the third broker only, shall not have been involved in any
disputes with Landlord, Tenant or any of the other brokers. In the event that
real estate brokers with the qualifications described in this Section 3.04.D are
unavailable, qualified consultants with similar qualifications may be
substitutes.

E. An amendment modifying this Lease to set forth the Minimum Rent for the
Leased Premises during the Extension Term shall be executed by Landlord and
Tenant within ten (10) days of Landlord’s determination thereof, of the parties’
agreement thereto (if applicable) or of the determination of the Minimum

 

   5    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Rent by the brokers pursuant to Section 3.04.C hereof. In the event that
(i) Tenant and Landlord fail to agree on the Minimum Rent for the Extension Term
within the Negotiation Period, and neither Landlord nor Tenant timely elects to
proceed with binding arbitration, or (ii) any of the conditions set forth in
Section 3.04.A, above are not satisfied, then, at Landlord’s option, this
Extension Option shall be null, void and of no further force or effect and this
Lease shall end on the date otherwise scheduled for expiration thereof, unless
earlier terminated in accordance with the terms thereof. Tenant shall have no
further right or option to extend the Term. Time is of the essence with respect
to this Section 3.04.

ARTICLE IV

USE AND OPERATION OF THE LEASED PREMISES

Section 4.01 Intentionally Deleted.

Section 4.02 Use.

A. Tenant shall use the Leased Premises solely for general office use, and for
no other purpose, and to the extent permitted under applicable zoning statutes,
laws, rules, orders, regulations and ordinances, computer labs and training
rooms, provided that no more than 20% of the rentable area in the Leased
Premises may be used for such purposes and provided further that Tenant complies
with all other provisions hereof in connection therewith (including any
provisions governing the equipment and improvements installed in the Lease
Premises).

B. Tenant shall comply with all statutes, laws, rules, orders, regulations and
ordinances affecting the Leased Premises or relating to the use, occupancy or
alteration thereof and all the orders or recommendations of any insurance
underwriters, insurance rating bureau or any insurance companies providing
insurance to Landlord. Except as may otherwise be provided in this Lease, Tenant
shall not be required to make any alterations outside of the Leased Premises or
to any base Building systems or to the Common Restrooms (hereinafter defined) in
order to comply with the any of the foregoing requirements; provided, however,
that, if Landlord makes any alteration to any part of the Building as a result
of any damage or alteration to the Leased Premises caused or made by or on
behalf of Tenant or in order to comply with any requirement of any statutes,
laws, rules, orders, regulations and ordinances and such requirement is a result
of Tenant’s particular business or use of the Leased Premises, then Tenant shall
reimburse Landlord upon demand for the cost thereof. For purposes of this Lease,
the base Building HVAC ducts, VAV boxes, central air handlers, that portion of
the electrical system the supplies power to the main electrical closet serving
the Leased Premises, and that portion of the plumbing system that supplies water
and sewage service to the existing bathrooms and wet stacks serving the Leased
Premises and the vertical main sprinkler line for the Building shall be part of
the base Building systems in the Leased Premises. All other electrical,
mechanical, plumbing and any other systems within the Leased Premises or
exclusively servicing the Leased Premises, including without limitation, any
supplemental HVAC systems exclusively servicing the Leased Premises and
telecommunication systems (the “Premises Systems”) shall not be part of the base
Building systems and shall be the sole responsibility of Tenant to repair and
maintain in a manner that is reasonably comparable to other similar first class
office buildings in the Montgomery County, Maryland area of a similar location,
size and age. “Common Restrooms” shall mean the restrooms (but not any private
restrooms) located on any floor of the Building that is occupied entirely by
Tenant, to the extent such restrooms would have been part of the common area of
the Building had Tenant not occupied such entire floor. In no event shall Tenant
use the Leased Premises for purposes which are prohibited by zoning or similar
laws or regulations, or covenants, conditions or restrictions (provided that
with respect to any covenants conditions or restrictions that are not of record
as of the date hereof, Tenant shall have received written notice thereof).
Tenant acknowledges and agrees it is solely responsible for determining if its
business complies with the applicable zoning regulations, and that Landlord
makes no representation (explicit or implied) concerning such zoning
regulations.

C. Tenant shall, at its sole expense: (i) keep the Leased Premises in a good
order and condition consistent with the operation of similar first-class office
buildings in the Montgomery County, Maryland area (which obligation shall not
relieve Landlord from providing to the Leased Premises janitorial and other
services required of Landlord pursuant to the provisions of this Lease);
(ii) pay before delinquency any and all taxes, assessments and public charges
levied, assessed or imposed upon Tenant’s business, upon the leasehold estate
created by this Lease or upon Tenant’s fixtures, furnishings or equipment in the
Leased Premises; (iii) not use or permit or suffer the use of any portion of the
Leased Premises for any unlawful purpose; (iv) not use the plumbing facilities
for any purpose other than that for which they were constructed, or dispose of
any foreign substances therein; (v) not place a live load on any floor exceeding
100 pounds per square foot, and not install, operate or maintain in the Leased
Premises any heavy item of equipment except in such manner as to achieve a
proper distribution of weight; (vi) not strip, overload, damage or deface the
Leased Premises, or the hallways, stairways, elevators, parking facilities or
other public areas of the Building, or the fixtures therein or used therewith,
nor permit any hole (except in connection with hanging customary weight pictures
and similar office decorations on the walls of the Leased Premises) to be made
in any of the same; (vii) not to move any furniture or equipment into or out of
the Leased Premises except at such reasonable times and in such manner as
Landlord may from time to time reasonably approve; (viii) not install or operate
in the Leased Premises any electrical heating, air conditioning or refrigeration
equipment, or other equipment not shown on approved plans which will increase
the amount of electricity required for use of the Leased Premises as general
office space (other than ordinary office kitchenette appliances customarily
found in first-class office buildings in Montgomery County, Maryland and office
equipment such as personal computers, printers, copiers and the like) without
first obtaining the written consent of Landlord; (ix) not install any other
equipment of any kind or nature which will or may necessitate any changes,
replacements or additions to, or in the use of, the water, heating, plumbing,
air conditioning or electrical systems of the Leased Premises or the Building,
without first obtaining the written consent of Landlord.

 

   6    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

D. In addition to and not in limitation of the other restrictions on use of the
Leased Premises set forth in this Section 4.02, Tenant hereby agrees that the
following uses of the Leased Premises shall not be considered to be “office use”
and shall not be permitted: (1) any use of the Leased Premises by an
organization or person enjoying sovereign or diplomatic immunity; (2) any use of
the Leased Premises by or for any medical, mental health or dental practice;
(3) any use of the Leased Premises by or for an employment agency or bureau;
(4) any use of the Leased Premises for classroom purposes (other than for
training purposes for employees, vendors and customers provided that in no event
shall the area of the training facilities be more than fifteen percent (15%) of
the rentable square feet in the Leased Premises); (5) any use of the Leased
Premises by or for any user which distributes governmental or other payments,
benefits or information to persons that personally appear at the Leased
Premises; (6) any other use of the Leased Premises or any portion of the
Building by any user that will attract a volume, frequency or type of visitor or
employee to the Leased Premises or any portion of the Building which is not
consistent with the standards of a high quality, first-class, office building in
the general area of the Building or that will in any way impose an excessive
demand or use on the facilities or services of the Leased Premises or the
Building.

Section 4.03 Intentionally Deleted.

Section 4.04 Signs and Advertising. Except for the Permitted Exterior Signage
(hereinafter defined), Tenant shall not inscribe, paint, affix, or otherwise
display any sign, advertisement or notice on any part of the outside or inside
of the Building. Landlord shall provide, at the cost of Tenant, standard suite
entry signage, if applicable, to be affixed at the entrance to the Leased
Premises. Landlord shall also prepare and install at Tenant’s expense a name
plate designating Tenant on the directory for the Building. Landlord shall not
unreasonably withhold its consent to any signage in the lobby of the Leased
Premises on any floor that is entirely occupied by Tenant, provided that such
signage is consistent with a first-class office building in Montgomery County,
Maryland. If any other signs, advertisements or notices are painted, affixed, or
otherwise displayed that are outside the Leased Premises or visible from outside
the Leased Premises without the prior approval of Landlord, Landlord shall have
the right to remove the same, and Tenant shall be liable for any and all costs
and expenses incurred by Landlord in such removal. Tenant, at Tenant’s sole cost
and expense, shall have the non-exclusive right to install one (1) sign at the
top of the Building (in the location and subject to the parameters set forth on
Exhibit K ) identifying “OPNET Technologies, Inc.” (or similar trade name of
Tenant) as a tenant of the Building (the “Permitted Exterior Signage”), provided
that (i) the Permitted Exterior Signage is permitted under the laws, rules and
regulations of the Montgomery County, Maryland and any other governmental
authorities having appropriate jurisdiction over the Building; (ii) the
Permitted Exterior Signage conforms to all such laws, rules and regulations, and
to the terms and conditions hereinafter set forth; (iii) Tenant has obtained all
permits, licenses and approvals that may be required in order to install the
Permitted Exterior Signage; and (iv) Tenant has not assigned this Lease (other
than to a Qualified Tenant Affiliate) and is occupying at least one (1) full
floor i.e., all the rentable area on such floor) of the Building. The exact
design, location, dimensions and style of the Permitted Exterior Signage shall
be subject to Landlord’s prior review and prior written approval exercised in
good faith; provided that such approval shall not be unreasonably withheld,
conditioned or delayed if such design, location, dimensions and style of the
Permitted Exterior Signage is consistent with Exhibit K hereof (it being
understood that the size of Tenant’s sign shall be no greater that 50% of the
signage area permitted under applicable law for office tenants of the building).
The Permitted Exterior Signage may be illuminated, provided that such sign is
not internally illuminated, and the Permitted Exterior Signage shall not be a
“box sign.” The quality of the installation of the Permitted Exterior Signage is
extremely important to Landlord, and Landlord reserves the right to approve in
its sole discretion the manner in which the sign is affixed. In order to obtain
Landlord’s approval, Tenant must submit to Landlord for Landlord’s approval
samples of materials to be used for the Permitted Exterior Signage (showing,
among other things, the thickness thereof), samples of any colors used for the
Permitted Exterior Signage, complete shop drawings of the Permitted Exterior
Signage and plans and specifications for the actual construction and attachment
of the Permitted Exterior Signage and any illumination thereof. All Permitted
Exterior Signage shall be installed by a contractor selected by Tenant and
reasonably approved by Landlord and maintained by a contractor reasonably
acceptable to Landlord. On or before the end of the Term, or in the event that
Tenant at anytime is leasing less than one (1) full floor in the Building or
Tenant assigns this Lease (other than to a Qualified Tenant Affiliate) or Tenant
or such Qualified Tenant Affiliate occupies less than seventy-five percent
(75%) of the total rentable square feet of the Leased Premises (by reason of a
sublet of all or a portion of the Leased Premises or otherwise), Tenant shall,
at its expense, have a contractor selected by Landlord remove the Permitted
Exterior Signage and repair the Building affected thereby to the condition such
part of the Building was in at the time such Permitted Exterior Signage was
installed. Tenant hereby agrees to indemnify and hold Landlord and its agents,
officers, directors and employees harmless from and against any cost, damage,
claim, liability or expense (including reasonable attorneys’ fees) incurred by
or claimed against Landlord and its agents, officers, directors and employees,
directly or indirectly, as a result of or in any way arising from the
installation and maintenance of any Permitted Exterior Signage, except to the
extent caused by the negligence of Landlord. Tenant shall obtain property
insurance coverage for such Permitted Exterior Signage and such Permitted
Exterior Signage. Tenant’s rights under this Section 4.04 are personal to OPNET
Technologies, Inc., and no assignee (other than to a Qualified Tenant Affiliate
in connection with an assignment of this Lease) or sublessee of Tenant shall
have any signage rights hereunder. Tenant will pay for all costs associated with
the Permitted Exterior Signage, including without limitation all design,
construction, installation and permitting costs as well as all ongoing
maintenance, repair and removal costs.

 

   7    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

ARTICLE V

RENT

Section 5.01 Rent Payable.

A. Tenant shall pay all Rent to Landlord, without prior notice or demand and
without offset, deduction or counterclaim whatsoever, in the amounts, at the
rates and times set forth herein, and at such place as is provided in
Section 1.01 .G, above, or by wire transfer to Landlord’s bank account or at
such other place as Landlord may from time to time designate by notice to
Tenant.

B. If Tenant fails to make any payment of Rent within ten (10) days from the
date that such Rent is due, Tenant shall pay Landlord a late payment charge
equal to the greater of (i) five percent (5%) of such payment of Rent, or
(ii) Twenty Dollars ($20.00) per day from the date such Rent is due until the
date such Rent is received; provided, however, on the first occasion of the late
payment of Rent in any twelve (12)-month period, and no more than once in any
twelve (12)-month period, Landlord agrees to waive its right to collect such
late payment charge on such payment of Rent if such payment is made no later
than the fifth (5th) day after Landlord delivers to Tenant written notice of
such late payment. Payment of such late charge shall not excuse or waive the
late payment of Rent.

C. If Landlord receives two (2) or more checks from Tenant that are dishonored
by Tenant’s bank within any 24-month period, all checks for Rent thereafter
shall be bank certified and Landlord shall not be required to accept checks
except in such form. Tenant shall pay Landlord any bank service charges
resulting from dishonored checks, plus Fifty Dollars ($50.00) for each
dishonored check as compensation to Landlord for the additional cost of
processing such check.

D. Any payment by Tenant of less than the total Rent due shall be treated as a
payment on account. Acceptance of any check bearing an endorsement, or
accompanied by a letter stating, that such amount constitutes “payment in full”
(or terms of similar import) shall not be an accord and satisfaction or a
novation, and such statement shall be given no effect. Landlord may accept any
check without prejudice to any rights or remedies which Landlord may have
against Tenant.

E. For any portion of a calendar month at the beginning of the Term, Tenant
shall pay in advance the pro-rated amount of the Rent for each day included in
such portion of the month.

Section 5.02 Payment of Minimum Rent. The Minimum Rent for the first Lease Year
shall be as set forth in Section 1.01 .E, above. Commencing on the first day of
the second Lease Year, and on the first day of each Lease Year thereafter (each,
an “Escalation Date”), the Minimum Rent then in effect shall be increased by an
amount equal to (i) the Minimum Rent then in effect, times (ii) three percent
(3%) of the Minimum Rent then in effect. Tenant shall pay Landlord the Minimum
Rent in equal monthly installments, in advance, commencing on the Term
Commencement Date, and on the first day of each calendar month thereafter
throughout the Term. An amount equal to the first month’s Minimum Rent shall be
paid in advance upon execution of this Lease and such amount shall be credited
toward the first payment of Minimum Rent due.

ARTICLE VI

COMMON AREAS

Section 6.01 Use of Common Areas. Tenant shall have a non-exclusive license to
use the Common Areas for ingress to and egress from the Leased Premises, subject
to the exclusive control and management of Landlord and the rights of Landlord
and of other tenants. Tenant shall comply with such rules and regulations as
Landlord prescribes regarding use of the Common Areas. Tenant shall not use the
Common Areas for any sales or display purposes, or for any purpose which would
impede or create hazardous conditions for the flow of pedestrian or other
traffic. Landlord shall use good faith efforts to enforce any provision in the
leases of other office tenants in the Building that similarly prohibits the use
of the Common Areas by such tenant for any purpose which would impede or create
hazardous conditions for the flow of pedestrian or other traffic. The Common
Areas shall at all times be subject to the exclusive control and management of
Landlord.

Section 6.02 Management and Operation of Common Areas. Landlord shall operate,
repair, equip and maintain the Common Areas and shall have the exclusive right
and authority to employ and discharge personnel with respect thereto. Without
limiting the foregoing, provided that Tenant’s use of the Leased Premises that
is permitted hereunder and reasonable access to the Leased Premises are not
materially adversely affected, Landlord may (i) use the Common Areas for
promotions, exhibits, displays, outdoor seating, food facilities and any other
use which tends to benefit the Building, tenants of the Building or visitors to
the Building; (ii) grant the right to conduct sales in the Common Areas;
(iii) erect, remove and lease kiosks, planters, pools, sculptures and other
improvements within the Common Areas; (iv) enter into, modify and terminate
easements and other agreements pertaining to the use and maintenance of the
Building; (v) construct, maintain, operate, replace and remove lighting,
equipment, and signs on all or any part of the Common Areas, provided that
Tenant’s rights expressly set forth in Section 4.04 hereof are not materially
adversely affected; (vi) provide security personnel for the Building; and
(vii) restrict parking in the Building, provided that Tenant’s parking rights
are not thereby diminished. Landlord and Tenant agree that the Common Restrooms
and elevator lobbies within the Leased Premises shall not be deemed part of the
Common Areas for purposes of this Lease. Landlord reserves the right at any time
and from time to time to change or alter the location, layout, nature or
arrangement of the Common Areas or any portion thereof, including but not
limited to the arrangement and/or location of

 

   8    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

entrances, passageways, doors, corridors, stairs, lavatories, elevators, parking
areas, and other public areas of the Building, which work shall be at Landlord’s
sole cost and shall not be included in Operating Costs, unless (a) such work is
performed in connection with the operation, maintenance, repair or management of
the Building or in order to comply with any and all applicable laws, rules,
regulations and requirements of any governmental authority having jurisdiction
over the Building, and (b) the cost of such work is not expressly excluded from
Operating Costs pursuant to Exhibit H hereof. Landlord shall have the right to
close temporarily all or any portion of the Common Areas to such extent as may,
in the reasonable opinion of Landlord, be necessary for repairs, replacements or
maintenance to the Common Areas, provided such repairs, replacements or
maintenance are performed expeditiously and in such a manner as not to deprive
Tenant of access to the Leased Premises. Landlord shall have the right, at any
time, to (i) make alterations or additions to any part of, the Building;
(ii) build other buildings or improvements in or about the land on which the
Building is located; and (iii) convey to others or withdraw portions of such
land; provided, however, that (a) Landlord shall use reasonable efforts to
minimize any interference with Tenant’s business operations in connection with
such work, (b) Landlord shall use reasonable efforts to provide Tenant with
forty-eight (48) hours (or 30 days if it relates to clause (ii) or (iii) hereof)
prior notice (except in the event of an emergency, when no such notice shall be
required) if such work is likely to have a material adverse affect on Tenant’s
business operations in the Leased Premises, and (c) if as a direct result of any
such work performed by Landlord at Landlord’s election, the Leased Premises or
any substantial part thereof are rendered untenantable for three (3) consecutive
business days and Tenant in fact does not occupy the Leased Premises (or the
untenantable portion thereof), then the Base Rent which the Tenant is obligated
to pay hereunder shall abate proportionately (based on the number of square feet
rendered untenantable and not occupied) as of the fourth (4th) business day
after the Leased Premises (or any substantial part thereof) are rendered
untenantable until the Leased Premises or such part thereof are again
tenantable, unless such work performed by Landlord is requested by, or is for
the benefit of, Tenant or is required to comply with any legal requirements
applicable to the Building (other than to cure a violation existing as of the
Term Commencement Date of any legal requirement in effect as of the Term
Commencement Date) or to fulfill Landlord’s obligations hereunder or as a result
of any casualty or damage to the Building, in which case no Base Rent shall
abate, unless otherwise expressly provided in this Lease. In connection with
Landlord’s construction of any such additional improvements on the land on which
the Building is located, Landlord may temporarily restrict (but in no event more
than two (2) consecutive weeks) Tenant’s use of certain of its parking spaces as
Landlord deems reasonably appropriate to facilitate such construction. Landlord
shall use reasonable efforts to minimize the disruption to Tenant’s use of such
parking spaces and in the event Tenant is prohibited from using any such spaces,
Landlord shall make arrangements for alternative parking in reasonably close
proximity to the Building for the number of spaces that Tenant is entitled to
use in the Building’s parking area, but is prohibited from using as a result of
such construction.

Section 6.03 Tenant’s Share of Operating Costs and Taxes.

A. For the Operating Year commencing January 1, 2008 and each Operating Year
thereafter, Tenant shall pay to Landlord, in the manner provided herein,
Tenant’s share of increases in Operating Costs and Taxes (“Tenant’s Share of
Operating Costs and Taxes”), which shall be equal to the sum of (i) the product
obtained by multiplying Tenant’s Operating Costs Share times the amount, if any,
by which Operating Costs for such Operating Year exceed the Base Operating
Costs, and (ii) the product obtained by multiplying Tenant’s Tax Share times the
amount, if any, by which Taxes for such Operating Year exceed the Base Taxes;
provided, however, that for the Operating Years during which the Term begins and
ends, Tenant’s Share of Operating Costs and Taxes shall be prorated based upon
the actual number of days Tenant occupied, or could have occupied, the Leased
Premises during each such Operating Year. If for any Operating Year after the
Base Year the management fee percentage (i.e., the percentage applied to
Landlord’s gross receipts for purposes of calculating the management fee) used
for determining the management fee for such Operating Year is greater than the
management fee percentage used in the Base Year, then for purposes of
determining Tenant’s Share of Operating Costs and Taxes for such Operating Year,
the management fee for the Base Year shall be recalculated based upon the
management fee percentage used in such Operating Year. In addition if for any
Operating Year after the Base Year the management fee percentage used for
determining the management fee for such Operating Year is less than the
management fee percentage used in any prior Operating Year or the Base Year,
then for purposes of determining Tenant’s Share of Operating Costs and Taxes for
such Operating Year, the management fee for the Base Year shall be recalculated
based upon the management fee percentage used in such Operating Year, it being
understood that for purposes of determining Tenant’s Share of Operating Costs
and Taxes for any Operating Year, the management fee for the Base Year shall be
calculated based upon the management fee percentage used in such Operating Year.
Tenant’s Share of Operating Costs and Taxes shall be abated for the period from
January 1, 2008 until March 31, 2008.

B. Tenant’s Share of Operating Costs and Taxes shall be paid, in advance,
without notice, demand, abatement (except as otherwise specifically provided in
this Lease), deduction or set-off, on the first day of each calendar month
during the Term, said monthly amounts to be determined on the basis of estimates
prepared by Landlord on an annual basis and delivered to Tenant prior to the
commencement of each Operating Year. If, however, Landlord fails to furnish any
such estimate prior to the commencement of an Operating Year, then (a) until the
first day of the month following the month in which such estimate is furnished
to Tenant, Tenant shall pay to Landlord on the first day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Section 6.03
in respect of the last month of the preceding Operating Year; (b) promptly after
such estimate is furnished to Tenant, Landlord shall give notice to Tenant
whether the installments of Tenant’s Share of Operating Costs and Taxes paid by
Tenant for the current Operating Year have resulted in a deficiency or
overpayment compared to payments which would have been paid under such estimate,
and Tenant, within thirty (30)

 

   9    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

days after receipt of such estimate, shall pay any deficiency to Landlord and
any overpayment shall, at Tenant’s option, be credited against future payments
required by Tenant under such estimate or refunded to Tenant promptly; and
(c) on the first day of the month following the month in which such estimate is
furnished to Tenant and monthly thereafter throughout the remainder of the
Operating Year, Tenant shall pay to Landlord the monthly payment shown on such
estimate. Landlord may at any time or from time to time furnish to Tenant a
revised estimate of Tenant’s Share of Operating Costs and Taxes for such
Operating Year, and in such case, Tenant’s monthly payments shall be adjusted
and paid or credited, as the case may be substantially in the same manner as
provided in the preceding sentence. After the expiration of each Operating Year,
Landlord shall submit to Tenant a statement showing the determination of
Tenant’s Share of Operating Costs and Taxes (the “Operating Costs Statement”).
If such statement shows that the total of Tenant’s monthly payments pursuant to
this Section 6.03 exceed Tenant’s Share of Operating Costs and Taxes, then
Landlord will refund such overpayment with the notice; provided, however, that
no such refund shall be made while Tenant remains in default of any non-monetary
provision of this Lease (beyond any applicable notice and cure period expressly
set forth herein) or is in default of any monetary provision of this Lease. If
such Operating Costs Statement shows that Tenant’s Share of Operating Costs and
Taxes exceeded the aggregate of Tenant’s monthly payments pursuant to this
Section 6.03 for the applicable Operating Year, then Tenant shall, within thirty
(30) days after receiving the statement, pay such deficiency to Landlord. Each
Operating Costs Statement provided by Landlord shall be conclusive and binding
upon Tenant unless within one hundred twenty (120) days after receipt thereof,
Tenant notifies Landlord that it disputes the correctness thereof. If Tenant
believes that any Operating Costs Statement includes charges that are not
permitted pursuant to this Section 6.03 or contains an error in calculation or
otherwise, then Tenant shall be entitled to the following audit right. Such
audit right shall be exercisable by Tenant providing Landlord, within one
hundred twenty (120) days of receipt of such Operating Costs Statement, notice
of such objection, notice of its exercise of such audit right. If within sixty
(60) days after Landlord’s receipt of Tenant’s written notice and statement,
Landlord and Tenant are unable to resolve Tenant’s objections, then not later
than fifteen (15) days after the expiration of such sixty (60)-day period Tenant
shall notify Landlord that it wishes to employ an independent certified public
accounting firm reasonably acceptable to Landlord to inspect and audit
Landlord’s books and records relating to the Operating Costs Statement. If
Tenant elects to employ such accountant as set forth above, then Tenant shall
deliver to Landlord a confidentiality and nondisclosure agreement satisfactory
to Landlord executed by such accountant, and provide Landlord not less than
thirty (30) days notice of the date on which the accountant desires to examine
Landlord’s books and records during regular business hours; provided, however,
that such date shall be between thirty (30) and ninety (90) days after Tenant
delivers to Landlord such notice (but in no event between January 1 and April 1
of any year (“Blackout Dates”); provided that if all or a part of such 60 day
period (i.e., the period between 30 and 90 days after Tenant delivers to
Landlord such notice) falls between the Blackout Dates of any year, then
starting on April 2 of such year and continuing for such number of the 60 days
falling between such Blackout Dates, Tenant shall be entitled to conduct such
examination of Landlord’s books and records in accordance with the terms hereof.
The firm or person engaged by Tenant to conduct such audit cannot be compensated
on a “contingency” or “success fee” basis. Such audit shall be limited to a
determination of whether Landlord calculated the Operating Costs Statement in
accordance with the terms and conditions of this Lease. All costs and expenses
of any such audit shall be paid by Tenant. Any audit performed pursuant to the
terms of this section shall be conducted only by an independent certified public
accounting firm reasonably acceptable to Landlord. Notwithstanding anything
contained herein to the contrary, Tenant shall be entitled to exercise its right
to audit pursuant to this Section 6.03 only in strict accordance with the
foregoing procedures and each such audit shall relate only to the most recent
calendar year covered by the audited Operating Costs Statement and the Base Year
(provided that such audit of the Base Year is conducted only once and is
conducted within three (3) years of the end of such Base Year). If on account of
any errors in the Operating Costs Statement under audit, Tenant is entitled to a
refund or credit of the amount paid by Tenant for Tenant’s Share of Operating
Costs and Taxes for the Operating Year under audit because such Expense
Statement overstated the amounts to which Landlord was entitled hereunder, then
Landlord shall refund such amount to Tenant promptly after becoming aware
thereof, and if such Operating Costs Statement overstated the amounts to which
Landlord was entitled hereunder by more than four percent (4%) of the amount of
Operating Costs and Taxes for the applicable Operating Year, then Landlord shall
also promptly reimburse Tenant for the reasonable costs and expenses incurred in
any audit conducted in connection with such Operating Costs Statement, but in no
event more than Ten Thousand Dollars ($10,000.00) (“Audit Fee Cap”) for such
audit, which Audit Fee Cap shall be increased on the first day of each Operating
Year by 3% of the Audit Fee Cap in effect for the prior Operating Year.

C. “Operating Costs” means all expenses and costs (but not specific costs which
are allocated or separately billed to and paid by specific tenants) of every
kind and nature which Landlord shall pay or become obligated to pay, on an
accrual basis (consistently applied), because of or in connection with owning,
operating, managing, painting, repairing, insuring and cleaning the Building,
including, but not limited to, the following:

(i) cost of all supplies and materials used, and labor charges incurred, in the
operation, maintenance, decoration, repairing and cleaning of the Building,
including janitorial service for all Floor Area leased to tenants;

(ii) cost of all equipment purchased or rented which is utilized in the
performance of Landlord’s obligations hereunder, and the cost of maintenance and
operation of any such equipment;

(iii) cost of all maintenance and service agreements for the Building and the
equipment therein, including, without limitation, alarm service, security
service, window cleaning, and elevator maintenance;

 

   10    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

(iv) costs of roof and exterior maintenance (including repainting) repair or
replacement;

(v) wages, salaries and related expenses of all on-site agents or employees
engaged in the operation, maintenance, security and management of the Building
up to the level of property manager; provided, however, the wages, salaries and
related expenses of any agents or employees not exclusively engaged in the
operation, maintenance, security and management of the Building shall be
reasonably apportioned;

(vi) cost of all insurance coverage for the Building from time to time
maintained by Landlord, including but not limited to the costs of premiums for
insurance with respect to personal injury, bodily injury, including death,
property damage, business interruption, workmen’s compensation insurance
covering personnel and such other insurance as Landlord shall deem reasonably
necessary, which insurance Landlord may maintain under policies covering other
properties owned by Landlord in which event the premium shall be reasonably
allocable;

(vii) cost of repairs, replacements and general maintenance to the Building,
including without limitation the mechanical, plumbing, fire and life/safety,
electrical and heating, ventilating and air-conditioning equipment and/or
systems;

(viii) any and all Common Area maintenance and repair (except for any item
expressly excluded under Exhibit H attached hereto), including repainting and
exterior and interior landscaping;

(ix) cost of removal of trash, rubbish, garbage and other refuse from the
Building as well as removal of ice and snow from the sidewalks on or adjacent to
the Building;

(x) all charges for electricity, gas, water, sewerage service, heating,
ventilation and air-conditioning and other utilities furnished to the Building;

(xi) annual amounts amortizing the following items (“Permitted Capital
Expenditures”): capital expenditures incurred either to improve the efficient
operation of the Building or reduce Operating Costs (provided that Landlord in
good faith believes that the annual costs savings will exceed the annual
amortization for such item) or to comply with any law, order or regulation of
any governmental, quasi-governmental, public or other authority (other than to
cure a violation existing as of the Term Commencement Date of any legal
requirement in effect as of the Term Commencement Date); provided that (i) the
cost of each such capital improvement shall be amortized (on any basis permitted
under generally accepted accounting principals) and only that portion
attributable to each Operating Year shall be included herein for such Operating
Year, and (ii) in no event shall Landlord include in Operating Costs for any
Operating Year amortization of Permitted Capital Expenditures in excess of fifty
centers ($.50) per square foot of space in the Building; and

(xii) management fees.

Notwithstanding anything contained herein to the contrary, Operating Costs shall
not include (a) payments of principal and interest on any mortgages, deeds of
trust or other financing instruments relating to the financing of the Building;
(b) leasing commissions or brokerage fees; (c) costs associated with preparing,
improving or altering for space for any leasing or releasing of any space within
the Building; and (d) the additional exclusions from Operating Costs set forth
on Exhibit H.

D. “Taxes” means all governmental or quasi-governmental real estate taxes, fees,
charges and assessments (whether general, special, ordinary, or extraordinary)
applicable to the Building (including without limitation any assessments or
charges by any business improvement district, together with all reasonable costs
and fees (including reasonable appraiser, consultant and attorney’s fees)
incurred by Landlord in any tax contest, appeal or negotiation. “Taxes” shall
also include that portion of any ground rent payments made by Landlord that
represent the pass-through of real estate taxes from any ground lessor to
Landlord and all rent or services taxes and/or so-called “gross receipts” or
“receipts” taxes (including, but not limited to, any business license, sales,
use or similar taxes) whether or not enacted in addition to, in lieu of or in
substitution for any other tax. Taxes shall be accounted for on an accrual basis
(consistently applied). “Taxes” shall also include any personal property taxes
incurred on Landlord’s personal property used in connection with the Building.
“Taxes” shall not include personal income taxes, personal property taxes,
inheritance taxes, or franchise taxes levied against the Landlord, and not
directly against said property, even though such taxes might become a lien
against said property. If Taxes paid by Landlord for any calendar year during
the Term, or any part thereof, for which Tenant has paid Tenant’s Share of
Operating Costs and Taxes, are refunded to Landlord as a result of a final
determination of such Taxes, then, provided Tenant is not then in default under
this Lease, Tenant shall be entitled to a refund of Taxes in an amount equal to
Tenant’s Tax Share of such refund (net of expenses incurred to obtain the
refund); provided, however, that no such refund shall be made while Tenant
remains in default of any non-monetary provision of this Lease (beyond any
applicable notice and cure period expressly set forth herein) or is in default
of any monetary provision of this Lease. Notwithstanding the foregoing, if the
garage in the Building is leased to a third party operator and such operator of
the garage pays a portion of Taxes attributable to the garage pursuant to its
lease, then “Taxes” shall exclude such amount received by Landlord from the
garage operator. Taxes in the Base Year and any subsequent Operating Year during
which the Building is assessed for Taxes at a time when less than ninety-five
percent (95%) of the rentable area of the Building is occupied with tenants
paying rent for the entire year, shall be

 

   11    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

grossed up to the amount that Landlord reasonably determines that such Taxes
would have been had the Building been at least ninety-five percent
(95%) occupied (with tenant’s paying rent) for such entire year, determined as
follows: (1) in the event the real estate tax assessor’s worksheet for any such
year’s assessment reflects any deductions to the capitalized value of stabilized
net operating income for items such as (x) losses due to the failure to achieve
at least ninety-five percent (95%) occupancy (with tenants paying rent); (y) the
costs of required capital improvements to achieve ninety-five percent
(95%) occupancy (with tenants paying rent) which are not yet completed; and/or
(z) items similar to the foregoing made for purposes of adjustments due to the
failure to achieve at least ninety-five percent (95%) occupancy (with tenants
paying rent), then and in such event the Real Estate Taxes shall be grossed up
to reflect the amount of Real Estate Taxes which would have been payable during
such year in the absence of such deduction(s); and (2) in the event that the
real estate tax assessors worksheet indicates that an income approach was not
considered as a part of the Base Year assessment, then Taxes in the Base Year
shall be adjusted to be the amount that Landlord reasonably estimates such Taxes
would have been had the Building been ninety-five percent (95%) occupied (with
the tenant paying rent) for the entire Base Year and had the assessment therefor
taken into consideration, in addition to the other factors typically used, a
typical income approach. Landlord agrees to either provide Tenant with a copy of
the assessor’s worksheet or to authorize Tenant to obtain a copy of same from
the assessor upon its request.

E. If for any period during the Term less than ninety-five percent (95%) of the
Floor Area of the office portion of the Building is occupied by tenants during
any part of such period, then, in calculating Operating Costs for such period
(including without limitation, the Base Year), Landlord shall increase those
components of Operating Costs that Landlord reasonably believes would have been
incurred during such period assuming the Building were ninety-five percent
(95%) occupied during the entire period. In addition, if for any period during
the Term any part of the Building is leased to a tenant who, in accordance with
the terms of its lease, provides its own cleaning services and/or any other
services otherwise included in Operating Costs during any part of such period,
then Operating Costs for such period shall be increased by the additional costs
for cleaning and/or such other applicable expenses that Landlord reasonably
estimates would have been incurred by Landlord if Landlord had furnished and
paid for cleaning and/or such other services for the space occupied by such
tenant during the entire period.

ARTICLE VII

SERVICES AND UTILITIES

Section 7.01 Landlord shall provide the following facilities and services to
Tenant as part of Landlord’s Operating Costs (except as otherwise provided
herein):

A. Electricity serving the Leased Premises for normal lighting purposes and the
operation of ordinary office equipment, subject to Section 7.03, below;

B. Normal and usual cleaning and char services after Building Hours each day
except on Saturdays, Sundays and legal holidays recognized by the United States
Government. Attached hereto as Exhibit M are the cleaning specifications
currently applicable to the Building, which are subject to change from time to
time in Landlord’s sole (but good faith) discretion; provided, however, if
Landlord changes such cleaning specifications, such new cleaning specifications
must be comparable to the cleaning specifications that are normally and
customarily used for comparable first-class office buildings in the Montgomery
County, Maryland area;

C. Rest room facilities and necessary lavatory supplies, including hot and cold
running water at the points of supply, toilet tissue and paper towels as
provided for the general use of all tenants in the Building and routine
maintenance, painting, and electric lighting service for all Common Areas of the
Building in such manner as Landlord deems reasonable;

D. During Building Hours (i.e., a total of 54 hours a week during non-holiday
weeks), central heating and air conditioning during the seasons of the year when
these services are normally and usually furnished based upon standard electrical
energy requirements of 5 watts per square foot and a human occupancy of not more
than one person for each 150 square feet of rentable area of the Leased
Premises. After-hours HVAC (i.e., anytime other than Building Hours) shall be
provide upon Tenant’s request at a cost equal to Landlord’s reasonable estimate
of the cost of utilities, maintenance and depreciation in connection with such
service plus a 15% administrative fee. The Landlord will modify the HVAC
controls so that (a) the individual package units can be run independently, such
that any one (or more) of the package units may be turned on without the
necessity of turning all of the units on and (b) the Tenant will have the
ability to turn on the after hours HVAC with a switch in the Leased Premises.
Regarding the two HVAC units exclusively serving the second (2nd) floor, since
these HVAC units will be modified to run independently, the Landlord will
provide HVAC services to the second (2nd) floor of the Leased Premises for up to
54 hours per week (less 10 hours per holiday day occurring during any such week)
at times and days of the week selected by Tenant, which time/days may change
from time to time (Tenant must give Landlord minimum 48 hours advance notice for
any changes to the schedule). Any hours in excess of 54 hours for any week will
be deemed after hours HVAC use, the charge for which shall be as set forth
above. Regarding the third HVAC unit, which serves both the 2nd and 3rd floors,
Tenant shall have use of the third HVAC unit during Building Hours and pay for
any use of the unit after- hours;

E. Elevator service by means of automatically operated elevators at least during
the Building Hours. Landlord shall have the right to remove elevators from
service as the same shall be required for moving freight or for servicing or
maintaining the elevators and/or the Building; provided, however, that at least
one elevator will remain in service 24 hours per day, 365 days per year, subject
to compliance with Landlord’s reasonable rules and regulations concerning after
Building Hours and weekend access. Tenant shall have access to the Leased
Premises 24 hours per day, 365 days per year;

 

   12    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

F. All electric bulbs and fluorescent tubes for building standard light fixtures
in the Leased Premises and Common Areas, at Tenant’s request and Landlord shall,
at Tenant’s sole cost, reasonably stock all non-standard electric bulbs and
fluorescent tubes for Tenant’s light fixtures in the Leased Premises purchased
by Tenant. The cost of installing such bulbs and tubes shall be included in
Operating Costs;

G. Landlord shall provide a proximity card reader electronic access system with
computerized card access (or similar devise) 24 hours per day, 365 days per
year, for (i) access to the Building through the office lobby of the Building at
the Woodmont Avenue entrance to the Building, (ii) access to the Building from
the parking structure, and (iii) access to each floor of the Leased Premises
from the elevator lobby on each such floor that is occupied entirely by Tenant.
The current card reader electronic access system for the Building or for the
7255 Building (hereinafter defined) will be modified, at Landlord’s sole cost,
to be sufficiently compatible with each other, so that Tenant’s access card will
be able to work at the entrance to both the Building and the 7255 Building.
Landlord shall not be responsible for the quality, action or inaction of the
Building access system or for any damage or injury to Tenant, its employees,
invitees or others, or their property, resulting from any failure, action or
inaction of the Building access system; provided, however, that Landlord shall
repair any damage to such access system reasonably promptly after Tenant
notifies Landlord thereof in writing. Tenant shall be entitled to one (1) access
card per employee at the Leased Premises as of the Term Commencement Date. Any
additional or replacement cards shall be at the then prevailing rate charged by
Landlord, which is currently Ten Dollars ($10.00) per card. Landlord shall use
reasonable efforts to provide any such additional or replacement cards to Tenant
within two (2) days after receipt of a written request therefor; and

H. Notwithstanding the foregoing, in the event that for any reason not caused by
Tenant (or any of its employees or agents) or an event of Force Majeure any
interruption or stoppage of any service Landlord is required hereunder to
provide to the Building shall continue for more than five (5) consecutive
business days and shall render at least twenty-five percent (25%) of the Leased
Premises untenantable for general office purposes and Tenant shall actually
cease to conduct business in such portion of the Leased Premises, then, provided
no default exists, the portion of Minimum Rent attributable to such untenantable
area shall, commencing on the sixth (6th) business day after receipt from Tenant
of written notice that Tenant has experienced such an interruption or stoppage
of services and has ceased the use thereof, abate until the earlier of the date
that (i) Tenant again uses such portion of the Leased Premises, or (ii) such
portion of the Leased Premises is again tenantable.

Section 7.02 Landlord shall have access to and reserves the right, subject to
the provisions of Section 2.01 .A, to inspect, erect, use, connect to, maintain
and repair pipes, ducts, conduits, cables, plumbing, vents and wires, and other
facilities in, to and through the Leased Premises as and to the extent that
Landlord may now or hereafter deem to be necessary or appropriate for the proper
operation and maintenance of the Building (including the servicing of other
tenants in the Building) and the right at all times to transmit water, heat, air
conditioning and electric current through such pipes, conduits, cables,
plumbing, vents and wires and the right to interrupt the same in emergencies
without eviction of Tenant or abatement of Rent (except as may be provided
pursuant to Section 7.01.H, above). Any failure by Landlord to furnish the
foregoing services, resulting from circumstances beyond Landlord’s reasonable
control or from interruption of such services due to repairs or maintenance,
shall not render Landlord liable in any respect for damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
Rent hereunder, nor relieve Tenant from any of its obligations hereunder. If any
public utility or governmental body shall require Landlord or Tenant to restrict
the consumption of any utility or reduce any service for the Leased Premises or
the Building, Landlord and Tenant shall comply with such requirements, whether
or not the utilities and services referred to in this Article VII are thereby
reduced or otherwise affected, without any liability on the part of Landlord to
Tenant or any other person or any reduction or adjustment in Rent payable
hereunder. Landlord and its agents shall be permitted reasonable access to the
Leased Premises for the purpose of installing and servicing systems within the
Leased Premises deemed reasonably necessary by Landlord to provide the services
and utilities referred to in this Article VII to Tenant and other tenants in the
Building. Landlord recognizes that Tenant is a government contractor and, except
in the case of an emergency, in connection with any access to the Leased
Premises by Landlord pursuant hereto, Landlord shall complying with such
reasonable security requirements of any applicable law or regulation enacted by
the United States Government governing such access, provided Tenant delivers to
Landlord written notice and a copy of such requirements.

Section 7.03 Landlord shall be under no obligation to furnish electrical energy
to Tenant in amounts greater than needed for lighting and normal and customary
items of equipment for general office purposes (i.e., not more than an average
of five (5) watts per square foot of the Leased Premises), and Tenant shall not
install or use within the Leased Premises any electrical equipment, appliance or
machine which shall require amounts of electrical energy exceeding such standard
wattage provided for the Building, unless the installation and use of such
additional electrical equipment, appliance, or machine has been approved by
Landlord, which approval may be conditioned upon the payment by Tenant, as
Additional Rent, of the cost of the additional electrical energy and
modifications to the Building’s electrical system required for the operation of
such electrical equipment, appliance or machine. Landlord shall have the right
to charge Tenant for the cost of its electricity consumption beyond Business
Hours (to the extent Landlord reasonably determines that such after hours use is
in excess of the average for the Building) or in excess of five (5) watts per
square foot of rentable area of the Leased Premises and for the cost of any
additional wiring or other improvements to the Building as may be occasioned by
or required as a result of any such excess use. In the event of any such
excessive consumption of any utilities

 

   13    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

(including without limitation any consumption beyond Building Hours to the
extent Landlord reasonably determines that such after hours use is in excess of
the average for the Building), Landlord shall be entitled to require that Tenant
install in the Leased Premises (at Tenant’s cost and in a location approved by
Landlord) submeters to measure Tenant’s utility consumption for the Leased
Premises or for any specific equipment causing excess consumption, as Landlord
shall require; in which case, Tenant shall maintain in good order and repair
(and replace, if necessary) such submeters. If submeters are installed for
measuring Tenant’s consumption of any utilities, Tenant shall pay the costs of
the same to Landlord as Additional Rent, within thirty (30) days of its receipt
of a bill therefor based on such submeter readings.

ARTICLE VIII

INDEMNITY AND INSURANCE

Section 8.01 Indemnity by Landlord and Tenant.

A. Indemnity by Tenant. Tenant shall indemnify, defend and hold Landlord and its
lessors, shareholders, members, trustees, agents, employees and Mortgagee(s)
(collectively, the “Landlord’s Indemnified Parties”) harmless from and against
all liabilities, obligations, damages, judgments, penalties, claims, costs,
charges and expenses, including reasonable architects’ and attorneys’ fees,
which may be imposed upon, incurred by, or asserted against any of the
Landlord’s Indemnified Parties and arising, directly or indirectly, out of or in
connection with (i) Tenant’s breach of its obligations under this Lease,
(ii) the acts or negligence of Tenant, its agents, contractors, and employees,
(iii) the use or occupancy of the Leased Premises or the Building by Tenant, its
agents, servants, employees, and contractors; and (iv) injury or death to
individuals or damage to property sustained in or about the Leased Premises. If
any action or proceeding is brought against any of Landlord’s Indemnified
Parties by reason of any of the foregoing, Tenant shall reimburse Landlord for
the cost of defending such action or proceeding or, upon Landlord’s request and
at Tenant’s sole cost and expense, resist and defend such action and proceeding
by competent counsel. Tenant shall not be obligated to indemnify Landlord’s
Indemnified Parties against loss, liability, damage, cost or expense arising out
of a claim for which Tenant is released from liability pursuant to Section 8.07,
below (or a claim arising out of the willful or negligent acts or omissions of
Landlord or its agents, employees or contractors). Except in connection with any
default under the provisions of Sections 3.03, 14.01 or 14.03, in no event shall
Tenant have any liability to Landlord on account of any claims for any indirect,
consequential or punitive damages arising from the foregoing indemnity;
provided, however, in no event shall the foregoing relieve Tenant of any
obligations hereunder with respect to the payment of any Rent payable hereunder.

B. Indemnity by Landlord. Landlord shall indemnify, defend and hold Tenant, its
officers, shareholders, members, trustees, principals, agents and employees
(collectively “Tenant’s Indemnified Parties”) harmless from and against all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including reasonable attorneys’ fees which may be imposed upon,
incurred by, or asserted against any of the Tenant’s Indemnified Parties and
arises out of the negligence or willful acts or omissions of Landlord, its
agents, contractors and employees, except as shall be occasioned by the
negligence or willful acts or omissions of Tenant, its agents, servants and/or
employees. In no event, however, shall Landlord’s Indemnity cover, or shall
Landlord otherwise be liable for any lost revenue or business or any
consequential damages (e.g., lost profits), punitive damages or any damages
other than direct, actual and compensatory damages incurred by Tenant. Landlord
shall not be obligated to indemnify Tenant’s Indemnified Parties against loss,
liability, damage, cost or expense arising out of a claim for which Landlord is
released from liability pursuant to Section 8.07, below (or a claim arising out
of the willful or negligent acts or omissions of Tenant or its agents, employees
or contractors).

Section 8.02 Landlord Not Responsible for Acts of Others. To the maximum extent
permitted by law, Landlord’s Indemnified Parties shall not be liable for, and
Tenant waives all claims for, loss or damage to Tenant’s business or injury or
damage to Person or property sustained by Tenant, or any Person claiming by,
through or under Tenant, resulting from any accident or occurrence in, on, or
about the Building, including claims for loss, theft, injury or damage resulting
from: (i) any equipment or appurtenances being or becoming out of repair;
(ii) wind or weather; (iii) any defect in or failure to operate any sprinkler,
HVAC equipment, electric wiring, gas, water or steam pipe, stair, railing or
walk; (iv) broken glass; (v) the backing up of any sewer pipe or downspout;
(vi) the escape of gas, steam or water; (vii) water, snow or ice being upon the
Building or coming into the Leased Premises; (viii) the falling of any fixture,
plaster, tile, stucco or other material; or (ix) any act, omission or negligence
of other tenants, licensees or any other Persons including occupants of the
Building, occupants of adjoining or contiguous buildings, owners of adjacent or
contiguous property, or the public; provided, however, in the event of any
injury or damage to Person or property resulting directly from Landlord’s
negligent failure to fulfill any of its repair obligations expressly set forth
herein (with respect to a condition of which Landlord had knowledge prior to
such injury or damage), the indemnity provisions of Section 8.01 hereof shall
apply in such case, subject to the limitations set forth therein and otherwise
in this Lease.

Section 8.03 Tenant’s Insurance. Commencing on the date of delivery of
possession of the Leased Premises to Tenant and at all times thereafter, Tenant
shall carry and maintain, at its sole cost and expense:

A. Commercial General Liability Insurance (ISO form or equivalent) naming Tenant
as the named insured and Landlord and (at Landlord’s request) Landlord’s
mortgagee (and managing agent), if any, and Federal Realty Investment Trust
(“FRIT”), if FRIT is not the Landlord under this Lease, as additional insureds,
protecting Tenant and the additional insureds against liability for bodily
injury, death and property damage occurring upon or in the Leased Premises, with
a minimum combined single limit of One Million Dollars ($1,000,000.00) and a
general aggregate limit of Two Million Dollars ($2,000,000.00).

 

   14    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

If the policy also covers locations other than the Leased Premises, the policy
shall include a provision to the effect that the aggregate limit of Two Million
Dollars ($2,000,000.00) shall apply separately at the Leased Premises. If Tenant
sells, serves or distributes alcoholic beverages in or on the Leased Premises,
then such General Liability Insurance shall include, at the same minimum limits
of liability as shown above, Liquor Legal Liability coverage.

B. “All Risks” or “Special Form” property insurance covering all Leasehold
Improvements and all of Tenant’s Property (as defined in Section 9.05, below),
and written for at least the full replacement cost with a deductible of not more
than Five Thousand Dollars ($5,000.00).

C. Worker’s Compensation or similar insurance policy offering statutory coverage
and containing statutory limits, which policy shall provide Employer’s Liability
Coverage of not less than Five Hundred Thousand Dollars ($500,000.00) per
occurrence.

Section 8.04 Tenant’s Contractor’s Insurance. Tenant shall cause any contractor
performing work on the Leased Premises to obtain, carry and maintain, at no
expense to Landlord: (i) worker’s compensation insurance and employer’s
liability as required by the jurisdiction in which the Building is located;
(ii) builder’s risk insurance with a deductible no greater than Ten Thousand
Dollars ($10,000.00), in the amount of the full replacement cost of the Tenant’s
Property and the Leasehold Improvements; and (iii) Commercial General Liability
Insurance providing on an occurrence basis a minimum combined single limit of
One Million Dollars ($1,000,000.00) per occurrence (and Two Million Dollars
($2,000,000.00) general aggregate, if applicable). If the contractor fails to
acquire such insurance, Tenant shall provide such insurance (except worker’s
compensation insurance and employer’s liability) at its sole cost and expense.

Section 8.05 Policy Requirements. Any company writing any insurance which Tenant
is required to maintain or cause to be maintained under Sections 8.03 and 8.04,
above, as well as any other insurance pertaining to the Leased Premises or the
operation of Tenant’s business therein (all such insurance being referred to as
‘Tenant’s Insurance”) shall at all times be licensed and qualified to do
business in the jurisdiction in which the Leased Premises are located and shall
have received an A or better (and be in a financial size category of class VII
or higher) rating by the latest edition of A.M. Best’s Insurance Rating Service.
All of Tenant’s Insurance may be carried under a blanket policy covering the
Leased Premises and any other location of Tenant, if (i) the coverage afforded
Landlord and any designees of Landlord shall not be reduced or otherwise
adversely affected, and (ii) such blanket policy allocates to the properties and
liabilities to be insured under this Article VIII an amount not less than the
amount of insurance required to be covered pursuant to this Article VIII, so
that the proceeds of such insurance shall not be less than the proceeds that
would be available if Tenant were insured under a unitary policy. All policies
of Tenant’s Insurance shall contain endorsements requiring the insurer(s) to
give to all additional insureds at least thirty (30) days’ advance notice of any
material reduction, cancellation, termination or non-renewal of said insurance.
Tenant shall be solely responsible for payment of premiums for all of Tenant’s
Insurance. Tenant shall deliver to Landlord at least fifteen (15) days prior to
the time Tenant’s Insurance is first required to be carried by Tenant, and upon
renewals at least fifteen (15) days prior to the expiration of the term of any
such insurance policy, a certificate of insurance of all policies procured by
Tenant in compliance with its obligations under this Lease. The limits of
Tenant’s Insurance shall not limit Tenant’s liability under this Lease, at law,
or in equity. If Tenant fails to deposit a certificate of insurance with
Landlord for a period of three (3) days after notice from Landlord, Landlord may
acquire such insurance, and Tenant shall pay Landlord the amount of the premium
applicable thereto within five (5) days following notice from Landlord.

Section 8.06 Increase in Insurance Premiums. Tenant shall not keep or do
anything in the Leased Premises that will (i) result in an increase in the rate
of any insurance on the Building; (ii) violate the terms of any insurance
coverage on the Building carried by Landlord or any other tenant; (iii) prevent
Landlord from obtaining such policies of insurance acceptable to Landlord or any
Mortgagee of the Building; or (iv) violate the rules, regulations or
recommendations of Landlord’s insurers, applicable insurance rating bureau, the
National Fire Protection Association, or any similar body having jurisdiction
over the Leased Premises. If Tenant does so, Tenant shall pay to Landlord upon
demand the amount of any increase in any such insurance premium. In determining
the cause of any increase in insurance premiums, the schedule or rate of the
organization issuing the insurance or rating procedures shall be conclusive
evidence of the items and charges which comprise the insurance rates and
premiums on such property.

Section 8.07 Waiver of Right of Recovery.

A. Landlord and Tenant (each, a “Waiving Party”) each hereby waives and releases
all rights of recovery against the other and the other’s agents and employees
(the “Released Parties”) on account of loss or damage to the property of the
Waiving Party to the extent that such loss or damage is required to be insured
against under any property damage insurance policies required to be carried by
this Lease. By this waiver it is the intent of the parties that the Released
Parties shall not be liable to the Waiving Party or any insurance company (by
way of subrogation or otherwise) insuring the Waiving Party for any loss or
damage insured against (or that could have been insured against) under any
property damage insurance required by this Article VIII, even though such loss
or damage might be caused by the negligence of one (1) or more of the Released
Parties; provided, however, the mutual release contained herein shall not apply
to damage to the Waiving Party’s property caused by the willful misconduct of
any of the Released Parties. If the Waiving Party does not carry, or is not
required to carry, property damage insurance pursuant to this Lease, this
release shall apply to damage to the Waiving Party’s property that would have
been covered by a policy of “all risk” or “special form” property damage
insurance if the Waiving Party had maintained such insurance.

 

   15    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

B. Each of Landlord and Tenant shall include in each of its property damage
insurance policies a waiver of the insurer’s right of subrogation against the
other party and the officers, directors, agents and employees of, and the
partners and members in, the other party. If such waiver is not, or ceases to
be, obtainable without additional charge (other than a nominal administrative
charge) or at all, the insuring party shall so notify the other party promptly
after notice thereof. If the other party agrees in writing to pay the insurer’s
additional charge therefor, such waiver shall (if obtainable) be included in the
policy. Landlord and Tenant hereby acknowledge that such waiver is obtainable
under normal commercial insurance practice on the date of this Lease at no
additional charge (other than a nominal administrative charge).

C. The waiver and release in Section 8.07.A, above, shall not apply to loss or
damage to property of the Waiving Party to the extent of the deductible
contained in the Waiving Party’s policies of property damage insurance.

Section 8.08 Landlord’s Insurance. Landlord agrees to maintain in full force
throughout the Term, a policy of insurance upon the Building (provided that
Landlord shall have no obligation to insure any improvements, alterations or
additions in the Leased Premises or any other tenants’ premises) insuring
against fire and other casualties covered under an “all risk” coverage
endorsement in an amount at least equal to at least eighty percent (80%) of the
full replacement value of the Building (excluding costs of excavation,
foundations and footings), as well as insurance against breakdown of boilers.
Landlord shall supply to Tenant from time to time, upon written request of
Tenant (but no more often that annually), certificates of all such insurance
issued by or on behalf of the insurers named therein by a duly authorized agent.
Notwithstanding anything to the contrary contained in this Lease, Landlord may
self insure against the risks covered by the aforementioned insurance provided:
(1) Landlord has a net worth of Twenty-five Million Dollars ($25,000,000.00);
(2) Landlord maintains loss histories evidencing the losses incurred by
Landlord; and (3) Landlord establishes and funds a reserve adequate to cover the
amount of losses projected by the loss histories. Furthermore, provided the
insurance coverage carried by Landlord pursuant to (i) above shall not be
reduced or otherwise adversely affected, all of Landlord’s insurance may be
carried under a blanket policy covering the Building and any other property
owned, leased or operated by Landlord or its affiliates, provided the insurance
requirements in this Lease are fulfilled and the insurance coverage is not
diminished in anyway.

ARTICLE IX

CONSTRUCTION AND ALTERATIONS

Section 9.01 Condition of Leased Premises Upon Delivery. It is understood and
agreed that Landlord is under no obligation to make any alterations,
decorations, additions or improvements in or to the Leased Premises from its “as
is” condition, except as otherwise expressly provided in this Lease (including
Exhibit B attached hereto); provided, however the foregoing shall not limit any
repair and maintenance obligations that Landlord may have hereunder.

Section 9.02 Tenant Improvements. Landlord and Tenant, at their respective sole
cost and expense, agree to provide all improvements to the Leased Premises in
accordance with their respective obligations set forth in Exhibit B.

Section 9.03 Alterations. Except with respect to Permitted Alterations
(hereinafter defined), Tenant shall not make or cause to be made any
alterations, additions, renovations, improvements or installations
(“Alterations”) in or to the Leased Premises without Landlord’s prior consent,
which such consent shall not be unreasonably withheld, conditioned or delayed,
unless Landlord determines that the proposed Alterations could (i) affect the
exterior or common areas of the Building or aversely affect the Building’s
structure or safety; (ii) adversely affect in any material respect the
electrical, plumbing or mechanical systems of the Building or the functioning
thereof; (iii) be or become visible from the exterior of the Leased Premises; or
(iv) interfere with the operation of the Building or the provision of services
or utilities to other tenants in the Building. Landlord shall have fifteen
(15) business days from the receipt of Tenant’s request for Landlord’s approval
of any Alteration (together with all information required under this Lease in
connection therewith, including without limitation plans and specification
therefor, and other information reasonably requested by Landlord with respect
thereto) to review Tenant’s request and to notify Tenant whether it will consent
to such proposed Alteration, provided that Tenant in its written request for
such approval refers to this provision and states in capital bold letters in
such request and on the outside of the envelope containing such request the
following: “LANDLORD MUST RESPOND TO TENANT’S REQUEST CONTAINED HEREIN WITHIN
FIFTEEN (15) BUSINESS DAYS.” If (i) Landlord fails to notify Tenant whether or
not it will consent to such proposed Alteration within such fifteen
(15) business day period, and, thereafter, Tenant delivers notice (“Alteration
Response Failure Notice”) to Landlord of such failure (which Alteration Response
Failure Notice must refer to this provision and state in capital bold letters in
the Alteration Response Failure Notice and on the outside of the envelope
containing the Sublet Response Failure Notice the following: “LANDLORD MUST
RESPOND TO TENANT’S REQUEST CONTAINED HEREIN WITHIN SEVEN (7) BUSINESS DAYS OF
RECEIPT OR SUCH REQUEST SHALL BE DEEMED APPROVED,” and (ii) Landlord fails to
respond to such request within seven (7) business days after Landlord’s receipt
of the Alteration Response Failure Notice, then Landlord’s consent to such
proposed Alteration shall be deemed given. If Landlord consents to any such
alterations, additions, renovations, improvements or installations by Tenant,
Landlord shall have the right (but not the obligation) in its sole discretion to
manage or supervise such work and Tenant shall pay to Landlord a reasonable fee
to reimburse Landlord for overhead and administrative costs and expenses
incurred in connection with the management or supervision of such work by
Landlord. Notwithstanding anything contained in this Section 9.03, Tenant shall
have the right to make Permitted Alterations (hereinafter defined) in the Leased
Premises, without Landlord’s consent (but with ten (10) days prior written
notice (the “Permitted Alterations Notice”), which notice shall contain a
description of the

 

   16    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Permitted Alterations proposed to be undertaken by Tenant and state that such
Alterations are Permitted Alterations). A Permitted Alteration shall mean any
Alterations in the Leased Premises that could not (i) affect the exterior or
common areas of the Building or the structure or safety of the Building;
(ii) affect the electrical, plumbing or mechanical systems of the Building or
the functioning thereof; (iii) be or become visible from the exterior of the
Leased Premises; (iv) interfere with the operation of the Building or the
provision of services or utilities to other tenants in the Building; (v) cost
more than the lesser of Twenty-five Thousand Dollars ($25,000.00) or the amount
which when added to all other Alterations made within the prior twelve
(12) months equals Fifty Thousand Dollars ($50,000.00), and (vi) require a
permit. In the event that, within ten (10) days after receiving the Permitted
Alterations Notice, Landlord determines, in its reasonable discretion, that the
proposed Alterations are not Permitted Alterations, and so notifies Tenant,
Tenant shall apply for Landlord’s consent for such Alterations in accordance
with the provisions of this Article IX. Tenant shall be required, if requested
by Landlord in accordance with the provisions of Section 9.06 hereof, to remove
any and all Alterations as Landlord may direct.

Section 9.04 Work Requirements. All Alterations and other work performed by
Tenant in the Leased Premises shall be performed (i) promptly and in a
workmanlike manner with first-class materials; (ii) by duly qualified or
licensed persons; (iii) without interference with, or disruption to, the
operations of Landlord or other tenants or occupants of the Building; and
(iv) in accordance with (a) plans and specifications approved in writing in
advance by Landlord (as to both design and materials), it being understood that
the standard for Landlord’s approval of such plans and specifications shall be
the same as the standard for approving the Alteration to which such plans and
specifications relate, and (b) all applicable governmental permits, rules and
regulations.

Section 9.05 Ownership of Improvements. All present and future alterations,
additions, renovations, improvements and installations made to the Leased
Premises, including without limitation the Tenant Work (“Leasehold
Improvements”), shall be deemed to be the property of Landlord when made and,
upon Tenant’s vacation or abandonment of the Leased Premises, unless Landlord
directs otherwise, shall remain upon and be surrendered with the Leased Premises
in good order, condition and repair. All movable goods, inventory, office
furniture, equipment, trade fixtures and other movable personal property
belonging to Tenant that are not permanently affixed to the Leased Premises
(including supplemental HVAC units and such other items of personal property
that are temporarily affixed to the Leased Premises by bolts or screws, but can
be removed without any damage to the Leased Premises or the Building), shall
remain Tenant’s property (“Tenant’s Property”) and shall be removable by Tenant
at any time, provided that Tenant shall repair any damage to the Leased Premises
or the Building caused by the removal of any of Tenant’s Property.

Section 9.06 Removal of Tenant’s Property. Tenant shall remove all of Tenant’s
Property (and any Leasehold Improvements as Landlord may direct) prior to the
Termination Date or the termination of Tenant’s right to possession. Tenant
shall repair any damage to the remaining Leasehold Improvements, the Leased
Premises or any other portion of the Building caused by such removal. If Tenant
fails to timely remove said items, they shall be considered as abandoned and
shall become the property of Landlord, or Landlord may have them removed and
disposed of. Notwithstanding anything contained herein to the contrary, Landlord
shall only be entitled to require that Tenant remove at the expiration or
termination of the Term the following items and restore the affected area to the
condition existing prior to the installation of any such items: any vault, safe,
file systems (exclusive of typical and customary file cabinets in individual
offices or secretarial stations), interior staircases between floors or similar
items or any items that Landlord determines in its reasonable discretion are not
typically found in office space in first-class office buildings in the
Montgomery County, Maryland area or would cost more to remove than typical
leasehold improvements (such as partitions) typically found in office space in
first-class office buildings in the Montgomery County, Maryland area
(collectively referred to as “Required Removable Items”). The foregoing
provisions of this Article IX shall not be construed as Landlord’s consent to
Tenant installing any of the foregoing items and any such installation must be
approved by Landlord pursuant to the terms of this Lease. Notwithstanding the
foregoing, Tenant shall not be required to remove any item of Leasehold
Improvements if at the time Tenant requests Landlord’s approval of the
installation of such item of Leasehold Improvements, Tenant specifically
requests in writing that such item be permitted to remain in the Leased Premises
at the expiration or termination of the Term and Landlord so approves such
request. Tenant shall not be required to remove any item of Tenant Work clearly
shown on the Construction Documents (hereinafter defined), unless at the time
that Landlord approves the Construction Documents pursuant to Paragraph 2(A) of
Exhibit B, Landlord determines that such item is a Required Removable Item and
Landlord provides Tenant notice that such item must be removed.

Section 9.07 Mechanic’s Liens. No mechanic’s or other lien shall be allowed
against the Building as a result of Tenant’s improvements to the Leased
Premises. Tenant shall promptly pay all Persons furnishing labor, materials or
services with respect to any work performed by Tenant on the Leased Premises. If
any mechanic’s or other lien shall be filed against the Leased Premises or the
Building by reason of work, labor, services or materials performed or furnished,
or alleged to have been performed or furnished, to or for the benefit of Tenant,
Tenant shall cause the same to be discharged of record or bonded to the
satisfaction of Landlord within ten (10) days subsequent to the filing thereof.
If Tenant fails to discharge or bond any such lien, Landlord, in addition to all
other rights or remedies provided in this Lease, may bond said lien or claim (or
pay off said lien or claim if it cannot with reasonable effort be bonded)
without inquiring into the validity thereof and all expenses incurred by
Landlord in so discharging said lien, including reasonable attorney’s fees,
shall be paid by Tenant to Landlord as Additional Rent on twenty (20) days’
demand.

 

   17    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

ARTICLE X

REPAIRS, MAINTENANCE, AND LANDLORD’S ACCESS

Section 10.01 Repairs by Landlord. Except as otherwise provided in this Lease
(including without limitation the provisions of Section 10.02 hereof) and except
for ordinary wear and tear, Landlord covenants to keep, maintain, manage and
operate the Common Areas in a manner comparable with the operation of other
first-class office buildings in Montgomery County, Maryland of a similar size,
location and age to the Building. Subject to the terms of this Lease, Landlord
agrees to maintain the roof, the exterior and structural portions of the
Building, the central or base Building mechanical, electrical and plumbing
systems and vertical sprinkler main (specifically excluding any supplemental
HVAC system, horizontal distribution portion of the sprinkler system or any
other system exclusively servicing the Leased Premises) in a manner that is
comparable to other first-class office buildings in Montgomery County, Maryland
of a similar size, location and age. If any such repairs are necessitated by
Tenant’s breach of this Lease, or by any act or omission of Tenant, its agents,
employees, assigns, concessionaires, contractors or invitees, Tenant shall
reimburse to Landlord the reasonable cost incurred in completing such repairs.
Nothing herein shall diminish Tenant’s responsibility to maintain and repair any
special Tenant equipment, including but not limited to any special fire
protection equipment, kitchen equipment and air conditioning equipment serving
and specially installed for the Leased Premises. If (i) Tenant notifies Landlord
(at the number and in the manner designated by Landlord to Tenant) that the
repair of an item for which Landlord is responsible hereunder requires immediate
repair, (ii) Tenant’s use of the Leased Premises will be materially impaired
until such repair is undertaken, and (iii) the repair of such item is within
Landlord’s reasonable control to undertake, then Landlord shall use good faith
efforts to generally respond to any such requests by Tenant for such repair and
commence such repair within twelve (12) hours of such notification; provided,
however, that Landlord’s failure to respond or commence such repairs as set
forth above shall not be a breach, violation or default under this Lease.

Section 10.02 Repairs and Maintenance by Tenant. Throughout the Term Tenant
shall maintain the Leased Premises, including any Leasehold Improvements,
alterations or other improvements therein, in good order, condition and repair.
Tenant shall not cause or permit any waste, damage or injury to the Leased
Premises or the Building. Tenant’s obligations shall include, without
limitation, the repair and replacement of appliances and equipment installed
specifically for Tenant such as refrigerators, disposals, computer room, air
conditioning, sinks and special plumbing fixtures, special fixtures and the
purchase of non-standard bulbs for those fixtures, and any non-standard outlets.

Section 10.03 Inspections, Access and Emergency Repairs by Landlord. Upon
reasonable prior notice and without materially adversely affecting Tenant’s
business within the Leased Premises, Tenant shall permit Landlord to enter all
parts of the Leased Premises to inspect the same. In the event of an emergency,
Landlord may enter the Leased Premises at any time and make such inspection and
repairs as Landlord deems necessary.

Section 10.04 Landlord’s Compliance with Laws. If the common areas of the
Building are in violation of any applicable requirements of any federal or state
law, rule or regulation and an order (after all final appeals have been
exhausted) of any court or governmental entity requires that such violation be
cured, then Landlord shall promptly cure such violation, and if such violation
exists as of the Term Commencement Date, Landlord shall be responsible for the
cost of curing such violation (without including such expenditure as an
“Operating Cost”). Notwithstanding the foregoing, if the requirement that is
violated results from Tenant’s particular use of the Leased Premises (as opposed
to a requirement applicable as a result of any general office use) or any damage
caused or alteration made by Tenant in the Leased Premises or Tenant or any of
its agents or employees otherwise caused such violation or was responsible for
maintaining the item in violation pursuant to the terms hereof, then Tenant
shall pay for or reimburse Landlord for the cost to cure such violation.

ARTICLE XI

CASUALTY

Section 11.01 Fire or Other Casualty. Tenant shall give prompt notice to
Landlord in case of fire or other casualty (“Casualty”) to the Leased Premises
or the Building.

Section 11.02 Right to Terminate.

A. If (i) the Building is damaged to the extent of more than fifty percent
(50%) of the cost of replacement thereof; (ii) during the last Lease Year or in
any Partial Lease Year at the end of the Term, the Leased Premises are damaged
and Landlord determines that the damage cannot be repaired within ninety
(90) days after the date of the damage, or (iii) the Leased Premises are damaged
to the extent of fifty percent (50%) or more of the cost of replacement thereof
(more than fifty percent (50%) of the Floor Area of the Leased Premises
immediately before such Casualty is rendered untenantable) and Landlord
determines that such damage cannot be repaired within one hundred fifty
(150) days from the date of such occurrence; then Landlord may terminate this
Lease by notice to Tenant within forty-five (45) days after the date of the
Casualty. If Landlord so terminates this Lease then the Termination Date shall
be the date set forth in the notice to Tenant, which date shall not be less than
thirty (30) days nor more than sixty (60) days after the giving of said notice.
The “cost of replacement” shall be determined by the company or companies
insuring Landlord against the Casualty, or, if there shall be no such
determination, by a qualified Person selected by Landlord to determine such
“cost of replacement.”

 

   18    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

B. If as a result of a Casualty (i) either during the last Lease Year or in any
Partial Lease Year at the end of the Term, the Leased Premises are damaged and
Landlord determines that the damage cannot be repaired within ninety (90) days
after the date of the damage, or (ii) more than fifty percent (50%) of the Floor
Area of the Leased Premises immediately before such Casualty is rendered
untenantable and Landlord determines that such damage cannot be repaired within
one hundred eighty (180) days from the date of such occurrence, Tenant may
terminate this Lease by giving Landlord forty-five (45) days’ prior notice given
within sixty (60) days after the date of the Casualty. If the Casualty shall
render the Leased Premises untenantable, in whole or in part, all Rent shall
abate proportionately during the period of such untenantability, computed on the
basis of the ratio which the amount of Floor Area of the Leased Premises
rendered untenantable bears to the total Floor Area of the Leased Premises.
Notwithstanding the foregoing, such abatement shall terminate on the earlier of
(i) thirty (30) days after the date any such repair and restoration work that
Landlord is required hereunder to undertake is substantially completed by
Landlord, or (ii) the date Tenant uses for business purposes that portion of the
Leased Premises previously rendered untenantable. Except to the extent
specifically set forth in this Section 11.02, neither the Rent nor any other
obligations of Tenant under this Lease shall be affected by any Casualty, and
Tenant hereby specifically waives all other rights it might otherwise have under
law or by statute.

Section 11.03 Landlord’s Duty to Reconstruct. If this Lease is not terminated
pursuant to Sections 11.02.A or 11.02.B below, subject to Landlord’s ability to
obtain the necessary permits and the availability of insurance proceeds,
Landlord shall repair the Leased Premises (excluding Tenant’s Property and
Leasehold Improvements) which shall be Tenant’s obligation to repair, restore or
replace) to a substantially similar condition as existed prior to the Casualty;
provided, Landlord shall not be required to expend an amount in excess of the
insurance proceeds received by Landlord in performing such repairs or
reconstruction.

Section 11.04 Tenant’s Duty to Reconstruct. If this Lease is not terminated
pursuant to Sections 11.02.A or 11.02.B below, Tenant shall promptly commence
and diligently pursue to completion the redecorating and refixturing of the
Leased Premises, including repairing, restoring or replacing Tenant’s Property
and Leasehold Improvements and to a substantially similar condition as existed
prior to the Casualty; provided, however, Tenant shall have no obligation to
expend any money to repair, restore and replace Tenant’s Property and the
Leasehold Improvements in excess of the insurance proceeds available to Tenant
(plus any deductible amount) or the proceeds that would have been available to
Tenant (plus any deductible amount) had Tenant maintained in full force and
effect the Insurance required hereunder. In no event, however, shall Tenant’s
obligation to pay rent be affected as a result of adequate insurance proceeds
not being available, but such rent obligation shall remain subject to the
provisions of Section 11.02.B. hereof. Tenant shall reopen for business in the
Leased Premises as soon as practicable after the occurrence of the Casualty.

ARTICLE XII

CONDEMNATION

Section 12.01 Taking of Leased Premises.

A. If more than fifty percent (50%) of the Floor Area of the Leased Premises
shall be appropriated or taken under the power of eminent domain, or conveyance
shall be made in anticipation or in lieu thereof (“Taking”), either party may
terminate this Lease as of the effective date of the Taking by giving notice to
the other party of such election within thirty (30) days prior to the date of
such Taking.

B. If there is a Taking of a portion of the Leased Premises and this Lease is
not terminated pursuant to Section 12.01.A, above, then (i) as of the effective
date of the Taking, this Lease shall terminate only with respect to the portion
of the Leased Premises taken; (ii) after the effective date of the Taking, the
Rent shall be reduced by multiplying the same by a fraction, the numerator of
which shall be the Floor Area taken and the denominator of which shall be the
Floor Area of the Leased Premises immediately prior to the Taking; (iii) as soon
as reasonably possible after the effective date of the Taking, Landlord shall,
to the extent feasible, restore the remaining portion of the Leased Premises to
a complete unit of a similar condition as existed prior to any work performed by
Tenant, provided, however, Landlord shall not be required to expend more on such
alteration or restoration work than the condemnation award received and retained
by Landlord for the Leased Premises.

Section 12.02 Taking of Building. If there is a Taking of any portion of the
Building so as to render, in Landlord’s judgment, the remainder unsuitable for
use as an office building, Landlord shall have the right to terminate this Lease
upon thirty (30) days’ notice to Tenant. Provided Tenant is not then in default
under this Lease, Tenant shall receive a proportionate refund from Landlord of
any Rent Tenant paid in advance.

Section 12.03 Condemnation Award. All compensation awarded for a Taking of any
part of the Leased Premises (including the Leasehold Improvements) or a Taking
of any other part of the Building shall belong to Landlord. Tenant hereby
assigns to Landlord all of its right, title and interest in any such award.
Tenant shall have the right to collect and pursue any separate award as may be
available under local procedure for moving expenses or Tenant’s Property, so
long as such award does not reduce the award otherwise belonging to Landlord as
aforesaid.

 

   19    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

ARTICLE XIII

PARKING

Section 13.01 Parking Rights. Provided that Tenant is occupying the Leased
Premises and is not in Default (as defined in Section 16.01 hereof) under this
Lease, Tenant shall have the right to purchase the number of monthly parking
space contracts set forth in Section 1.01.J, above, from the Building garage
operator, at the then prevailing rates charged by the Building garage operator
and on such other terms and conditions as reasonably established by the Building
garage operator from time to time. Such parking contracts shall be for reserved
parking spaces. Such parking spaces shall be marked as reserved for Opnet and
shall be in a location to be mutually agreed to by Landlord and Tenant prior to
February 1, 2007 and set forth in an Exhibit attached to an amendment to this
Lease.

Section 13.02 Parking Rules and Conditions. Use of the Building garage by
Tenant, its employees, agents and business invitees is subject to the reasonable
rules and regulations of Landlord and/or the Building garage operator as may be
promulgated or amended by Landlord and/or the Building garage operator from time
to time. All monthly parking space contracts obtained by Tenant are
non-transferable other than to permitted sublessees and assignees hereunder. If
Tenant fails to maintain, or elects to purchase fewer than, the full number of
monthly parking space contracts to which it is entitled under Section 13.01,
above, Tenant’s right to purchase the remaining contracts shall expire and be of
no further force or effect. Tenant’s employees with monthly parking contracts
for the Building’s parking garage shall have access to the parking garage 24
hours per day, 365 days per year.

ARTICLE XIV

SUBORDINATION AND ATTORNMENT

Section 14.01 Subordination. Tenant’s rights under this Lease are subordinate
to: (i) all present and future ground or underlying leases affecting all or any
part of the Building; and (ii) any easement, license, mortgage, deed of trust or
other security instrument now or hereafter affecting the Building (those
documents referred to in (i) and (ii) above being collectively referred to as a
“Mortgage” and the Person or Persons having the benefit of same being
collectively referred to as a “Mortgagee”). In confirmation of such
subordination, Tenant shall, at Landlord’s request, promptly execute any
requisite or appropriate subordination or other document, but Tenant’s
subordination provided in this Section 14.01 is self-operative and no further
instrument of subordination shall be required. Landlord shall obtain a
subordination, non-disturbance and attornment agreement for Tenant from any
holder of a mortgage or the ground lessor under a ground lease, currently
encumbering the Building; provided that (i) if such mortgagee or ground lessor
is a Qualified Lender (hereinafter defined), then the form of such
subordination, non-disturbance and attomment agreement shall be in such
mortgagee’s or such ground lessor’s customary form, and (ii) if such mortgagee
or ground lessor is not a Qualified Lender, then the form of such subordination,
non-disturbance and attornment agreement shall be either, at Landlord’s
election, in a form used by a Qualified Lender or in such form that is otherwise
commercially reasonable. In addition, Tenant’s subordination and attornment to
any future mortgage or ground lease as set forth in this Section 14.01, shall be
conditioned upon Landlord obtaining a subordination, non-disturbance and
attornment agreement for Tenant from the holder of such mortgage or the ground
lessor under such ground lease; provided that (i) if such mortgagee or ground
lessor is a Qualified Lender (hereinafter defined), then the form of such
subordination, non-disturbance and attornment agreement shall be in such
mortgagee’s or such ground lessor’s customary form, and (ii) if such mortgagee
or ground lessor is not a Qualified Lender, then the form of such subordination,
non-disturbance and attornment agreement shall be either, at Landlord’s
election, in a form used by a Qualified Lender or in such form that is otherwise
commercially reasonable. For purposes hereof, the term “Qualified Lender” shall
mean any entity that is in the business of, or regularly engages in,
underwriting or originating commercial real estate loans, including without
limitation, any life insurance company, bank, financial institution, savings and
loan institution, pension fund, real estate investment trust, conduit,
correspondent loan originator, investment banking company or real estate
investment trust.

Section 14.02 Attornment. If any Person succeeds to all or part of Landlord’s
interest in the Leased Premises, whether by purchase, foreclosure, deed in lieu
of foreclosure, power of sale, termination of lease or otherwise, Tenant shall,
without charge, attorn to such successor-in-interest upon request from Landlord,
provided such Person recognizes this Lease.

Section 14.03 Estoppel Certificate. Each of Landlord and Tenant, within fourteen
(14) days after receiving notice from, and without charge or cost to, the other,
shall certify by written instrument to the other or any other Person designated
by Landlord or Tenant: (i) that this Lease is in full force and effect and
unmodified (or if modified, stating the modification); (ii) the dates, if any,
to which each component of the Rent due under this Lease has been paid;
(iii) whether Landlord or Tenant has failed to perform any covenant, term or
condition under this Lease, and the nature of Landlord’s or Tenant’s failure, if
any; and (iv) such other relevant information as Landlord or Tenant may request.

Section 14.04 Quiet Enjoyment. Landlord covenants that it has full right, power
and authority to enter into this Lease and that Tenant, upon performing all of
Tenant’s obligations under this Lease and timely paying all Rent, shall
peaceably and quietly have, hold and enjoy the Leased Premises during the Term
without hindrance, ejection or molestation by any Person lawfully claiming by,
through or under Landlord.

 

   20    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

ARTICLE XV

ASSIGNMENT AND SUBLETTING

Section 15.01 Landlord’s Consent Required.

A. Tenant and any permitted Transferee, as hereinafter defined, shall not
voluntarily or involuntarily, by operation of law or otherwise: (i) transfer,
assign, mortgage, encumber, pledge, hypothecate, or assign all or any of its
interest in this Lease, or (ii) sublet or permit the Leased Premises, or any
part thereof, to be used by others including, but not limited to concessionaires
or licensees, or (iii) issue new stock (or partnership shares or membership
interests), create additional classes of stock (or partnership shares or
membership interests), or sell, assign, hypothecate or otherwise transfer the
outstanding voting stock (or partnership shares or membership interests) so as
to result in a change in the present control of Tenant or any permitted
Transferee, if in connection with any such issuance, sale, assignment,
hypothecation or transfer either (1) any of the assets of Tenant are
transferred, granted or pledged as security for the purchase price (or other
consideration) of the stock (or other instrument(s) representing or containing
voting interest(s) in Tenant) issued, sold, assigned, hypothecated or
transferred, but only if the loan secured by such assets is more than fifty
percent (50%) of the fair value of such assets, or (2) immediately after giving
effect to such issuance, sale, assignment, hypothecation or transfer, Tenant’s
net worth or general creditworthiness is less than its net worth or general
creditworthiness immediately prior to such transfer or pledge (provided,
however, that this subsection (iii) shall not be applicable to Tenant if it is a
publicly owned corporation whose outstanding voting stock is listed on a
national securities exchange (as defined in the Securities Exchange Act of 1933
or the Securities Exchange Act of 1934, as amended) or is traded actively in the
over-the-counter market), or (iv) sell, assign or otherwise transfer all or
substantially all of Tenant’s or any permitted Transferee’s assets; without the
prior consent of Landlord, in each instance, which consent Landlord may withhold
in its sole and absolute discretion (except as provided below). All of the
foregoing transactions shall be referred to collectively or singularly as a
“Transfer”, and the Person to whom Tenant’s interest is transferred shall be
referred to as a “Transferee.” Notwithstanding the foregoing, Landlord shall not
unreasonably withhold, condition or delay its consent to any proposed assignment
of the Lease or any proposed subletting of the Leased Premises, provided that
Landlord determines that the proposed assignee or subtenant (a) is of a type and
quality consistent with the first-class nature of the Building; (b) has the
financial capacity and creditworthiness to undertake and perform the obligations
of this Lease or the sublease (as applicable); (c) proposes to use the Leased
Premises only for the uses expressly permitted hereunder and not for any
purposes prohibited hereunder; and (d) is not a party by whom any suit or action
could be defended on the ground of sovereign immunity. In addition, Landlord
shall be entitled to limit the number of sublettings of the Leased Premises at
any one time to a reasonable amount determined by Landlord.

B. Any Transfer requiring Landlord’s consent that is made without Landlord’s
consent shall not be binding upon Landlord, shall confer no rights upon any
third Person, and shall, without notice or grace period of any kind, constitute
a Default by Tenant under this Lease. Acceptance by Landlord of Rent following
any Transfer shall not be deemed to be a consent by Landlord to any such
Transfer, acceptance of the Transferee as a tenant, release of Tenant from the
performance of any covenants herein, or waiver by Landlord of any remedy of
Landlord under this Lease, although amounts received shall be credited by
Landlord against Tenant’s Rent obligations. Consent by Landlord to any one
Transfer shall not be a waiver of the requirement for consent to any other
Transfer. No reference in this Lease to assignees, concessionaires, subtenants
or licensees shall be deemed to be a consent by Landlord to occupancy of the
Leased Premises by any such assignee, concessionaire, subtenant or licensee.

C. Tenant shall remain fully and primarily liable and obligated under this Lease
for the entire Term in the event of any Transfer, and in the event of a Default
by the Transferee, Landlord shall be free to pursue Tenant, the Transferee, or
both, without prior notice or demand to either. Landlord may require as a
condition to its consent to any assignment of this Lease that the assignee
execute an instrument in which such assignee assumes the obligations of Tenant
hereunder and that the Tenant execute a guaranty or other instrument in which
such Tenant confirms its continued liability hereunder. In the event Tenant
assigns this Lease (other than to a Qualified Tenant Affiliate) or sublets more
than fifty percent (50%) of the Leased Premises (other than to a Qualified
Tenant Affiliate) when permitted to do so by Landlord, all of Tenant’s options
under this Lease to renew or extend the Term shall, upon the date of such
subletting, be null and void and forever terminated. In the event Tenant assigns
this Lease or sublets more than forty percent (40%) of the Leased Premises when
permitted to do so by Landlord, all of Tenant’s options under this Lease to
lease additional space, and any other option or right of first refusal, right to
first negotiation and similar rights shall, upon the date of such subletting, be
null and void and forever terminated.

D. If Tenant desires the consent of Landlord to a Transfer, Tenant shall submit
to Landlord, at least fifteen (15) business days prior to the proposed effective
date of the Transfer, a written notice which includes the business terms of the
assignment or subletting, financial information and statements concerning the
proposed transferee and such other information as Landlord may reasonably
require about the proposed Transfer and the transferee. Landlord shall have
fifteen (15) business days from the receipt of such notice (together with all
information required to be contained in such notice, including any information
reasonably requested by Landlord with respect thereto) to review Tenant’s
request and to notify Tenant whether it will consent to such proposed Transfer,
provided that Tenant in its written request for such consent refers to this
provision and states in capital bold letters in such request and on the outside
of the envelope containing such request the following: “LANDLORD MUST RESPOND TO
TENANT’S REQUEST CONTAINED HEREIN WITHIN FIFTEEN (15) BUSINESS DAYS.” If
(i) Landlord fails to notify Tenant whether or not it will consent to a proposed
assignment or sublease within such fifteen (15) business day period, and,
thereafter, Tenant delivers notice (“Transfer Response Failure Notice”) to
Landlord of such

 

   21    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

failure (which Transfer Response Failure Notice must refers to this provision
and states in capital bold letters in the Transfer Response Failure Notice and
on the outside of the envelope containing the Transfer Response Failure Notice
the following: “LANDLORD MUST RESPOND TO TENANT’S REQUEST CONTAINED HEREIN
WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OR SUCH REQUEST SHALL BE DEEMED
APPROVED,” and (ii) Landlord fails to respond to such request within seven
(7) business days after Landlord’s receipt of the Transfer Response Failure
Notice, then Landlord’s consent to the proposed assignment or subletting shall
be deemed given.

E. Landlord shall have the right to (i) terminate this Lease in the event of a
proposed assignment of this Lease, (ii) terminate this Lease with respect to any
portion of the Leased Premises proposed to be sublet if (a) the term of such
subletting (including renewals thereof) is scheduled to expire within one
(1) year of the expiration of the Term, or (b) the square footage of the space
Tenant proposes to sublet plus the square footage of all other space then being
sublet by Tenant is at least fifty percent (50%) of the square footage of the
Leased Premises. Landlord may exercise such right to terminate by giving notice
to Tenant at any time within thirty (30) days after the date on which Tenant has
requested consent to the Transfer. If Landlord exercises such right to
terminate, Landlord shall be entitled to recover possession of, and Tenant shall
surrender such portion of, the Leased Premises (with appropriate demising
partitions erected at the expense of Tenant) on the later of (i) the effective
date of the proposed Transfer, or (ii) sixty (60) days after the date of
Landlord’s notice of termination. In the event Landlord exercises such right to
terminate, Landlord shall have the right to enter into a lease with the proposed
transferee without incurring any liability to Tenant on account thereof.
Notwithstanding the foregoing, if (i) Landlord provides such notice to Tenant
that it is terminating the Lease with respect to space proposed to be sublet,
and (ii) such right of termination is pursuant to Section 15.E(ii)(b), above
(i.e., the square footage of the space proposes to sublet plus the square
footage of all other space then being sublet is at least fifty percent (50%) of
the square footage of the Leased Premises), then Tenant shall be entitled to
revoke its request for consent to such proposed subletting by delivering to
Landlord written notice thereof within five (5) business days after Tenant
receives notice of such termination. If such revocation is timely delivered to
Landlord, Landlord’s termination of the Lease with respect to such space
proposed to be sublet shall be void and the Lease with respect to such space
shall remain in full force and effect (as if it was not so terminated by
Landlord).

F. If Landlord consents to any Transfer, Tenant shall pay to Landlord fifty
percent (50%) of all rent and other consideration received by Tenant (less all
reasonable out-of-pocket costs and expenses paid by Tenant in connection with
consummating such Transfer) in excess of the Rent paid by Tenant hereunder for
the portion of the Leased Premises so transferred. Such rent shall be paid as
and when received by Tenant. In addition, Tenant shall pay to Landlord any costs
or expenses (including without limitation attorneys’ fees) incurred by Landlord
in connection with any proposed Transfer, whether or not Landlord consents to
such Transfer. In calculating any excess rent payable by Tenant to Landlord
pursuant to this Section, Tenant shall first be entitled to deduct (a) any
improvement allowances or other economic concessions granted by Tenant to the
assignee or sublessee; (b) the unamortized costs of initial improvements to the
subject portion of the Leased Premises paid for by Tenant in connection with
such assignment or sublease; (c) costs incurred by Tenant to buy-out or take
over the previous lease of the assignee or sublessee; (d) all costs incurred by
Tenant to advertise the subject portion of the Leased Premises for assignment or
sublease; (e) brokerage commissions and/or legal fees paid by Tenant in
connection with an assignment or sublease; and (f) all other reasonable costs
incurred by Tenant in connection with the assignment or sublease.

G. Notwithstanding anything contained herein to the contrary, Tenant may upon at
least thirty (30) days prior written notice to Landlord (the “Affiliate
Notice”), but without Landlord’s prior written consent, assign this Lease, or
sublet all or a portion of the Leased Premises to a Qualified Tenant Affiliate
(hereinafter defined), provided that no monetary default exists hereunder and no
non-monetary Default (as defined in Section 16.01) exists hereunder and no event
exists which event with notice and/or the passage of time would constitute a
default hereunder if not cured within the applicable cure period. A “Qualified
Tenant Affiliate” shall mean a corporation or other entity which (i) shall
control, be controlled by or be under common control with Tenant or which
results from a merger or consolidation with Tenant or succeeds to all the
business and assets of Tenant, (ii) is of a type and quality consistent with the
first-class nature of the Building, (iii) is not a party by whom any suit or
action could be defended on the ground of sovereign immunity, and (iv) in the
case of a merger or consolidation, has a net worth immediately after such merger
or consolidation at least equal to the net worth of Tenant immediately prior to
such merger or consolidation. For purposes of the immediately preceding
sentence, “control” shall be deemed to be ownership of more than fifty percent
(50%) of the legal and equitable interest of the controlled corporation or other
business entity. In the event of any assignment to a Qualified Tenant Affiliate,
Tenant shall remain fully liable to perform the obligations of the Tenant under
this Lease, such obligations to be joint and several with the obligations of the
Qualified Tenant Affiliate as tenant under this Lease, and Tenant shall execute
such guaranty or other agreement as Landlord shall request to confirm such
liability. Notwithstanding any provision contained in this Lease to the
contrary, Landlord’s prior written consent shall be required to (a) any merger,
consolidation or asset acquisition involving Tenant or the assets or ownership
interest of Tenant if in connection therewith, any of the assets of Tenant are
transferred, granted or pledged as security for the purchase price (or other
consideration) for such merger, consolidation or asset acquisition, but only if
the loan secured by such assets is more than fifty percent (50%) of the fair
value of such assets, and (b) any sale, conveyance or transfer of all or
substantially all of Tenant’s assets to an entity that does not assume all of
the obligations of Tenant under this Lease.

 

   22    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

ARTICLE XVI

DEFAULT AND REMEDIES

Section 16.01 Default. Each of the following events shall constitute a default
(“Default”) by Tenant under this Lease: (i) if Tenant fails to pay any Rent (or
any installment thereof) when the same shall be due and payable (without the
necessity of demand or notice) and such failure is not cured within five
(5) days after Landlord has delivered to Tenant written notice of such failure;
(ii) if Tenant breaches or fails to observe or perform of any term, condition or
covenant of this Lease, other than those involving the payment of Rent or
failure to continuously occupy and operate the Leased Premises as required, and
such breach or failure is not cured within thirty (30) days after Tenant’s
receipt of notice thereof, unless such condition cannot reasonably be cured
within such thirty (30) days, in which case Tenant must commence such cure
within said thirty (30) days and diligently pursue said cure to its completion
(provided, however, if such breach or failure creates a hazard, public nuisance
or dangerous situation, said thirty (30) day grace period shall be reduced to
forty-eight (48) hours after Tenant’s receipt of notice); or (iii) if Tenant
fails to carry and maintain the insurance required by this Lease.
Notwithstanding the preceding sentence, if Landlord shall give notice of two
(2) such Defaults within any twelve (12) month period, then thereafter, Tenant
shall be in Default under this Lease if it fails to pay any Rent within ten
(10) days after the same shall be due and payable, without the necessity of
notice.

Section 16.02 Remedies and Damages.

A. If a Default described in Section 16.01, above, occurs, Landlord shall have
all the rights and remedies provided in this Section 16.02, in addition to all
other rights and remedies available under this Lease or provided at law or in
equity.

B. Landlord may, upon notice to Tenant, terminate this Lease, or terminate
Tenant’s right to possession without terminating this Lease (as Landlord may
elect). If this Lease or Tenant’s right to possession under this Lease are at
any time terminated under this Section 16.02 or otherwise, Tenant shall
immediately surrender and deliver the Leased Premises peaceably to Landlord. If
Tenant fails to do so, Landlord shall be entitled to the benefit of all
provisions of law respecting the speedy recovery of possession of the Leased
Premises (whether by summary proceedings or otherwise).

C. Landlord may also perform, on behalf and at the expense of Tenant, any
obligation of Tenant under this Lease which Tenant fails to perform, the cost of
which (with interest thereon at the Interest Rate (hereinafter defined) per year
from the date such costs were incurred by Landlord) shall be paid by Tenant to
Landlord upon demand. The term “Interest Rate” shall mean the greater of the
following rates on a per annum basis (i) twelve percent (12%), or (ii) the Prime
Rate in effect from time to time (as published from time to time by The Wall
Street Journal, which rate is currently calculated based upon the corporate loan
rates of the nations largest banks) plus four percentage points (4%). In
performing any obligations of Tenant, Landlord shall incur no liability for any
loss or damage that may accrue to Tenant, the Leased Premises or Tenant’s
Property by reason thereof, except to the extent provided in Section 8.01 hereof
(subject to all limitations set forth therein and otherwise in this Lease). The
performance by Landlord of any such obligation shall not constitute a release or
waiver of any of Tenant’s obligations under this Lease.

D. Upon termination of this Lease or of Tenant’s right to possession under this
Lease, Landlord may at any time and from time to time relet all or any part of
the Leased Premises for the account of Tenant or otherwise, at such rentals and
upon such terms and conditions as Landlord shall deem appropriate. Landlord
agrees to use commercially reasonable efforts to mitigate any damages that
Landlord may suffer as a result of any default by Tenant hereunder, which
commercially reasonable efforts may include Landlord undertaking to lease the
Leased Premises to another tenant (a “Substitute Tenant”); provided, however,
notwithstanding anything contained herein to the contrary (i) Landlord shall
have no obligation to solicit or entertain negotiations with any other
prospective tenants for the Leased Premises until Landlord obtains full and
complete possession of the Leased Premises; (ii) Landlord shall not be obligated
to offer the Leased Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant’s use are (or soon will be)
available; (iii) Landlord shall not be obligated to lease the Leased Premises to
a Substitute Tenant for a rental less than the current fair market rental then
prevailing for similar office uses in comparable buildings in the same market
area as the Building, nor shall Landlord be obligated to enter into a new lease
under other terms and conditions that are unacceptable to Landlord under
Landlord’s then current leasing policies for comparable space in the Building;
(iv) Landlord shall not be obligated to enter into a lease with any proposed
tenant whose use would: (1) violate any restriction, covenant or requirement
contained in the lease of another tenant of the Building; (2) adversely affect
the reputation of the Building; or (3) be incompatible with the operation of the
Building as a first class building; and (v) Landlord shall not be obligated to
enter into a lease with any proposed Substitute Tenant which does not have, in
Landlord’s reasonable opinion, sufficient financial resources or operating
experience to operate the Leased Premises in a first class manner. Tenant agrees
to use commercially reasonable efforts to mitigate any damages that Tenant may
suffer as a result of any default by Landlord hereunder. Landlord shall receive
and collect the rents therefor, applying the same first to the payment of such
expenses as Landlord may incur in recovering possession of the Leased Premises,
including legal expenses and attorneys’ fees, in placing the Leased Premises in
good order and condition and in preparing or altering the same for re-rental;
second, to the payment of such expenses, commissions and charges as may be
incurred by or on behalf of Landlord in connection with the reletting of the
Leased Premises; and third, to the fulfillment of the covenants of Tenant under
this Lease, including the various covenants to pay Rent. Any such reletting may
be for such term(s) as Landlord elects. Thereafter, Tenant shall pay Landlord
until the end of the Term of this Lease the equivalent of the amount of all the
Rent and all other sums required to be paid by Tenant, less the net avails of
such reletting, if any, on the dates such Rent and

 

   23    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

other sums above specified are due. Any reletting by Landlord shall not be
construed as an election by Landlord to terminate this Lease unless notice of
such intention is given by Landlord to Tenant. Notwithstanding any reletting
without termination of this Lease, Landlord may at any time thereafter elect to
terminate this Lease. In any event, Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet the Leased Premises or any failure by Landlord to collect any
sums due upon such reletting.

E. Without limiting any of the foregoing remedies of Landlord, if Tenant shall
vacate the Leased Premises (whether or not Tenant is in default of this Lease),
then Tenant shall make, at Tenant’s sole cost, such alterations to the suite
entry area of the Leased Premises as Landlord reasonably determines appropriate
to minimize risks of damage to the Building and any adverse effect the vacant
Leased Premises may have on the aesthetics of the floor on which the Leased
Premises are located, which alterations may include without limitation,
locking-off the elevator to any floor occupied entirely by Tenant and/or the
replacement of any glass suite entry area in the Leased Premises with Building
standard wood doors and any conforming replacements of any other glass portion
of the suite entry area.

Section 16.03 Remedies Cumulative. No reference to any specific right or remedy
in this Lease shall preclude Landlord from exercising any other right, from
having any other remedy, or from maintaining any action to which it may
otherwise be entitled under this Lease, at law or in equity.

Section 16.04 Waiver.

A. Landlord shall not be deemed to have waived any provision of this Lease, or
the breach of any such provision, unless specifically waived by Landlord in a
writing executed by an authorized officer of Landlord. No waiver of a breach
shall be deemed to be a waiver of any subsequent breach of the same provision,
or of the provision itself, or of any other provision.

B. Tenant hereby expressly waives any and all rights of redemption and any and
all rights to relief from forfeiture which would otherwise be granted or
available to Tenant under any present or future statutes, rules or case law.

C. In any litigation (whether or not arising out of or relating to this Lease)
in which Landlord and Tenant shall be adverse parties, both Landlord and Tenant
knowingly, voluntarily and intentionally waive their respective rights to trial
by jury.

ARTICLE XVII

MISCELLANEOUS PROVISIONS

Section 17.01 Notices.

A. Whenever any demand, request, approval, consent or notice (singularly and
collectively, “Notice”) shall or may be given by one party to the other, such
Notice shall be in writing and addressed to the parties at their respective
addresses as set forth in Section 1.01 .H, above, and served by (i) hand, (ii) a
nationally recognized overnight express courier, or (iii) registered or
certified mail return receipt requested. The date the notice is received shall
be the date of service of Notice. If an addressee refuses to accept delivery,
however, then Notice shall be deemed to have been served on either (i) the date
hand delivery is refused, (ii) the next business day after the Notice was sent
in the case of attempted delivery by overnight courier, or (iii) five
(5) business days after mailing the notice in the case of registered or
certified mail. Either party may, at any time, change its Notice address by
giving the other party Notice, in accordance with the above, stating the change
and setting forth the new address.

B. If any Mortgagee shall notify Tenant that it is the holder of a Mortgage
affecting the Leased Premises, no Notice thereafter sent by Tenant to Landlord
shall be effective unless and until a copy of the same shall also be sent to
such Mortgagee, in the manner prescribed in this Section 17.01, to the address
as such Mortgagee shall designate.

Section 17.02 Recording. Neither this Lease nor a memorandum thereof shall be
recorded without the consent of Landlord.

Section 17.03 Interest and Administrative Costs.

A. If (i) Tenant fails to make any payment under this Lease when due,
(ii) Landlord performs any obligation of Tenant under this Lease, or
(iii) Landlord incurs any costs or expenses as a result of Tenant’s Default
under this Lease, then Tenant shall pay, upon demand, Interest from the date
such payment was due or from the date Landlord incurs such costs or expenses
relating to the performance of any such obligation or Tenant’s Default.

B. If Tenant requests Landlord to review and/or execute any documents in
connection with this Lease, including Assignment and Transfer documents, and
Landlord’s Waiver of Lien, Tenant shall pay to Landlord, upon demand, as a
reasonable administrative fee for the review and/or execution thereof, all costs
and expenses, including reasonable attorney’s fees (which shall include the cost
of time expended by in-house counsel) incurred by Landlord and/or Landlord’s
agent.

 

   24    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Section 17.04 Legal Expenses. If Landlord or Tenant institutes any suit against
the other in connection with the enforcement of their respective rights under
this Lease, the violation of any term of this Lease, the declaration of their
rights hereunder, or the protection of Landlord’s or Tenant’s interests under
this Lease, the non-prevailing party shall reimburse the prevailing party for
its reasonable expenses incurred as a result thereof including court costs and
attorneys’ fees. Notwithstanding the foregoing, if Landlord files any legal
action for collection of Rent or any eviction proceedings, whether summary or
otherwise, for the non-payment of Rent, and Tenant pays such Rent prior to the
rendering of any judgment, the Landlord shall be entitled to collect, and Tenant
shall pay, all court filing fees and the reasonable fees of Landlord’s
attorneys.

Section 17.05 Successors and Assigns. This Lease and the covenants and
conditions herein contained shall inure to the benefit of and be binding upon
Landlord and Tenant, and their respective permitted successors and assigns. Upon
any sale or other transfer by Landlord of its interest in the Leased Premises,
Landlord shall be relieved of any obligations under this Lease occurring
subsequent to such sale or other transfer.

Section 17.06 Limitation on Right of Recovery Against Landlord. No shareholder,
member, trustee, partner, director, officer, employee, representative or agent
of Landlord shall be personally liable in respect of any covenant, condition or
provision of this Lease. If Landlord breaches or defaults in any of its
obligations in this Lease, Tenant shall look solely to the equity of the
Landlord in the Building for satisfaction of Tenant’s remedies.

Section 17.07 Security Deposit.

A. Amount. Simultaneously with the execution of this Lease, Tenant shall deposit
with Landlord the amount set forth in Section 1.01 .F, above, as a security
deposit.

B. Security. Such Security Deposit shall be considered as security for the
payment and performance by Tenant of all of Tenant’s obligations, covenants,
conditions and agreements under this Lease except as hereinafter provided.

C. Form. Such Security Deposit may, at Tenant’s option, be deposited by Tenant
with Landlord in the form of cash or Tenant shall deliver to Landlord an
irrevocable letter of credit (the “Letter of Credit”), in the amount set forth
in Section 17.07.A, above; provided, however, that Tenant on three (3) occasions
during the Term, Tenant shall be entitled to either (i) replace the then
existing Letter of Credit security deposit with a cash security deposit or
(ii) replace the then existing cash security deposit with a Letter of Credit
security deposit (meeting the requirements hereof). If Tenant elects to provide
the Letter of Credit as such Security Deposit, Tenant shall maintain the Letter
of Credit in full force and effect throughout the entire term of this Lease and
until thirty (30) days after the Termination Date occurs, and shall cause the
Letter of Credit to be renewed or replaced not less than thirty (30) days prior
to its expiry date. The Letter of Credit shall (i) be unconditional,
irrevocable, transferable, payable to Landlord on sight at a metropolitan
Washington, D.C. area financial institution, in partial or full draws, (ii) be
substantially in the form attached hereto and incorporated herein as Exhibit J,
and otherwise be in form and content acceptable to Landlord, (iii) shall be
issued by a financial institution acceptable to Tenant and Landlord, and
(iv) contain an “evergreen” provision which provides that it is automatically
renewed on an annual basis unless the issuer delivers sixty (60) days’ prior
written notice of cancellation to Landlord and Tenant. Any and all fees or costs
charged by the issuer in connection with the Letter of Credit shall be paid by
Tenant.

D. Right to Draw.

(i) If the Security Deposit is in the form of cash, in the event of any default
(after the expiration of any applicable cure period expressly set forth in
Section 16.01 hereof) by Tenant hereunder, Landlord shall have the right, but
shall not be obligated, to apply all or any portion of the Security Deposit to
compensate Landlord (whether in whole or in part) for such default, in which
event, within fifteen (15) days thereafter, Tenant shall be obligated to deposit
with Landlord the amount necessary to restore the balance of the Security
Deposit to its original amount; provided, however, neither the application of
the Security Deposit as set forth above nor the payment by Tenant to restore
such Security Deposit shall operate to cure such default or to estop Landlord
from pursuing any remedy to which Landlord would otherwise be entitled.

(ii) If the Security Deposit is in the form of a Letter of Credit, Landlord
shall have the right to draw upon the Letter of Credit in whole or in part and
apply the proceeds thereof as may be necessary to compensate Landlord for any
default under this Lease on the part of Tenant, and Tenant, within fifteen
(15) days after Landlord delivers written demand therefor to Tenant, shall
forthwith restore the Letter of Credit to its original amount; provided,
however, neither the application of the Security Deposit as set forth above nor
the restoration by Tenant of such Security Deposit shall operate to cure such
default or to estop Landlord from pursuing any remedy to which Landlord would
otherwise be entitled. Should Landlord elect to draw the full amount of the
Letter of Credit upon a default by Tenant (after the expiration of any
applicable cure period expressly set forth in Section 16.01 hereof), Tenant
expressly waives any right it might otherwise have to prevent Landlord from
drawing on the Letter of Credit and agrees that an action for damages and not
injunctive or other equitable relief shall be Tenant’s sole remedy in the event
Tenant disputes Landlord’s claim to any such amounts.

 

   25    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

(iii) Landlord shall have the right to draw upon the Letter of Credit in any of
the following circumstances: (i), if the total assets of the issuer of the
Letter of Credit are at anytime less than Three Billion Dollars
($3,000,000,000.00), or such issuer has a Standard & Poor’s commercial paper
rating of less than A-1 (provided if at anytime the current Standard & Poor’s
commercial paper rating system is no longer in existence, a comparable rating of
a comparable commercial paper rating system from a comparable company shall be
selected by Landlord, in its reasonable discretion, for purposes of this
Section 17.07) and Tenant fails to deliver to Landlord a replacement Letter of
Credit complying with the terms of this Lease within thirty (30) days of request
therefor from Landlord, (ii) the issuer of the Letter of Credit shall enter into
any supervisory agreement with any governmental authority, or the issuer of the
Letter of Credit shall fail to meet any capital requirements imposed by
applicable law, and Tenant fails to deliver to Landlord a replacement Letter of
Credit complying with the terms of this Lease within thirty (30) days of request
therefor from Landlord, or (iii) if Tenant fails to provide Landlord with any
renewal or replacement Letter of Credit complying with the terms of this Lease
at least sixty (60) days prior to expiration of the then-current Letter of
Credit. In the event the Letter of Credit is drawn upon due solely to the
circumstances described in the foregoing clauses (i), (ii) or (iii), the amount
drawn shall be held by Landlord without interest as a Security Deposit to be
otherwise retained, expended or disbursed by Landlord for any amounts or sums
due under this Lease to which the proceeds of the Letter of Credit could have
been applied pursuant to this Lease, and Tenant shall be liable to Landlord for
restoration, in cash or Letter of Credit complying with the terms of this Lease,
of any amount so expended to the same extent as set forth in this Section 17.07.

E. Right to Pledge or Assign. Landlord shall have the right to pledge or assign
its interest in the Security Deposit and proceeds thereof as security to any
lender holding a security interest in the Leased Premises. In the event of any
sale or transfer of Landlord’s interest in the Building, Landlord shall have the
right to transfer the Security Deposit to such purchaser or transferee, in which
event Tenant shall look solely to the new landlord for the return of the
Security Deposit and Landlord shall thereupon be released from all liability to
Tenant for the return of such Security Deposit, provided that the Landlord has
transferred such Security Deposit to such purchaser or transferee and such
purchaser or transferee has actually received such Security Deposit and such
purchaser or transferee assumes the Landlord’s obligations hereunder with
respect to the Security Deposit by such sale or transfer of such interest in the
Building being made subject to the terms and conditions of this Lease, or by an
assumption of leases or otherwise. No mortgagee or other purchaser of any or all
of the Building at any foreclosure proceeding brought under the provisions of
any mortgage shall (regardless of whether the Lease is at the time in question
subordinated to the lien of any mortgage) be liable to Tenant or any other
person for any or all of such sums or the return of any Security Deposit (or any
other or additional Security Deposit or other payment made by Tenant under the
provisions of this Lease), unless Landlord has actually delivered the Security
Deposit, or proceeds thereof, to such mortgagee or purchaser. If the Security
Deposit is in the form of a Letter of Credit and if requested by any such
mortgagee or other purchaser, Tenant shall obtain an amendment to the Letter of
Credit which names such mortgagee or other purchaser as the beneficiary thereof
in lieu of Landlord. This Security Deposit shall not be transferable by Tenant
to any assignee or subtenant, but shall be held and returned directly to Tenant.

F. Reservation of Rights. No right or remedy available to Landlord as provided
in this Section 17.07 shall preclude or extinguish any other right to which
Landlord may be entitled. In furtherance of the foregoing, it is understood that
in the event Tenant fails to perform its obligations and to take possession of
the Leased Premises on the Term Commencement Date, any amounts recovered from
the Security Deposit shall not be deemed liquidated damages. Landlord may apply
such sums to reduce Landlord’s damages and such application of funds shall not
in any way limit or impair Landlord’s right to seek or enforce any and all other
remedies available to Landlord to the extent allowed hereunder, at law or in
equity.

G. Return of Security Deposit. Upon the expiration of the term hereof, Landlord
shall (provided that Tenant is not in default under the terms hereof) return and
pay back any Security Deposit to Tenant, less such portion thereof as Landlord
shall have retained to make good any default by Tenant with respect to any of
Tenant’s aforesaid obligations, covenants, conditions or agreements.
Notwithstanding the foregoing, Landlord shall have the right, at Landlord’s
discretion, to hold such Security Deposit until such time that a final
determination is made of all obligations of Tenant under this Lease; provided,
however, that such determination shall be made no later than one hundred twenty
(120) days after the end of the calendar year in which the Term expires or sixty
(60) days after the expiration of the Term.

Section 17.08 Entire Agreement; No Representations; Modification. This Lease is
intended by the parties to be a final expression of their agreement and as a
complete and exclusive statement of the terms thereof. All prior negotiations,
considerations and representations between the parties (oral or written) are
incorporated herein. No course of prior dealings between the parties or their
officers, employees, agents or affiliates shall be relevant or admissible to
supplement, explain or vary any of the terms of this Lease. No representations,
understandings, agreements, warranties or promises with respect to the Leased
Premises or the Building, or with respect to past, present or future tenancies,
rents, expenses, operations, or any other matter, have been made or relied upon
in the making of this Lease, other than those specifically set forth herein.
This Lease may only be modified, or a term thereof waived, by a writing signed
by an authorized officer of Landlord and Tenant expressly setting forth said
modification or waiver.

 

   26    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Section 17.09 Severability. If any term or provision of this Lease, or the
application thereof to any Person or circumstance, shall be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to Persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

Section 17.10 Joint and Several Liability. If two or more Persons shall sign
this Lease as Tenant, the liability of each such Person to pay the Rent and
perform all other obligations hereunder shall be deemed to be joint and several,
and all Notices, payments and agreements given or made by, with or to any one of
such Persons shall be deemed to have been given or made by, with or to all of
them. In like manner, if Tenant shall be a partnership or other legal entity,
the partners or members of which are, by virtue of any applicable law, rule, or
regulation, subject to personal liability, the liability of each such partner or
member under this Lease shall be joint and several and each such partner or
member shall be fully obligated hereunder and bound hereby as if each such
partner or member had personally signed this Lease. Notwithstanding the
foregoing, no officer, director, employee, partner or shareholder of OPNET
Technologies, Inc. shall have any liability for Tenant’s obligations accruing
under this Lease.

Section 17.11 Broker’s Commission. Landlord and Tenant each warrants and
represents to the other that no broker, finder or agent has acted for or on its
behalf in connection with the negotiation, execution or procurement of this
Lease other than CB Richard Ellis and Studley, Inc. (the “Brokers”). Landlord
and Tenant each agrees to indemnify and hold the other harmless from and against
all liabilities, obligations and damages arising, directly or indirectly, out of
or in connection with a claim from a broker, finder or agent with respect to
this Lease or the negotiation thereof (other than the Brokers), including costs
and attorneys’ fees incurred in the defense of any claim made by a broker (other
than the Brokers) alleging to have performed services on behalf of the
indemnifying party.

Section 17.12 Irrevocable Offer, No Option. The submission of this Lease by
Landlord to Tenant for examination shall not constitute an offer to lease or a
reservation of or option for the Leased Premises. Tenant’s execution of this
Lease shall be deemed an offer by Tenant, but this Lease shall become effective
only upon execution thereof by both parties and delivery thereof to Tenant.

Section 17.13 Inability to Perform. Except for the payment of monetary
obligations, if Landlord or Tenant is delayed or prevented from performing any
of its obligations under this Lease by reason of strike, labor troubles, or any
similar cause whatsoever beyond their control, the period of such delay or such
prevention shall be deemed added to the time herein provided for the performance
of any such obligation by Landlord or Tenant. Notwithstanding the foregoing,
under no circumstances shall the provisions of this Section 17.13 delay or
otherwise impact the Term Commencement Date or the Rent Commencement Date.

Section 17.14 Survival. Occurrence of the Termination Date shall not relieve
Tenant or Landlord from its respective obligations accruing prior to the
expiration of the Term. All such obligations shall survive termination of this
Lease.

Section 17.15 Corporate Tenants. If Tenant is not an individual, the
individual(s) executing this Lease on behalf of Tenant hereby covenant(s) and
warrant(s) that: Tenant is a duly formed, qualified to do business and in good
standing in the state in which the Building is located; and such Person(s) are
duly authorized by such Person to execute and deliver this Lease on behalf of
Tenant. Tenant shall remain qualified to do business and in good standing in
said state throughout the Term.

Section 17.16 Construction of Certain Terms. The term “including” shall mean in
all cases “including, without limitation.” Wherever Tenant is required to
perform any act hereunder, such party shall do so at its sole cost and expense,
unless expressly provided otherwise. All payments to Landlord, other than
Minimum Rent, whether as reimbursement or otherwise, shall be deemed to be
Additional Rent, regardless whether denominated as “Additional Rent.”

Section 17.17 Showing of Leased Premises. Landlord may enter upon the Leased
Premises, after notice and during Building Hours, for purposes of showing the
Leased Premises to Mortgagees or prospective Mortgagees at any time during the
Term and to prospective tenants during the last six (6) months of the Term.

Section 17.18 Relationship of Parties. This Lease shall not create any
relationship between the parties other than that of Landlord and Tenant.

Section 17.19 Intentionally Omitted.

Section 17.20 Choice of Law. This Lease shall be construed, and all disputes,
claims, and questions arising hereunder shall be determined, in accordance with
the laws of the state within which the Building is located. (For purposes of
this provision, the District of Columbia shall be deemed to be a state.)

Section 17.21 Choice of Forum. Any action involving a dispute relating in any
manner to this Lease, the relationship of Landlord/Tenant, the use or occupancy
of the Leased Premises, and/or any claim of injury or damage shall be filed and
adjudicated solely in the state or federal courts of the jurisdiction in which
the Leased Premises are located.

Section 17.22 Intentionally Omitted.

 

   27    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Section 17.23 Financial Statements. Tenant (and any guarantor of this Lease),
within fifteen (15) days after Landlord delivers to Tenant (or such guarantor)
written request therefor, will provide Landlord with a copy of its most recent
financial statements, consisting of a Balance Sheet, Earnings Statement,
Statement of Changes in Financial Position, Statement of Changes in Owner’s
Equity, and related footnotes, prepared in accordance with generally accepted
accounting principles. Such financial statements must be opined on by a
certified public accountant that they are fairly presented in accordance with
generally accepted accounting principles. The financial statements provided must
be as of a date not more than fifteen (15) months prior to the date of request.
Landlord shall retain such statements in confidence, but may provide copies to
lenders and potential lenders as required.

Section 17.24 Time is of the Essence. Time is of the essence with respect to
each and every obligation arising under this Lease.

ARTICLE XVIII

RIGHT OF FIRST OFFER FOR WACHOVIA SPACE

Section 18.01 Wachovia Space.

A. Landlord currently owns that office building located on at 7255 Woodmont
Avenue, Bethesda, Maryland (“7255 Building”). Wachovia Bank, NA is currently
leasing certain space (the ‘Wachovia Space”) on the second floor of the 7255
Building pursuant to a lease (the “Wachovia Lease”) between Wachovia Bank, NA
and Landlord. In the event that the Wachovia Space becomes or is reasonably
anticipated by Landlord to become vacant and freely available for Landlord to
lease to Tenant during the Term, except as provided below, Landlord shall
provide Tenant with written notice (“Availability Notice”) of the availability
of such space. Provided that (i) no monetary default and no non-monetary Default
(as defined in Section 16.01 hereof) has occurred under this Lease and then
remains uncured, (ii) no more than two (2) Defaults have occurred during the
thirty-six (36) month period prior to the date of the Availability Notice;
(iii) Tenant has not assigned this Lease (other than to a Qualified Tenant
Affiliate) and has not sublet more than fifty percent (50%) of the Leased
Premises; (iv) as of the Takeover Date (hereinafter defined), at least three
(3) years remain on the Term of this Lease; and (v) Tenant provides to Landlord
written notice (“Relocation Notice”), within ten (10) days after receipt of
Landlord’s Availability Notice, of Tenant’s desire to relocate into the Wachovia
Space, Tenant shall have the first opportunity (the “Right of First Offer”) to
negotiate with Landlord, for the ten (10) day period immediately following
Tenant’s delivery of such Relocation Notice, the Minimum Rent for the Wachovia
Space and the terms on which it will relocate into the Wachovia Space and secure
an amendment (the “Wachovia Relocation Amendment”) executed and delivered by
Landlord and Tenant evidencing such terms. Landlord and Tenant shall negotiate
the Minimum Rent based upon the then current market rental rate, and escalations
thereto based upon market escalations (“Market Rate”) with respect to comparable
space in Bethesda, Maryland at the time of the relocation, taking into account
any allowances or tenant concession, if any that Landlord elects in its sole
discretion to provide and market allowances and tenant concession with respect
to comparable space in Bethesda, Maryland at the time of the relocation and
other relevant factors. In the event of such relocation, Tenant shall pay to
Landlord, upon execution of the Wachovia Relocation Amendment, a relocation
payment (the “Termination Payment”), by certified check, in an amount equal to
the balance of the unamortized portion of Lease Costs (as hereinafter defined)
as of the date such Relocation Notice is delivered, based upon imputed interest
accruing on such unamortized balance at the rate of ten percent (10%) per annum.
The Lease Costs shall be amortized over the period commencing with the Term
Commencement Date and ending with the Termination Date (as set forth in
Section 1.01 D) as if such Lease Costs were a loan made by Landlord to Tenant on
the Term Commencement Date and payments of principal and interest thereon were
made by Tenant in equal monthly installments over such period. In the event that
(i) Landlord and Tenant fail to agree on such terms and execute and deliver a
Wachovia Expansion Amendment within such ten (10) day period, or (ii) Tenant
fails to deliver the Relocation Notice (or otherwise fails to comply with any
other condition to the exercise of its right of first offer) within the time
period set forth above, Tenant’s right of first offer to lease the Wachovia
Space pursuant to this Section 18.01 shall terminate, and Landlord shall have
the right to lease the Wachovia Space at any time to any other person or entity
upon any terms and conditions which Landlord desires, in its sole discretion.
Time is of the essence with respect to this Section 18.01.

B. If Tenant leases the Wachovia Space, within the time and in the manner
provided in this Article XVIII, then as of the Takeover Date (as defined below),
the following shall apply:

(i) the Leased Premises shall be defined as the Wachovia Space and Tenant’s
lease thereof shall be governed by all of the provisions of this Lease, which
shall continue in full force and effect and be applicable to the Wachovia Space;

(ii) the rentable area of the Leased Premises shall be the rentable area of the
Wachovia Space;

(iii) Tenant shall commence paying Rent based upon the new Minimum Rent and new
rentable area of the Leased Premises (i.e., the Wachovia Space);

(iv) the Minimum Rent per square foot of rentable area of the Wachovia Space
shall be equal to the amount set forth in the Wachovia Expansion Amendment;

(v) the Wachovia Space shall be delivered to Tenant in its “as is” condition;
and

(vi) the Takeover Date shall be the date the Wachovia Lease has expired and
Landlord has delivered the Wachovia Space to Tenant.

 

   28    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

C. Notwithstanding anything to the contrary contained in this Article XVIII,
Landlord and Tenant agree that the foregoing right of first offer shall be
subject to any and all contractual obligations of Landlord exists in any leases
in effect as of the date hereof, including without limitation any expansion
rights and rights of first offer, negotiation or refusal. In addition, the
foregoing right of first offer shall be personal to OPNET Technologies, Inc. and
can not be exercised by any assignee (other than a Qualified Tenant Affiliate),
subtenant or any other person or entity. In addition the foregoing right of
first negotiation is subject to any and all renewal or extensions of the term of
the lease for the Wachovia Space in the Building, whether or not the right to so
extend or renew currently exists, is hereafter granted or otherwise agreed to by
Landlord.

D. In the event that Tenant leases the Wachovia Space from Landlord within the
time and manner provided in this Article XVIII, and Landlord is unable to
deliver possession of such space to Tenant for any reason or condition beyond
Landlord’s control, including, without limitation, the failure of Wachovia or
any then existing occupant to vacate such space, Landlord, its agents and
employees, shall not be liable or responsible for any claims, damages or
liabilities in connection therewith or by reason thereof, but Landlord shall use
good faith efforts to make such space available to Tenant.

E. Notwithstanding anything contained in this Lease to the contrary, in the
event that at anytime either the Building or the 7255 Building is not owned by
Street Retail, Inc. (or a wholly owned subsidiary of Federal Realty Investment
Trust), then this Article XVIII and the provisions hereof shall be void and of
no force or effect, and Tenant shall have no right hereunder to relocate into
the Wachovia Space.

F. Tenant acknowledges that (i) pursuant to Section 18.02 of the lease between
Landlord and Tenant at the 7255 Building (the “7255 Lease”), Landlord has
provided to Tenant the Outside Availability Notice required with respect to all
of the space on the second floor and the portion of the third floor of the
Building previously leased to Development Alternatives Incorporated (the
“Outside ROFO Space”), (ii) Tenant did not provide Outside Expansion Notice (as
defined in the 7255 Lease) in accordance with the 7255 Lease; and, accordingly,
did not exercise its right to lease such Outside ROFO Space, (iii) Tenant is
leasing the entire second floor of the Building pursuant to the terms of this
Lease, and (iii) Landlord shall have the right to lease any of the Outside ROFO
Space on the third floor of the Building at any time to any other person or
entity upon any terms and conditions which Landlord desires, in its sole
discretion. Tenant shall be entitled to the right of first offer set forth on
Exhibit N.

ARTICLE XIX

ANTENNA RIGHTS

Section 19.01. Tenant shall have the right to use a portion of the roof of the
Building for the installation of two (2) dish/antenna (collectively, the
“Antenna”); provided that (i) the Antenna is permitted under the laws, rules and
regulations of the Federal Communications Commission, the Federal Aviation
Administration and Montgomery County, Maryland and any other governmental and
quasi-governmental authorities having jurisdiction over the Building or the
Landlord, (II) the Antenna conforms to all such laws, rules and regulations,
(iii) Tenant has obtained all permits, licenses, variances, authorizations and
approvals that may be required in order to install such Antenna and any
insurance required by Landlord, (iv) the Antenna is not more than thirty-six
inches (36”) in diameter (or 36” wide if the Antenna is not a dish) and four
(4) feet in height and not more than the weight that Landlord shall determine is
appropriate for the roof (which Landlord shall specify to Tenant upon Tenant’s
written request), (v) Tenant shall have obtained Landlord’s prior written
consent, which consent shall not be unreasonably withheld, (vi) Tenant installs
any screen or other covering for the Antenna that Landlord in its reasonable
discretion may require (the size, type and style of which shall, be subject to
Landlord’s prior written approval) in order to, camouflage or conceal the
Antenna, (vii) Tenant shall pay Landlord (within 30 days after receipt of an
invoice therefor) an amount equal to all cost incurred by Landlord to have an
engineer review the plans and specifications for the Antenna, the location
specifications for the Antenna and the plans, specifications and method for
attaching the Antenna to the Building, and (viii) the Antenna does not affect
any antenna or other equipment that is currently on the roof of the Building. In
addition, the style, color, materials, exact location and method of installation
of the Antenna must be approved by Landlord (in its sole discretion). Tenant
shall maintain the Antenna in good condition and repair and in compliance with
all applicable laws, rules, regulations and requirements. The rights set forth
in this Section 19.01 shall be personal to OPNET Technologies, Inc. and shall
not be transferable to any other third party, tenant, subtenant or assignee
(other than a Qualified Tenant Affiliate that is assigned this Lease or that is
a subtenant of the Leased Premises).

Section 19.02. Prior to or contemporaneous with requesting Landlord’s approval
of the installation of the Antenna, Tenant shall provide to Landlord: (i) plans
and specifications for the Antenna (including size, location, height, weight and
color) and specifications for installation thereof; (ii) copies of all required
governmental and quasi-governmental permits, licensees, special zoning
variances, and authorizations, all of which Tenant shall obtain at its own cost
and expense; and (iii) a policy or certificate of insurance evidencing such
insurance coverage as may reasonably be required by Landlord for the
installation, operation and maintenance of the Antenna and sufficient to cover,
among other things, the indemnities from Tenant to Landlord provided in the
Lease. Landlord may withhold its approval of the installation of the Antenna if
the installation, operation or removal of the Antenna may (a) damage the
structural integrity of the Building or void any warranty or guaranty applicable
to the roof or Building, (b) interfere with any service provided by Landlord to
the Building or any tenant thereof, (c) interfere with the use of any part of
the Building by any tenant in the Building, (d) cause the violation of any
zoning ordinance or other governmental or quasi-governmental law, rule or
regulation applicable to the Building, or,(e) reduce the amount of leasable
space in the Building. Tenant shall not be entitled to rely on any such approval
as being a representation by Landlord that such installation and operation is
permitted by or in accordance with any zoning ordinance or other governmental or
quasi-governmental law, rule or regulation applicable to the Building.

 

   29    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

Section 19.03. Landlord, at its sole option and discretion, may require Tenant,
at any time prior to the expiration of the Lease, to terminate the operation of
the Antenna if it is causing physical damage to the structure of the Building or
voids any warranty or guaranty applicable to the roof or the Building,
interfering with any other service provided by the Building, interfering with
any other tenant’s business, or causing the violation of any condition or
provision of the Lease or any governmental or quasi-governmental law, rule or
regulation applicable to the Building (now or hereafter in effect). If, however,
Tenant can correct the damage or prevent said interference caused by the Antenna
to Landlord’s satisfaction within thirty (30) days, Tenant may restore its
operation so long as Tenant promptly commences to cure such damage and
diligently pursues such cure to completion. If the Antenna is not completely
corrected and restored to operation within thirty (30) days, Landlord, at its
sole option, may require that the Antenna be removed at Tenant’s expense. If
Landlord or any other tenant in the Building shall require that the Antenna be
moved to another location on the roof or the Property, either to accommodate
Landlord to or to provide other tenants in the Building with access to the roof
or the Building for placement of other Antenna, other electrical equipment or
other Landlord-approved uses or installations, Landlord shall have the right, at
its sole expense, to relocate the Antenna to other places on the roof or
Building, provided that such new locations do not materially adversely affect
the operation of such Antenna.

Section 19.04. At the expiration or earlier termination of the Lease or upon
termination of the operation of the Antenna as provided above, at Tenant’s sole
cost, the Antenna and all cabling and other equipment relating thereto shall be
removed from the Building and the areas where the Antenna were located shall be
restored to their condition existing prior to such installation in a manner and
with materials determined by Landlord. Tenant hereby authorizes Landlord to
remove and dispose of the Antenna and charge Tenant for all costs and expenses
incurred in connection therewith. Tenant agrees that Landlord shall not be
liable for any property disposed of or removed by Landlord. Tenant’s obligation
to perform and observe this covenant shall survive the expiration or earlier
termination of the term of the Lease.

Section 19.05. Tenant covenants and agrees that the installation, operation and
removal of the Antenna will be at its sole risk. Tenant covenants and agrees
absolutely and unconditionally to indemnify, defend and hold Landlord harmless
from and against all claims, actions, damages, liability, judgments,
settlements, costs and expenses (including attorney’s fees and expenses) arising
out of the installation, operation, maintenance or removal of the Antenna,
including without limitation, any loss or injury resulting from transmissions
from the Antenna.

[signatures on following page]

 

   30    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto intending to be legally bound hereby have
executed this Lease under their respective hands and seals as of the day and
year first above written.

 

WITNESS:     LANDLORD:     STREET RETAIL, INC., a Maryland corporation  
[Illegible]     By:   /s/ Deborah A. Colson           Name:   Deborah A. Colson
          Title:   Vice President-Legal Operations WITNESS:     TENANT:    
OPNET TECHNOLOGIES, INC., a Delaware Corporation   /s/ ALBERTO MORALES     By:  
/s/ ALAIN J. COHEN   Name:   ALBERTO MORALES       Name:   ALAIN J. COHEN  
Title:   CIO       Title:   PRESIDENT AND CHIEF TECHNOLOGY OFFICER   [Corporate
Seal]        

 

   31    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

Being three (3) parcels of land located in the Seventh (7th) Section District of
Montgomery County, Maryland and being part of the land conveyed by Woodmont West
Limited Partnership to Woodmont West LLC by deed dated April 21, 1998 and
recorded among the Land Records of Montgomery County, Maryland in Liber 15815 at
Folio 250 and being mote particularly described in the Washington Metropolitan
Area Transit Authority Datum by Maoris, Hendricks and Glascock, P.A, in three
(3) parts as follows:

PART ONE:

Beginning at a point on the northerly right-of-way limits of Bethesda Avenue
(60’R/W), said point also being at the end of the sixth (6th) line as described
in a Deed of Right-of-way from Woodmont West LLC to Montgomery County, Maryland,
dated June 22,2001 and recorded among the aforesaid Land Records in Liber 19553
at Folio 654, then leaving said Bethesda Avenue and binding reversely with the
sixth (6th), fifth (5th) and fourth (4th) lines of said conveyance and the
easterly limits of Arlington Road the following three (3) courses:

1. Nona 44° 08’37” West, 27.14 feet to a point, then

2. North 02° 35’ 59” West, 330.20 feet to a point, then

3. North 32” 48’ 35” East, 30.09 feet to a point, said point being on the
southerly right right-of-way limits of Elm Street, said point also being on the
third (3rd) or North 75° 06’ 25” East, 45,11 foot line as described in the
aforesaid Liber 15815 at Folio 250,12.92 feet from the beginning thereof, then
binding with the balance of the third (3rd) and the fourth (4th) through ninth
(9th) lines of said conveyance

4. North 75° 06’ 25” East, 32.19 feet to a point, then

5. North 87” 25’ 30” East, 170.63 feet to a point, then leaving said Elm Street
and continuing to cross and include part of Block “C” of Miller’s Second
Addition to Bethesda

6. South 02° 34” 30” East, 94.81 feet to a point, said point being at the
beginning of the first (1st) line as described in a conveyance from Montgomery
County, Maryland to Woodmont West Limited Partnership by deed dated
November 28,1990 and recorded among the aforesaid Land Records in Liber 9756 at
Folio 618, then binding with, the first (1st) thru third (3rd) lines of said
conveyance:

7. North 87°26’ 10” East, 11.07 feet to a point, then

8. South 02° 33’ 50” East, 105.33 feet to a point, then

9. South 87° 26’10” West, 11.05 feet to a point, then

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

10. South 02° 34’ 30” East 181.76 feet to a point, said point being at the
beginning of the thirtieth (30th) line as described in the aforesaid Liber 15815
at Folio 250, said point also being on the aforesaid northerly right-of-way of
Bethesda Avenue, then binding with said Bethesda Avenue and part of the said
30th line of Liber 15815 at Folio 250

11. South 87° 25’ 30” West, 201.35 feet to the point of the beginning;
containing 84,346 square feet; or 1.93632 acres of land.

Part Two

Beginning at the beginning of the twenty fifth (25th) or South 02° 34’ 30” East,
100.00 foot line as described in the aforementioned Liber 15815 at Folio 250,
then binding with the twenty fifth (25th) thru twenty seventh (27th) lines of
said conveyance

1. South 02 ° 34’ 30” East, 100.00 feet to a point, said point being on the on
northerly line of Bethesda Avenue, then binding with said right-of-way

2. South 87° 25’ 30” West, 75.40 feet to a point, then leaving said Bethesda
Avenue

3. North 02° 34’ 30” West, 100.00 feet to a point, said point being on the tenth
(10th), or North 87° 25’ 30” East, 125.40 foot line of the aforesaid Liber 15815
at Folio 250,60.10 feet easterly from the westerly end thereof, then binding
with said line

4. North 87° 25’30” East, 75.40 feet to the point of beginning; containing 7,540
square feet or 0.17309 of an acre of land.

Part Three

Beginning at a point on the northerly right-of-way limits of Bethesda Avenue (60
R/W), said point being at the beginning of the twenty third (23rd) or North 02°
34’ 30” West, 100.00 foot line as described in the aforesaid Liber 15185 at
Folio 250, then leaving said Bethesda Avenue and binding with said twenty third
(23rd) line

1. North 02” 34’30” West, 100.00 feet to the point, then

2. North 87° 25’ 30” East, 100.00 feet to the point said point being at the
beginning of the fifteenth (15th) line as described in the aforementioned Liber
15185 at Folio 250, then binding with the fifteenth (15th) line as described in
the aforementioned Liber 15185 at Folio 250, them binding with the fifteenth
(15th) thru twenty second (22nd) lines of said conveyance

3. North 02° 34’ 30” West, 91.98 feet to a point, then

4. North 87° 25’ 30” East, 20.00 feet to the easterly line of Hagar Lane (20’
Alley), then binding with said easterly line



--------------------------------------------------------------------------------

5. North 02° 34’ 30” West, 187.49 feet to a point on the southerly side of Elm
Street and 30 feet from the centerline thereof; then binding with the said right
of way

6. North 87° 34’45” East, 54.43 feet to a point, then

7. South 56° 17’ 48” East, 25.68 feet to a point, said point being on the
westerly right-of-way line of Woodmont Avenue (80’R/W) as delineated on
Montgomery County Department of Transportation Right of Way Plat File No. 103,
then binding with said right-of-way

8. 347.19 feet along the arc of a curve deflecting to the left, having a radius
of 500.00 feet and a chord bearing and length of South 26° 26’ 28” East, 340.26
feet to a broken P.K. nail found, then

9. South 24° 52’ 49” West, 60.59 feet to a point on the northerly right-of-way
line of Bethesda Avenue (60’R/W), then binding with said right-of-way

10. South 87° 25’ 30” West, 306.67 feet to the point of beginning; containing
63,770 square feet or 1.46396 acres of land.

Together with easements reconveyed to Woodmont West Limited Partnership by
Montgomery County, Maryland by Agreement of Easement dated November 31,1989 and
recorded February 9,1990 in Liber 9193 Folio 355 and revised by Agreement of
Easement (Revised) dated June 6, 1991 and recorded July 11, 1991 in Liber 9839
Folio 315.

Together with easements granted to Woodmont West Limited Partnership by
Montgomery County, Maryland by Agreement of Easement dated April 30, 1990 and
recorded June 15,1990 in Liber 9359 Folio 717.

Together with easement and right of way over Hagar Lane established by Deed of
Easement dated March 6,1951 and recorded in Liber 1501 Folio 315.

Together with reciprocal and non-exclusive easement for ingress and egress over
a portion of Lot 12 as established by Common Loading Dock and Ingress/Egress
Agreement dated August 7,1989 recorded September 7,1989 in Liber 8984 Folio 18.

Together with reciprocal easements contained Declaration of Covenants and
Easements dated February 26, 2003 recorded March 26, 2003 in Liber 23361 folio
446.

Together with Declaration of Reciprocal Easement and Covenants by and between
Woodmont West Limited Partnership, Federal Realty Investment Trust Department of
Transportation of Montgomery County, Maryland dated August 20, 1996 recorded
August 29, 1996 in Liber 14337 Folio 510.



--------------------------------------------------------------------------------

Together with Stormwater Management Easement Agreement by and between Bethesda
Avenue Row LLC (also known as Bethesda Avenue Row Limited Liability Company), a
Maryland limited liability company), a Maryland limited liability company, aka
Bethesda Avenue Row Limited Partnership, Woodmont West LLC (also known as
Woodmont West limited liability company), a Maryland limited liability company,
fka Woodmont West Limited Partnership and W. M. Limited Partnership, a Maryland
limited partnership dated July 9, 2002 recorded July 12, 2002 in liber 21414
folio 757.

PARCEL I.D. NO.: 7-1-2785464 - (N-628)

PARCEL I.D. NO.: 7-1-2785475 - (N-632)

PARCEL I.D. NO.: 7-1-2919248 - (N-664)

PARCEL I.D. NO.: 7-1-429544 - (N-681)

PARCEL I.D. NO.: 7-1-2608572 - (N-682)

PARCEL I.D. NO.: 7-1-2785486 - (N-683)

PARCEL I.D. NO.: 7-1-2785497 - (N-685)



--------------------------------------------------------------------------------

EXHIBIT A-1

SECOND FLOOR PLAN

LOGO [g62324img-001.jpg]

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT B

WORK AGREEMENT

This Work Agreement is attached to and made a part of that certain Office Lease
(the “Lease”) by and between Street Retail, Inc., a Maryland corporation, as
landlord (“Landlord”) and OPNET Technologies, Inc., as tenant (“Tenant”) for the
premises (the “Leased Premises”) described therein and consisting of
approximately 22,253 square feet of Gross Rentable Area in the building located
at 7250 Woodmont Avenue, Bethesda, Maryland (the “Building”). This Work
Agreement sets forth the understandings and agreements of Landlord and Tenant
regarding the performance by Landlord of work in and to the Leased Premises for
Tenant’s original occupancy and use (all such work shall be referred to herein
as “Tenant Work”). Any capitalized terms used herein, not otherwise defined
herein, shall have the meanings set forth elsewhere in the Lease.

1. Tenant’s Agent. Tenant hereby designates Steve Tassi (“Tenant’s Agent”) as
having authority to approve plans and specifications, to accept cost estimates,
and to authorize changes or additions to Tenant Work during construction.
Landlord hereby designates Dave Rudorfer (703-851-3708) (“Landlord’s Agent”) as
having authority to approve plans and specifications and to authorize changes or
additions to Tenant Work during construction.

2. Plans and Specifications.

(A) It is agreed that Tenant will develop plans and necessary specifications for
completion of Tenant Work in accordance with the following schedule; provided,
however, that Tenant’s architect (who shall be subject to Landlord’s prior
reasonable approval and shall be licensed in Maryland) shall be entitled to
deliver, on Tenant’s behalf, any such plans and specifications required
hereunder to be delivered by Tenant to Landlord:

(i) Tenant shall deliver to Landlord Tenant’s Preliminary Plans (as defined
below) for the entire Leased Premises and shall indicate its approval of the
Preliminary Plan in writing by signing and dating such Preliminary Plans. The
“Preliminary Plans” shall set forth:

(a) the location and specification of telephone and other communications
outlets;

(b) the location and specification of electrical outlets, especially those
required to accommodate items such as computers and 220-volt equipment;

(c) the location of copy machines larger than table-top size, computer
equipment, telex machines, and other heat-producing machines, and specification
of heat output (BTU/hour) and required operating conditions (maximum/minimum
temperature, hours of operation);

(d) the location of conference rooms and other rooms subject to occupancy by
more than six (6) persons at a time and the specification of maximum expected
occupancy;

(e) a reflected ceiling plan for all lighting desired by Tenant, and
specification of any Tenant Work involving lighting;

(f) any Tenant Work which is likely to require a longer-than-usual period of
time to construct or acquire;

(g) the location of all partitions in the Leased Premises; and

(h) any special requirements.

(ii) Within five (5) business days after Tenant delivers to Landlord Tenant’s
Preliminary Plans, Landlord shall deliver to Tenant in writing its approval of
the Preliminary Plans or changes to the Preliminary Plans that will be required
to obtain Landlord’s approval.

(iii) Within five (5) business days after Landlord delivers to Tenant its
required revisions to the Preliminary Plans, Tenant shall deliver to Landlord
revised Preliminary Plans containing the required revisions and such suggested
revisions as Tenant chooses to incorporate.

(iv) Within two (2) business days after Tenant delivers to Landlord revised
Preliminary Plans, Landlord shall deliver its confirmation that all required
revisions have been made (if such is the fact) and its approval of the revised
Preliminary Plans.

(v) Within thirty (30) days after Landlord has approved the Preliminary Plans,
Tenant shall deliver to Landlord detailed architectural, mechanical, plumbing
and electrical (and structural, if required) working drawings and construction
documents for the Tenant Work (including without limitation, the HVAC systems
and fire and life safety systems and the location of furniture and office
equipment), based upon the approved Preliminary Plans, prepared by Tenant’s
architects and engineers, and Tenant shall indicate its approval of such working
drawings and construction documents in writing by signing and dating such
working drawings and construction documents (the “Construction Documents”).

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

(vi) Within five (5) business days after Tenant delivers to Landlord the
Construction Documents, Landlord shall indicate its approval of the Construction
Documents in writing by signing and dating such Construction Documents in the
space provided, or shall indicate the revisions required due to errors or
omissions in the drawings.

(vii) Within five (5) business days after Landlord indicates the revisions
required due to errors or omissions in the Construction Documents, Tenant shall
correct such errors or omissions and resubmit the Construction Documents to
Landlord for its approval. Provided such errors or omissions have been
corrected, Landlord shall then approve the Construction Documents. Pursuant to
the letter from David Rudorfer dated November 25, 2006 (the “Approval Letter”),
Landlord has approved the Construction Documents submitted by Tenant, subject to
Tenant complying with the requirements and addressing the issues set forth in
the Approval Letter to Landlord’s satisfaction. If Tenant desires to make
revisions in the Construction Documents after Landlord has approved such
Construction Documents, such changes shall require Tenant to approve and date
the revised Construction Documents and shall be subject to Landlord’s written
approval. Promptly after the Tenant Work has been completed, Tenant shall
provide to Landlord a CAD diskette of the Construction Documents as revised
pursuant to this Work Agreement.

(B) The Construction Documents, as finally approved by both Landlord and Tenant
shall constitute the “Plans.” Any revisions to the Plans are expressly subject
to Landlord’s prior written approval. Landlord shall respond to any request for
its approval of any changes to the Plans within five (5) business days after
Landlord receives written request for such approval from Tenant. Tenant shall be
solely responsible for the content of the Plans and coordination of the Plans
with base Building design. Landlord’s approval of any of the Plans (and any
change orders thereto) shall not be unreasonably withheld, conditioned or
delayed, unless the proposed Tenant Work could, in Landlord’s judgment
(i) adversely affect the structure of the Building, (ii) adversely affect in any
material manner the electrical, plumbing or mechanical systems of the Building
or the functioning thereof, (iii) be or become visible from the exterior of the
Leased Premises, or (iv) interfere with the operation of the Building or the
provision of services or utilities to other tenants in the Building. In
addition, Landlord’s approval of the Plans shall not constitute a warranty,
covenant or assurance by Landlord that (i) any equipment or system shown thereon
will have the features or perform the functions for which such equipment or
system was designed; (ii) the Plans satisfy applicable code requirements;
(iii) the Plans are sufficient to enable Tenant or Tenant’s architect to obtain
a building permit for the Tenant Work; or (iv) the Tenant Work described thereon
will not interfere with, and/or otherwise adversely affect, base Building
systems. Tenant shall be solely responsible for the Plans’ compliance with all
applicable laws, rules and regulations of any governmental entity having
jurisdiction over the Building and the Leased Premises. Notwithstanding the
foregoing, if Landlord determines at anytime that the Tenant Work described on
the Plans does or will interfere with and/or otherwise adversely affect any base
Building systems or does not or will not comply with any applicable law, rule or
regulation, or the fire marshal, inspector or other governmental authority
requires a revision to the Tenant Work, then the Plans shall be amended, at
Tenant’s cost, so that the Tenant Work will not interfere with, and/or otherwise
adversely affect, such base Building systems and/or will not violate any
applicable law, rule or regulation, and will comply with any requests of any
applicable governmental authority.

(C) Tenant shall pay the cost of preparing the Plans. Tenant may elect to apply
a portion of the Tenant Work Allowance (hereinafter defined) against the cost of
the Plans.

(D) Tenant at its sole cost shall obtain and maintain a building permit (the
“Building Permit”), in a form satisfactory to Landlord, that permits Tenant to
construct the Tenant Work, and shall make such amendments to the Plans (subject
to Landlord’s approval) as necessary to obtain and maintain such permit. Tenant
shall be required to hire, at Tenant’s sole cost, an expeditor reasonably
acceptable to Landlord, to assist in obtaining the Building Permit.

3. Construction of Tenant Work.

(A) The Plans shall be conclusive as to the entire scope of Tenant Work to be
performed by Tenant. Tenant agrees to provide and install the Tenant Work shown
on the Plans in a good and workmanlike manner in strict accordance with the
Plans approved by Landlord. Tenant shall pay the cost of all Tenant Work,
subject to application of the Tenant Work Allowance as set forth in Paragraph 6
hereof.

(B) If Tenant shall request changes to the Plans or the Tenant Work after the
date that the Plans were approved by Landlord, Tenant shall be responsible for
directing its architects and engineers to revise the Plans and shall pay all
fees incurred in making such revisions. Tenant shall deliver to Landlord any
such revised Plans approved and dated by Tenant in writing. Any such changes
and/or additions shall be subject to Landlord’s prior written approval of the
Plans depicting such changes and/or additions.

(C) Tenant shall pay an administrative fee to compensate Landlord for reviewing
the Plans and/or monitoring the Tenant Work equal to the actual out-of-pocket
costs incurred in connection therewith, plus fifteen percent (15%) of such
actual out-of-pocket costs as reimbursement of administrative expenses, but in
no event more than seventy-five hundredths percent (.75%) of the hard costs of
the Tenant Work. Such administrative fee shall be payable as Additional Rent and
at Landlord’s election shall be either paid by Tenant to Landlord within ten
(10) calendar days after receipt of invoice from Landlord, or deducted from any
available Tenant Work Allowance.

 

   Exhibit B, Page 2    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

(D) Tenant shall pay the cost of all Tenant Work, subject to application of the
Tenant Work Allowance as set forth in Paragraph 6 hereof. Any costs payable
under this Work Agreement to Landlord that are not paid from the Tenant Work
Allowance shall be payable as Additional Rent by Tenant to Landlord within ten
(10) calendar days after receipt of an invoice therefor from Landlord. Landlord
shall be entitled to order Tenant to suspend construction of any of the Tenant
Work while Tenant is late on the payment of any amount payable under the Lease
(including without limitation, any provision of this Work Agreement) or while
Tenant is in violation or default of any provision of the Lease (including
without limitation, any provision of the Work Agreement), provided that Landlord
has first applied any or all of the available Tenant Work Allowance pursuant to
Paragraph 6 hereof towards satisfaction of such payment obligations or towards
curing any other such default. Tenant shall be responsible for any delay
resulting therefrom.

4. Tenant’s Construction Requirements. Tenant covenants and agrees to satisfy
(and cause its contractors and subcontractors to satisfy) the following
conditions and requirements in connection with its construction of the Tenant
Work:

(A) Tenant or Tenant’s contractor shall be required to utilize the
subcontractors specified by Landlord for all roofing work, sprinkler shutdown
work and fire alarm tie-in work;

(B) The contractors, subcontractors or laborers employed in connection with such
work shall comply with any applicable law and work rules and regulations
established by Landlord from time to time for all work in the Building,
including the Rules for Tenant’s Contractors attached hereto as Exhibit D;

(C) Tenant, or its contractors and their subcontractors, shall be bondable and
shall provide such insurance, bonding (for the general contractor only) and/or
indemnification as Landlord may reasonably require for its protection from
negligence or malfeasance on the part of such contractors and subcontractors
(provided, however, that Landlord shall require a bond from a contractor only if
it is reasonable based upon the net worth and general creditworthiness of such
contractor, and Landlord shall not require any such bonding if the contractor is
Hitt Construction Company). In Landlord’s judgment (reasonably exercised), such
work or the identities or presence of such contractors or their subcontractors
will not result in delays, stoppages or other action or the threat thereof which
may interfere with construction progress or delay in completion of other work in
the Building or on or about the rest of the Property, or in any manner impair
any guarantee or warranty from Landlord’s contractor or its subcontractors, or
conflict with any labor agreements applicable to the construction of the
Building or the improvement of the rest of the Property. Tenant or its
contractor shall carry such Builder’s risk insurance in connection with the
Tenant Work as Landlord may reasonably require;

(D) Each such contractor and subcontractor, and the nature and extent of the
work to be performed by it shall be approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed), but such approval shall
not relieve Tenant of its responsibility to comply with the applicable
provisions of this Exhibit B nor constitute a waiver by Landlord of any of its
rights under the Lease;

(E) The time required by Tenant’s contractors to perform the Tenant Work shall
not delay the Term Commencement Date or the Rent Commencement Date,
notwithstanding the fact that the Leased Premises may not be completed and
Tenant may not be in occupancy of the Leased Premises at such time;

(F) Tenant shall indemnify, hold harmless, and defend Landlord from any loss,
damage, cost or expense (including attorneys’ fees and court costs) incurred by
Landlord, whether before or after the Term Commencement Date, as a result of the
performance by Tenant of such work, and Landlord shall have the right to invoice
Tenant for the same as Additional Rent, which shall be payable within ten
(10) business days after receipt of such invoice;

(G) Tenant must promptly make available to Landlord for Landlord’s prior review,
and at Landlord’s request, all construction documentation as Landlord deems
reasonably necessary;

(H) Landlord, at its cost, shall have the right to monitor the Tenant Work
throughout the construction process to insure that Tenant’s
contractor(s)/subcontractor(s) are adhering to Landlord-approved Plans for
Leased Premises and to insure that the Building’s systems (plumbing, electrical,
HVAC, etc.) are not being affected adversely during such construction process
and will not be affected adversely after completion of Tenant Work;

(I) All of Tenant’s contracts with any contractors shall be in the name of
Tenant and this provision shall not create any direct or indirect relationship
between Landlord and said contractors nor any obligations or liability by
Landlord to said contractors, nor shall this provision create any direct or
indirect liability for Landlord in connection with the improvements to the
Leased Premises; and

(J) Tenant’s contractor and subcontractors shall not post any signs on any part
of the Leased Premises or the Building.

5. Base Building Changes. If Tenant requests work to be done in the Leased
Premises or for the benefit of the Leased Premises that necessitates changes to
the base Building or Building systems, or the design thereof, any such changes
shall be subject to prior written approval of Landlord, in its sole discretion,
and Tenant shall be responsible for all costs resulting from such changes,
including architectural and engineering charges, and any special permits or fees
attributed thereto. Tenant shall be responsible for any delay resulting from
such changes. Before any such changes are made, Tenant shall pay to Landlord
fifty percent (50%) of the full costs estimated to be incurred by Landlord in
connection with such changes, and Tenant shall pay the balance upon Landlord
notifying Tenant that such changes are substantially complete.

 

   Exhibit B, Page 3    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

6. Tenant Work Allowance. Landlord agrees to provide Tenant with an allowance
(“Tenant Work Allowance”) in the amount of Forty Dollars ($40.00) per square
foot of rentable area in the Leased Premises, to be applied against the actual
out-of-pocket third party costs and expenses incurred in connection with the
design and construction of the Tenant Work (including the actual construction
costs and architectural and engineering fees incurred in connection therewith);
provided, however, a portion of the Tenant Work Allowance, but in no event more
than Five Dollars ($5.00) per square foot of rentable area in the Leased
Premises, may be applied against the actual out-of-pocket expenses incurred by
Tenant in connection with telephone and computer cabling and furniture and
equipment for the Leased Premises. The Tenant Work Allowance shall not be
applied to the costs of any furniture, computers, equipment, personal property,
or for any other costs other than as provided above. After Tenant has completed
fifty percent (50%) of the Tenant Work, Tenant shall deliver to Landlord a
written request for partial payment of the Tenant Work Allowance and evidence of
satisfaction of the following conditions (the “50% Allowance Request”):
(a) receipt by Landlord of a signed statement from Tenant and Tenant’s architect
certifying that Tenant has completed at least fifty percent (50%) of the Tenant
Work and Tenant has incurred out-of-pocket construction and/or design costs for
the Tenant Work (for which Tenant has not previously been reimbursed) against
which the Tenant Work Allowance may be applied in the amount requested to be
paid from the Tenant Work Allowance (but in no event more than fifty percent of
the Tenant Work Allowance); (b) receipt by Landlord of appropriate paid receipts
or invoices approved by Tenant and lien waivers in a form satisfactory to
Landlord from the contractors and subcontractors performing the Tenant Work,
which lien waivers must cover the work for which such contractors has then
provided (but such lien waivers may be conditioned upon receipt of payment for
the work that is the subject of such 50% Allowance Request); and (c) Tenant
shall not be in default of any term, condition or provision of this Lease. If a
complete 50% Allowance Request (complying with the foregoing requirements) is
received by Landlord from Tenant, Landlord shall use reasonable efforts to pay
to Tenant the amount covered by the 50% Allowance Request, but no more than
fifty percent (50%) of the unapplied Tenant Work Allowance, within fifteen
(15) days after receipt of the 50% Allowance Request (and satisfaction of the
foregoing conditions). After Tenant has substantially completed the Tenant Work,
Tenant shall deliver to Landlord a written request for partial payment of the
Tenant Work Allowance and evidence of satisfaction of the following conditions
(the “80% Allowance Request”): (a) receipt by Landlord of a signed statement
from Tenant and Tenant’s architect certifying that Tenant has substantially
completed the Tenant Work and Tenant has incurred out-of-pocket construction
and/or design costs for the Tenant Work (for which Tenant has not previously
been reimbursed) against which the Tenant Work Allowance may be applied in the
amount requested to be paid from the Tenant Work Allowance (but in no event
shall such amount plus any other prior distributions of Tenant Work Allowance be
more than eighty percent (80%) of the Tenant Work Allowance); (b) receipt by
Landlord of appropriate paid receipts or invoices approved by Tenant and lien
waivers in a form satisfactory to Landlord from the contractors and
subcontractors performing the Tenant Work, which lien waivers must cover the
work for which such contractors has then provided; and (c) Tenant shall not be
in default of any term, condition or provision of this Lease. If a complete 80%
Allowance Request (complying with the foregoing requirements) is received by
Landlord from Tenant, Landlord shall pay to Tenant the amount covered by the 80%
Allowance Request, but no more than an amount which when added to the previously
distributed Tenant Work Allowance equals eighty percent (80%) of the unapplied
Tenant Work Allowance. Landlord shall use reasonable efforts to make such
payment within fifteen (15) days after receipt of the 80% Allowance Request (and
satisfaction of the foregoing conditions). After Tenant has completed one
hundred percent (100%) of the Tenant Work and received all final lien waivers,
Tenant shall deliver to Landlord a written request for final payment of the
Tenant Work Allowance and evidence of satisfaction of the following conditions
(the “Final Allowance Request”): (a) receipt by Landlord of a signed statement
from Tenant and Tenant’s architect certifying that Tenant has completed the
Tenant Work in accordance with the Plans and Tenant has incurred out-of-pocket
construction and/or design costs for the Tenant Work (for which Tenant has not
previously been reimbursed) against which the Tenant Work Allowance may be
applied in the amount requested to be paid from the Tenant Work Allowance (but
in no event more than remainder of the Tenant Work Allowance); (b) receipt by
Landlord of an occupancy permit for the Leased Premises, and Tenant’s occupancy
of the Leased Premises, (c) receipt by Landlord of appropriate paid receipts or
invoices and final lien waivers from all contractor and subcontractors
performing any Tenant Work in a form satisfactory to Landlord, and (d) Tenant
shall have fully performed all of its obligations under this Work Agreement and
not be in default of any monetary provision under the Lease or in Default (as
defined in Section 16.01) of any non-monetary monetary provision under the
Lease. If a complete Final Allowance Request (complying with the foregoing
requirements) is received by Landlord from Tenant, Landlord shall use reasonable
efforts to pay to Tenant the amount covered by the Final Allowance Request, but
no more than the remaining unapplied Tenant Work Allowance, within fifteen
(15) days after receipt of the Final Allowance Request (and satisfaction of the
foregoing conditions). Notwithstanding the foregoing, Landlord shall have the
right, without the obligation, to apply all or any portion of the undisbursed
Tenant Work Allowance to remedy any default by Tenant occurring hereunder;
provided, however, it is expressly covenanted and agreed that such remedy by
Landlord shall not be deemed to waive, or release, the default of Tenant. In
addition, Landlord shall provide to Tenant an allowance, in the amount of Ten
Cents ($.10) per rentable square foot of the Leased Premises, to be applied
against the out-of-pocket expenses incurred by Tenant in undertaking a test fit
for the Leased Premises. Such allowance will be paid to Tenant within thirty
(30) days of completion of such work and receipt by Landlord of invoices
substantiating the costs thereof incurred by Tenant, in a form reasonably
acceptable to Landlord. Notwithstanding anything contained in this Paragraph 6
to the contrary, Tenant shall not be required to obtain a lien waiver from any
contractor or subcontractor to the extent the total cost of the work in, to or
for the Leased Premises provided by such contractor or subcontractor is less
than Ten Thousand Dollars ($10,000.00).

 

   Exhibit B, Page 4    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

7. Landlord Work. Landlord, at its cost, shall perform the following initial
work to the Building (“Landlord Work”): (i) alter the elevator system to permit
the elevators to be programmed to limit access to second floor to individuals
with an access key, which can be accessed with Tenant’s access cards,
(ii) modify the current Building card reader access system to comply with the
requirements of Section 7.01 .G of the Lease, (iii) modify the current HVAC
control system to comply with the requirements of Section 7.01.D of the Lease,
and (iv) any modifications to the Common Restrooms required pursuant to the
terms of Section 2.01 .C of the Lease. Such Landlord Work will be done after
Landlord has delivered the Leased Premises to Tenant for Tenant to commence the
Tenant Work, and Landlord and Tenant shall reasonably cooperate with each other
during any times that Landlord requires access to the Leased Premises to
undertaking any Landlord Work while Tenant is undertaking Tenant Work in the
Leased Premises.

 

   Exhibit B, Page 5    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

Tenant expressly covenants and agrees, at all times during the Term, and at such
other times as Tenant occupies the Leased Premises or any part thereof, to
comply, at its own cost and expense, with the following:

 

1. Tenant shall not obstruct or permit its agents, clerks or servants to
obstruct, in any way, the sidewalks, entry passages, corridors, halls, stairways
or elevators of the Building, or use the same in any other way than as a means
of passage to and from the offices of Tenant; bring in, store, test or use any
materials in the Building which could cause a fire or an explosion or produce
any fumes or vapor; make any disruptive noises in the Building; smoke in the
elevators; throw substances of any kind out of the windows or doors, or in the
halls and passageways of the Building; sit on the window sills; or clean the
exterior of the windows.

 

2. Waterclosets and urinals shall not be used for any purpose other than those
for which they are constructed; and no sweepings, rubbish, ashes, newspaper or
any other substances of any kind shall be thrown into them. Waste of electricity
or water is prohibited.

 

3. Tenant shall not (i) obstruct the windows, partitions and lights that reflect
or admit light into the halls or other places in the Building, or (ii) except as
expressly permitted by the Lease, inscribe, paint, affix, or otherwise display
signs, advertisements or notices in, on, upon or behind any windows or on any
door, partition or other part of the interior or exterior of the Building that
is visible outside the Leased Premises, without the prior written consent of
Landlord. If such consent be given by Landlord, any such sign, advertisement, or
notice shall be inscribed, painted or affixed by Tenant, or a company approved
by Tenant, and the cost of the same shall be charged to and paid by Tenant, and
Tenant agrees to pay the same promptly, on demand.

 

4. No contract of any kind with any supplier of towels, water, ice, toilet
articles, waxing, rug shampooing, venetian blind washing, furniture polishing,
lamp servicing, cleaning of electrical fixtures, removal of waste paper, rubbish
or garbage, or other like services shall be entered into by Tenant, nor shall
any vending machine of any kind be installed in the Building, without the prior
written consent of Landlord which shall not be unreasonably withheld,
conditioned or delayed

 

5. When electric wiring of any kind is introduced, it must be connected as
directed by Landlord, and no stringing of any kind or cutting of wires will be
allowed, except with the prior written consent of Landlord. Tenant shall notify
Landlord in writing of the number and location of telephones, telegraph
instruments, electric appliances, call boxes, etc., and any electrical work in
the Leased Premises shall be subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned or delayed. No tenants shall be in direct
contact with the floor of the Leased Premises; and if linoleum or other similar
floor covering is desired to be used, an interlining of builder’s deadening felt
shall be first affixed to the floor by a paste or other material, the use of
cement or similar adhesive material being expressly prohibited.

 

6. No additional lock or locks shall be placed by Tenant on any interior door in
the Leased Premises without providing Landlord with a key therefor. In addition,
no lock or locks shall be placed by Tenant on any suite entry door in the
Building without Landlord’s prior written consent and without providing Landlord
with a copy of the keys for such locks. Tenant, its agents and employees, shall
not have any duplicate key made and shall not change any locks. All keys to
doors and washrooms shall be returned to Landlord at the termination of the
tenancy, and in the event of loss of any keys furnished, Tenant shall pay
Landlord the cost of replacing the lock or locks to which such keys were fitted
and the keys so lost.

 

7. Tenant shall not employ any person or persons other than Landlord’s janitors
for the purpose of cleaning the Leased Premises, without prior written consent
of Landlord. Landlord shall not be responsible to Tenant for any loss of
property from the Leased Premises however occurring, or for any damage done to
the effects of Tenant by such janitors or any of its employees, or by any other
person or any other cause.

 

8. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the Leased Premises.

 

9. Tenant shall not conduct, or permit any other person to conduct, any auction
upon the Leased Premises; manufacture or store goods, wares or merchandise upon
the Leased Premises, without the prior written approval of Landlord, except the
storage of usual supplies and inventory to be used by Tenant in the conduct of
its business; permit the Leased Premises to be used for gambling; make any
disruptive noises in the Building; permit to be played any musical instruments,
recorded or wired music in such a loud manner as to disturb or annoy other
tenants; or permit any unusual odors to be produced upon the Leased Premises.

 

10. No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, shades or screens shall be attached to or hung in, or
used in connection with, any window or door of the Leased Premises, without the
prior written consent of Landlord. Such curtains, blinds and shades must be of a
quality, type, design, and color, and attached in a manner, approved by
Landlord.

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

11. Canvassing, soliciting and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same. Retail sales will be limited to the
ground level and lower level retail store areas.

 

12. There shall not be used in the Leased Premises or in the Building, either by
Tenant or by others in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and side guards.

 

13. Tenant, before closing and leaving the Leased Premises, shall ensure that
all entrance doors to the Leased Premises are locked.

 

14. Landlord shall have the right to prohibit any advertising by Tenant which
mentions the name or address of the Building and in Landlord’s reasonable
opinion tends to impair the reputation of the Building or its desirability as a
building for offices, and upon written notice from Landlord, Tenant shall
refrain from or discontinue such advertising.

 

15. Landlord hereby reserves to itself any and all rights not granted to Tenant
hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purpose in operating the Building:

 

  (i) the exclusive right to the use of the name of the Building for all
purposes, except that Tenant may use the name as its business address and for no
other purpose;

 

  (ii) the right to change the name or address of the Building, without
incurring any liability to Tenant for so doing provided that if Landlord changes
the street number of the Building and such change is not made, directed or
requested by the postal service or any governmental or quasi-governmental
authority, then Landlord shall reimburse Tenant for the actual cost of the
letterhead and other stationary or business cards on hand which bears the old
address of the Building, but in no event more than Ten Thousand Dollars
($10,000.00);

 

  (iii) the right to install and maintain a sign or signs on the exterior of the
Building, subject to the terms of the Lease;

 

  (iv) the exclusive right to use or dispose of the use of the roof of the
Building, subject to Tenant’s express rights under the Lease;

 

  (v) the right to limit the space on the directory of the Building to be
allotted to Tenant, subject to Tenant’s express rights under the Lease; and

 

  (vi) the right to grant to anyone the right to conduct any particular business
or undertaking in the Building.

 

16. As used herein, the term “Leased Premises” or “Premises” shall mean and
refer to the “Leased Premises” as defined in Article I of the Lease.

 

17. All safes shall stand on a base of such size as shall be designated by the
Landlord. The Landlord reserves the right to inspect all freight to be brought
into the Building and to exclude from the Building all freight which violates
any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part. No machinery of any kind or articles of unusual weight
or size will be allowed in the Building without the prior written consent of
Landlord. Business machines and mechanical equipment that cause vibration or
make noise, if so consented to by Landlord, shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient to absorb and prevent all
vibration, noise and annoyance.

 

18. The Leased Premises shall not be used for lodging or sleeping purposes, and
cooking therein (other than microwave cooking for Tenant’s employees in the
pantry area of the Leased Premises) is prohibited.

 

19. After 6:00 p.m. until 8:00 a.m. on weekdays, after 1:00 p.m. on Saturdays,
and at all hours on Sundays and legal holidays, all persons entering or leaving
the Building may be required to identify themselves to establish their rights to
enter or leave the Building. Landlord or its agents may exclude from the
Building during such periods all persons who do not present satisfactory
identification. Each tenant shall be responsible for all persons for whom it
requests admission and shall be liable to Landlord for all acts of such persons.

 

21. In addition to all other liabilities for breach of any provision of these
Rules and Regulations, Tenant shall pay to Landlord all damages caused by such
breach. The violation of any such provision may be restrained by injunction.

 

22. Landlord shall enforce the rules and regulations against the Tenant in a
non-discriminatory manner.

 

   Exhibit C, Page 2    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT D

RULES FOR TENANT’S CONTRACTORS

The following rules and regulations apply to any construction by Tenant in the
Building:

 

1. All demolition and/or construction work generating sufficient noise to
disturb Building occupants (e.g., core drilling and ramset shots) must be
accomplished before or after normal operating hours. Determination of sufficient
noise levels to cause a disturbance shall be made at the Landlord’s sole
discretion.

 

2. Loading dock use for the delivery of materials and/or equipment or for the
removal of trash shall be before or after the normal hours of operation for the
Building. For isolated special cases, arrangements may be made with the property
manager of the Building (“Property Manager”) for deliveries during Building
Hours. Landlord agrees to cooperate with Tenant to accommodate Tenant’s
reasonable request for such use during Building Hours during Tenant’s initial
build-out of the Leased Premises

 

3. Freight elevator use for the delivery of materials and/or equipment or the
removal of trash shall normally be before or after the normal hours of operation
for the Building and only with the express permission of the Property Manager.
For isolated special cases, special arrangements may be made with the Property
Manager for deliveries during Building Hours. All elevator use must be with the
full knowledge and consent of the Property Manager.

 

4. Construction debris must be removed from the Building in suitable containers.
Removal must be accomplished in a manner which does not cause damages to the
Building, create any disturbances to tenants, or create additional cleaning for
Building personnel. Sufficient precautions must be taken to protect finishes in
the path of removal. Damages resulting from negligence will result in an
assessment to the contractor for damages.

 

5. Contractors are responsible for timely cleaning of all public areas affected
by their construction activities. Contractors are further responsible for
providing and promptly removing their own trash containers.

 

6. Any work not to be installed in strict adherence with the construction
contract documents must be approved by the Landlord prior to installation.

 

7. All workmen must conduct themselves in a reasonable manner at all times. The
removal of any workmen using profanity, loitering in the Building, or creating a
disturbance to tenants will be required.

 

8. All of the contractor’s personnel are responsible for their own parking and
the associated cost. Unauthorized vehicles found in loading areas or parking
garages will be ticketed and towed.

 

9. All work requiring connection to the Building fire alarm system is subject to
the Landlord’s requirements. The completion of the tie-in must be accomplished
utilizing the Landlord’s specified contractor. Any warranties voided as a result
of the contractor’s or subcontractor’s failure to comply with this requirement
will result in the contractor’s replacing the voided warranty in compliance with
the Landlord’s requirements.

 

10. Any roof penetrations required must be performed and repaired by the
Landlord’s designated subcontractor. Any warranties voided as a result of
failure to comply with this requirement will result in the contractor’s
replacing the voided warranty in compliance with the Landlord’s requirements.

 

11. Any work requiring the partial or full shutdown of any base Building
systems, including electrical, mechanical or plumbing, must be scheduled with
and approved by the Property Manager twenty-four (24) hours in advance. The
shutdowns generally must be done after Building Hours.

 

12. All painting utilizing oil-based or polymer-based paints shall be performed
before or after Building operating hours. The contractor shall be responsible
for scheduling with the Property Manager any HVAC required for proper
ventilation of work areas and adjacent tenant spaces.

 

13. The protection of existing mechanical equipment, including but not limited
to baseboard heaters, heat pumps, air handlers, air conditioners, ductwork and
distribution equipment, from physical damage or damage from dust and debris is
the responsibility of the contractor. Damage as a result of failure to protect
equipment will result in an assessment against the contractor for such damages
and the resulting required repairs.

 

14. All penetrations to slab materials require the review and approval of the
Landlord’s structural engineer without exception. The cost of this review and
approval is the contractor’s responsibility.

 

15. All testing of fire alarm equipment requiring the sounding of bells, sirens,
or voice annunciation must be scheduled with the Property Manager forty-eight
(48) hours in advance of the test. Pre-testing of new fire alarm work is
mandatory. Rescheduled test as a result of the contractor’s failure to
coordinate with the Property Manager, the contractor’s failure to completely
pre-test the system, or the contractor’s failure to pass municipal test shall be
the contractor’s responsibility.

 

16. Normal Building operating hours are generally 9:00 a.m. to 6:00 p.m., Monday
through Friday (except Holidays).

 

17. These rules are subject to change at the Landlord’s discretion.

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT E

Intentionally Omitted

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT F

Intentionally Omitted

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT G

Intentionally Omitted

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT H

ADDITIONAL OPERATING COSTS EXCLUSIONS

In addition to the exclusions from Operating Costs set forth in Section 6.03.C
of the Lease and notwithstanding anything contained in the Lease to the
contrary, Operating Costs shall not include:

 

1. the cost of any improvements which under generally accepted accounting
principles, consistently applied, are properly classified as capital
improvements, except for any Permitted Capital Expenditures;

 

2. painting or decorating of any leased or leasable area (specifically excluding
any common or public areas of the Building or any base Building systems or
structures), unless the Leased Premises are comparably painted or decorated;

 

3. any tenant work performed or alteration of specific space leased to Tenant or
any other tenants or occupants of the Building (specifically excluding any
common or public areas of the Building or any base Building systems or
structures), whether such work or alteration is performed for the initial
occupancy by such tenant or occupant or thereafter, unless such tenant work or
alterations are similarly provided to, or benefit generally, Tenant;

 

4. any cash or other consideration paid by Landlord to a specific Tenant on
account of, with respect to or in lieu of the tenant work or alterations
described in clause (3) above;

 

5. ground rent (except with respect to any portion thereof relating to the
pass-through of any operating expenses or real estate taxes incurred by the
ground lessor;

 

6. depreciation or amortization of any Building improvements, except with
respect to any Permitted Capital Expenditures;

 

7. cost of any repairs required as a direct result of the gross negligence of
Landlord (provided that such repairs would not have been required but for such
gross negligence) or required in order to cure any violations existing as of the
Term Commencement Date of any laws relating to the common area of the Building;

 

8. costs of enforcement of leases relating to rent or other items that do not
benefit Tenant, tenants or the Building generally or the operation of the
Building;

 

9. principal and interest on indebtedness or any costs of financing or
refinancing the building, the building equipment, or the building improvements,
replacements, or repairs, except for interest (at a fair market rate) on
Permitted Capital Expenditures;

 

10. management fees in excess of three percent (3%) (or the percent management
fee paid in the Base Year by Landlord, if less) of gross rental income or
collections (as may be grossed-up to a full service basis if any expenses are
separately paid by any tenants of the building);

 

11. compensation paid to officers or executives of the Landlord;

 

12. leasing commissions, advertising and promotional expenses;

 

13. accounting, legal, or other professional or consulting costs or fees,
whether internal or paid to third parties, except to the extent related to the
operation, management or maintenance of the Building (excluding legal fees
incurred in connection with negotiation of leases in the Building or in
connection with disputes with tenants of the Building), or in connection with
the preparation of expense statements for the tenants of the Building;

 

14. the cost of repairs incurred by reason of fire or other casualty or
condemnation to the extent that either (1) Landlord is compensated therefor
through proceeds of insurance or condemnation awards; (2) Landlord would have
been compensated therefor had Landlord obtained the insurance coverage against
such fire or casualty required hereunder to be carried by Landlord; or
(3) Landlord is not fully compensated therefor due to the coinsurance provisions
of its insurance policies on account of Landlord’s failure to obtain the
insurance required hereunder to be carried by Landlord;

 

15. the cost of future capital improvements to the Building, except with respect
to Permitted Capital Expenditures;

 

16. the cost to provide after Building Hours HVAC or electricity costs to a
specific tenant of the Building, if such tenant is charged separately for such
use (other than through Operating Costs pass-throughs);

 

17. Landlord’s cost incurred in connection with providing services to a
particular tenant of the Building for which Landlord is entitled to be
reimbursed by such tenant under its lease (except for costs that are
reimbursable to Landlord in the form of pass-throughs of operating costs), but
only to the extent such services are not standard for the Building and are not
available to Tenant without specific additional charge therefor and Landlord is
directly reimbursed therefor from such tenant;

 

18. expenses incurred by Landlord with respect to space located in another
building of any kind or nature in connection with the leasing of space to a
specific tenant in the Building (e.g., buy-out of a tenant’s pre-existing lease
as a tenant concession);

 

19. any amounts payable by Landlord by way of indemnity or damages as a result
of Landlord’s default under this Lease or any other leases in the Building, but
only to the extent Landlord would not have incurred such amount but for such
default (it being understood that any amount was paid by Landlord that
represents the reimbursement of a cost which if paid directly by Landlord would
have been included in Operating Costs shall be included in Operating Costs);

 

20. any fine, interest or penalty incurred as a result of Landlord’s late
payment of Taxes or utility bills, unless (a) Landlord acted in good faith and
made reasonable efforts in contesting the amount of such payments which, if such
contest were successful, would have reduced Operating Costs or Taxes or would
otherwise have been beneficial to Tenant, or (b) Tenant is not current on all
payments of any Rent due hereunder at the time such payments are due and at the
time any such fines, penalties, interest are incurred by Landlord;

 

21. any improvement installed or work performed or any other cost or expense
incurred by Landlord in order to comply with the requirements to obtain the
initial base Building certificate of occupancy (i.e., the core and shell
completion certificate);

 

22. the profit component of any amount paid to a corporation, entity, or person
which controls, is controlled by, or is in common control with Landlord for
goods or services, to the extent such amount is not reasonably comparable to the
amount paid for similar goods or services provided to first-class office
buildings in Montgomery County, Maryland providing services similar to, and to
the same level as, those provided for the Building (it being understood that for
purposes of this item, “control” shall be deemed to be ownership of more than
fifty percent (50%) of the legal and equitable interest of the controlled
corporation or other business entity);

 

23. expenses solely relating to maintaining the retail space in the Building;

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

24. any cost or expense for which Landlord is reimbursed by any tenant or the
proceeds of any insurance policy

 

25. all operating expenses of the Building allocated by Landlord on a reasonable
basis to the retail area of the Building;

 

26. costs associated with operating the parking garage for the Building; and

 

27.

costs resulting from any defect in the physical condition of the common areas of
the Building existing as of the Term Commencement Date resulting from the
original construction of the common areas of the Building (specifically
excluding repairs and replacements resulting from ordinary wear and tear, use,
fire, casualty or vandalism), provided that Tenant delivers to Landlord written
notice thereof promptly upon becoming aware thereof and in no event later than
the expiration of the fifth (5th) Lease Year.

 

   Exhibit H, Page 2    HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT I

Intentionally Omitted

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTER OF CREDIT

 

[Lending Institution Name]    [Address of Lending Institution]    Date:
            ,             

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                     

 

Account Party

   [Account Party’s Name]    [Account Party Address]

In favor of:

   Beneficiary    [Beneficiary Name], its successors and assigns    [Beneficiary
Address]

 

  AMOUNT    EXPIRATION DATE:   USD                         [Expiration Date]  
[Dollar Amount] U.S. Dollars Only   

Gentlemen:

We hereby establish our irrevocable letter of credit in favor of [Beneficiary
Name] in the amount of USD [Numeric Dollar Amount] ([Alphabetic Dollar Amount]
U.S. Dollars Only), effective immediately. Funds under this Letter of Credit are
available to you by your draft at sight drawn on the [Lending Institution Name,
Lending Institution Address], bearing the clause “Drawn under [Lending
Institution Name] Letter of Credit No.            dated             ,
200        ,” and accompanied by the following document:

Beneficiary’s signed statement stating that: “The undersigned Beneficiary is
entitled to draw upon this Letter of Credit pursuant to the terms of that Lease
dated [Lease Date] for premises at [Premises Address] between [Tenant’s name]
and [Landlord’s Name], as such Lease may have been modified or amended to date.
The undersigned Beneficiary hereby makes demand for the payment of
            of the Letter of Credit.”

Such statement shall be conclusive as to such matters and we will accept such
statement as binding and correct without having to investigate or having to be
responsible for the accuracy, truthfulness or validity thereof or any part
thereof and notwithstanding the claim of any person to the contrary.

Partial draws are permitted hereunder. This Letter of Credit is transferable by
Beneficiary, provided that such transfer does not violate any rule, order or
regulations of any applicable governmental entity. Any such transfer of this
Letter of Credit shall be subject to our receipt of Beneficiary’s instructions
in the form attached hereto as Exhibit A, accompanied by the original of this
Letter of Credit and any amendments thereto. The costs and expenses of such
transfer shall be the expense of the Account Party.

This Letter of Credit sets forth in full the terms of our undertaking and such
undertaking shall not in any way be modified, amended, or amplified by reference
to any document(s), instrument(s), contract(s), or agreement(s) referred to
herein or in which this Letter of Credit relates, and any such reference shall
not be deemed to incorporate herein by reference any document(s), instrument(s),
contract(s), or agreement(s).

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
expiration date of this Letter of Credit unless at least sixty (60) days prior
to the then current expiration date we notify the Beneficiary by certified mail,
return receipt requested that we elect not to consider this Letter of Credit
renewed for such additional period. If such notice is given, then during such
notice period (i.e., the at least sixty (60) day period commencing on the date
of such notice and ending with the then applicable expiration date of this
Letter of Credit), this Letter of Credit shall remain in full force and effect
and Beneficiary may draw up to the full amount of the sum then remaining under
this Letter of Credit when accompanied by a statement described above in the
first paragraph of this Letter of Credit.

We hereby agree with you that drafts drawn and presented in compliance with the
terms of this Letter of Credit will be honored by us promptly (but in no event
later than the close of business on the third (3rd) business day after the date
of presentment in immediately available funds if presented at our offices
designated below for presentment on or before the expiration date of this Letter
of Credit, as such date may be extended pursuant to the terms hereof.
Presentment of this Letter of Credit may be made at the following location(s):
[Address(s) for presentment]

Unless otherwise stated in this Letter of Credit, this Letter of Credit is
subject to The Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, which is
incorporated by reference herein.

 

Very truly yours,    Authorized Signature

NOTE: Landlord and Tenant hereby agree that, upon Landlord’s written request,
Tenant shall cause the Letter of Credit to name Landlord and any mortgagee of
Landlord (designated by Landlord) as beneficiaries under the Letter of Credit,
with each such beneficiary having the authority to present the Letter of Credit
and draw upon the Letter of Credit, without needing the other beneficiary to
join in such presentment or receive the proceeds of any draw made upon the
Letter of Credit.

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT K

LOCATION AND PARAMETERS OF PERMITTED EXTERIOR SIGNAGE

LOGO [g62324img-002.jpg]

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

LANDLORD

 

¨ APPROVED

 

x APPROVED AS NOTED For Concept Only

 

¨ NOT APPROVED

 

¨ REVISE & RESUBMIT

 

¨ PROCESS FOR CONSTRUCTION

BY    KMB    DATE 12-7-06

TENANT                             

BY                DATE            

“LANDLORD’S APPROVAL OF TENANT DRAWINGS SHALL IN NO WAY BE CONSTRUED TO ABROGATE
OF MODIFY THE TERMS OF THE LEASE AGREEMENT.”

LOGO [g62324img-003.jpg]

Approval is subject to submittal of all details for final review and approval,
and obtaining approval of local jurisdiction for placement of the sign. The Sign
shall be scaled for its location, mounting details shall be appropriate for the
building, and the lighting shall be studied to provide complete coverage.



--------------------------------------------------------------------------------

EXHIBIT L

Intentionally Omitted

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT M

CLEANING SPECIFICATIONS

 

I. TENANT’S OFFICE AREA - NIGHTLY (MONDAY-FRIDAY)

 

A. All waste baskets and ashtrays will be emptied and wiped clean. Waste
containers shall be washed as necessary and lined with plastic liners.

 

B. Desk tops, furniture and horizontal surfaces up to 72” high will be dusted.

 

C. Uncarpeted floor areas will be dust mopped with a treated mop. Waxed floors
will be damp mopped to remove spill marks.

 

D. All carpeted areas will be power vacuumed. Accessory tools will be used in
hard-to-get areas.

 

E. Walls, doors, hardware, light switches, painted wood-work and partition glass
will be kept free of marks and smudges.

 

F. Lights will be turned off (except where otherwise designated) and doors will
be locked.

 

G. All windows will be locked and venetian blinds adjusted.

 

II. TENANT’S OFFICE AREA - WEEKLY (More often as needed)

 

A. Composition floors will be spray buffed to maintain appearance.

 

B. Glass partitions, door and door hardware will be cleaned and bright work
polished.

 

C. Air conditioning and heating grills will be kept free of dust.

 

D. Where needed, as needed, carpets will be spot cleaned to remove stains.

 

III. TENANT’S OFFICE AREA - QUARTERLY

 

A. Composition floors will stripped, scrubbed, waxed and buffed.

 

B. High Dusting (above 72”) with a treated cloth.

 

C. Venetian blinds will be dusted with a treated cloth.

 

IV. REST ROOMS AND COMMON AREAS - NIGHTLY (MONDAY-FRIDAY)

 

A. Clean all fixtures, including mirrors, lights, pipes, commode and urinals
with a germicidal detergent.

 

B. Clean basins and hardware with a soft cloth using a non-abrasive cleaner. Dry
with a soft cloth.

 

C. Clean all bright work.

 

D. Special care will be given to cleaning rims, tops and bottoms of toilet
seats, bases, using a germicidal detergent.

 

E. Refill paper towel and tissue holders and soap dispensers.

 

F. Wet mop and deodorize floors with disinfectant.

 

V. REST ROOMS AND COMMON AREAS - MONTHLY

 

A. Power scrub tile floors and buff with no-slip wax.

 

B. Dust ceiling vents.

 

C. Wax floors.

 

VI. CORRIDORS, STAIRWAYS AND ELEVATORS - NIGHTLY (MONDAY-FRIDAY)

 

A. All uncarpeted areas will be dust mopped with a treated mop. Marks and spills
will be removed.

 

B. All carpeted areas will be power vacuumed with particular attention to the
edges, corners and hard-to-get areas.

 

C. Water fountains will be cleaned with a disinfectant and polished.

 

D. Walls, light switches, doors and painted woodwork will be kept free of marks
and smudges.

 

E. Elevators will be cleaned thoroughly, including entrance sills and bright
work. The floors will be vacuumed and spot cleaned as necessary.

 

F. Elevator entrance doors and frames will be wiped and kept free of finger
marks and smudges.

 

G. Stairwells, railings and walls to be kept clean of smudges.

 

H. Fire bells and other horizontal surfaces will be dusted.

 

VII. CORRIDORS, STAIRWAYS AND ELEVATORS - AS NEEDED

 

A. Uncarpeted floors will be stripped, scrubbed and refinished as necessary to
remove wax build-up and maintain appearance.

 

B. Carpets will be spot cleaned to remove stains.

 

VIII. ENTRANCE LOBBIES - NIGHTLY (MONDAY-FRIDAY)

 

A. Lobby floors shall be mopped and or scrubbed with a neutral cleaner and
buffed as necessary to maintain appearance.

 

B. Glass window and door areas will be cleaned with glass cleaner.

 

C. Architectural surfaces and bright work will be cleaned and polished.

 

IX. ENTRANCE LOBBIES - WEEKLY

 

A. Dust, or whenever necessary, spot clean walls in main lobbies and elevator
lobbies to a height of 72”.

 

X. TENANT LUNCHROOMS - NIGHTLY (MONDAY-FRIDAY)

 

A. All tables and counter tops will be wiped clean.

 

B. Ashtrays will be emptied and wiped clean.

 

C. Trash will be collected and placed in designated areas.

 

D. Flooring will be cleaned as needed.

 

XI. MISCELLANEOUS

 

A. Elevator carpets will be shampooed as requested.

 

B. All janitor storage areas will be kept tidy and clean. No water will be left
running, sinks left with standing water, or lights left on in the closets. All
mops, sponges and other reusable cleaning implements will be cleaned off, rinsed
and wrung out each night. Sour or mildewed mop heads or sponges will be
replaced.

 

C. Exterior windows shall be cleaned two (2) times each year.

 

D. The HVAC filters will be checked monthly and changed quarterly, and the VAV
will be checked monthly.

NOTE: Tenant shall be entitled, at its sole cost, to have cleaning services
provided on Monday mornings and such additional cleaning services that Tenant
may reasonably request and Landlord reasonably approve.

 

      HOLLAND & KNIGHT LLP



--------------------------------------------------------------------------------

EXHIBIT N

RIGHT OF FIRST OFFER

A. In the event that any office space, comprising a single contiguous block of
space in excess of seven thousand five hundred (7,500) rentable square feet, in
the Building becomes or is reasonably anticipated by Landlord to become vacant
and freely available for Landlord to lease to Tenant during the Term (following
the expiration or earlier termination of an initial letting of any space that is
currently vacant, including any renewal or extension periods for such letting),
except as provided below, Landlord shall provide Tenant with written notice
(“Availability Notice”) of the availability of such space (the “ROFO Space”).
Provided that (i) no default has occurred under this Lease and remains uncured;
(ii) no more than two (2) Defaults have occurred during the thirty-six
(36) month period prior to the Availability Notice; (iii) Tenant has not
assigned this Lease (other than to a Qualified Tenant Affiliate) and is then
occupying sixty percent (60%) of the Leased Premises; (iv) as of the Takeover
Date (hereinafter defined), at least three (3) years remain on the Term of this
Lease; and (v) Tenant provides to Landlord written notice (“Expansion Notice”),
within ten (10) days after receipt of Landlord’s Availability Notice, of
Tenant’s desire to lease the ROFO Space, Tenant shall have the first opportunity
(the “Right of First Offer”) to negotiate with Landlord, for the ten (10) day
period immediately following Tenant’s delivery of such Expansion Notice, the
terms on which it will lease the ROFO Space (provided, however, that in no event
shall the Minimum Rent per square foot of rentable area of the ROFO Space be
less than an amount equal to ninety percent (90%) of the Minimum Rent per square
foot which Tenant is obligated to pay for the “Leased Premises” at the 7255
Building in effect during the calendar month in which Tenant shall occupy the
ROFO Space) and secure a lease (the “ROFO Lease”) executed and delivered by
Landlord and Tenant evidencing such terms. In the event that (i) Landlord and
Tenant fail to agree on such terms and execute and deliver a ROFO Lease within
such ten (10) day period, or (ii) Tenant fails to deliver the Expansion Notice
(or otherwise fails to comply with any other condition to the exercise of its
right of first offer) within the time period set forth above, Tenant’s right of
first offer to lease the ROFO Space pursuant to this Exhibit N shall terminate,
and Landlord shall have the right to lease the ROFO Space at any time to any
other person or entity upon any terms and conditions which Landlord desires, in
its sole discretion. Time is of the essence with respect to the provisions of
this Exhibit N.

B. If Tenant leases the Outside ROFO Space, within the time and in the manner
provided in this Section Exhibit N, then as of the Takeover Date (as defined
below), then (i) Tenant shall commence paying Rent on the ROFO Space; (ii) the
Minimum Rent per square foot of rentable area of the ROFO Space shall be equal
to the amount set forth in the ROFO Lease; (iii) the ROFO Space shall be
delivered to Tenant in its “as is” condition; and (iv) the Takeover Date shall
be the date the initial tenant’s lease of the ROFO Space has expired and
Landlord has delivered such space to Tenant.

C. Notwithstanding anything to the contrary contained in this Exhibit N,
Landlord and Tenant agree that the foregoing right of first offer shall be
subject to any and all contractual obligations of Landlord that exists in any
leases in effect as of the date the Availability Notice would otherwise be
delivered to Tenant, including without limitation any expansion rights and
rights of first offer, negotiation or refusal with respect to such space
possessed by any tenant in the Building at such time. In addition, the foregoing
right of first offer shall be personal to OPNET Technologies, Inc. and can not
be exercised by any assignee (other than a Qualified Tenant Affiliate),
subtenant or any other person or entity.

D. In the event that Tenant leases the ROFO Space from Landlord within the time
and manner provided in this Exhibit N, and Landlord is unable to deliver
possession of such space to Tenant for any reason or condition beyond Landlord’s
control, including, without limitation, the failure of an existing tenant to
vacate such space, Landlord, its agents and employees, shall not be liable or
responsible for any claims, damages or liabilities in connection therewith or by
reason thereof.

 

      HOLLAND & KNIGHT LLP